Exhibit 10.1

Execution Version

Deal CUSIP Number: 30226FAF8

Facility CUSIP Number: 30226FAG6

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

October 9, 2018

by and among

EXTERRAN CORPORATION,

as Parent,

EXTERRAN ENERGY SOLUTIONS, L.P.,

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Syndication Agent,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

ROYAL BANK OF CANADA

and

SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents

and

WELLS FARGO SECURITIES, LLC,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Bookrunners

WELLS FARGO SECURITIES, LLC,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

RBC CAPITAL MARKETS, LLC,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1  

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  Types of Loans and Borrowings      36  

Section 1.03

  Terms Generally; Rules of Construction      36  

Section 1.04

  Accounting Terms and Determinations; GAAP      36  

Section 1.05

  Currency Translation      37  

Section 1.06

  Certain Calculations of Financial Ratios and Tests      37  

ARTICLE II THE CREDITS

     37  

Section 2.01

  Commitments      37  

Section 2.02

  Loans and Borrowings      38  

Section 2.03

  Requests for Borrowings      39  

Section 2.04

  Interest Elections      40  

Section 2.05

  Funding of Borrowings      41  

Section 2.06

  Termination, Reduction and Increase of Commitments      42  

Section 2.07

  Letters of Credit      45  

Section 2.08

  Swingline Loans      51  

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     52  

Section 3.01

  Repayment of Loans      52  

Section 3.02

  Interest      52  

Section 3.03

  Alternate Rate of Interest      54  

Section 3.04

  Prepayments      55  

Section 3.05

  Fees      56  

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     57  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      57  

Section 4.02

  Presumption of Payment by the Borrower      59  

Section 4.03

  Certain Deductions by the Administrative Agent; Defaulting Lenders      59  

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     62  

Section 5.01

  Increased Costs      62  

Section 5.02

  Break Funding Payments      63  

Section 5.03

  Taxes      64  

Section 5.04

  Mitigation Obligations; Replacement of Lenders      68  

Section 5.05

  Illegality      68  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

ARTICLE VI CONDITIONS PRECEDENT

     69  

Section 6.01

  Conditions Precedent to the Effective Date      69  

Section 6.02

  Each Credit Event      71  

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     72  

Section 7.01

  Legal Existence      72  

Section 7.02

  Financial Condition      72  

Section 7.03

  Litigation      72  

Section 7.04

  No Breach      72  

Section 7.05

  Authority      73  

Section 7.06

  Approvals      73  

Section 7.07

  Use of Loans and Letters of Credit      73  

Section 7.08

  ERISA      73  

Section 7.09

  Taxes      74  

Section 7.10

  Title, Etc.      74  

Section 7.11

  No Material Misstatements      74  

Section 7.12

  Investment Company Act      75  

Section 7.13

  Subsidiaries      75  

Section 7.14

  Location of Offices      75  

Section 7.15

  Defaults      75  

Section 7.16

  Environmental Matters      75  

Section 7.17

  Compliance with Laws      76  

Section 7.18

  Insurance      76  

Section 7.19

  Hedging Agreements      76  

Section 7.20

  Restriction on Liens      76  

Section 7.21

  Anti-Terrorism Law; Sanctions      77  

Section 7.22

  Security Instruments      77  

Section 7.23

  Flood Insurance and Mortgage Related Matters      78  

Section 7.24

  EEA Financial Institution      79  

Section 7.25

  Beneficial Ownership      79  

ARTICLE VIII AFFIRMATIVE COVENANTS

     79  

Section 8.01

  Reporting Requirements      79  

Section 8.02

  Maintenance, Etc.      81  

Section 8.03

  Environmental Matters      82  

Section 8.04

  Further Assurances      82  

Section 8.05

  Performance of Obligations under Loan Documents      83  

Section 8.06

  Collateral and Guarantees      83  

Section 8.07

  Accounts      87  

Section 8.08

  Post-Closing Matters      87  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

ARTICLE IX NEGATIVE COVENANTS

     88  

Section 9.01

  Indebtedness      88  

Section 9.02

  Liens      91  

Section 9.03

  Investments      92  

Section 9.04

  Restricted Payments      93  

Section 9.05

  Nature of Business; Activities of Parent      94  

Section 9.06

  Mergers, Etc.      94  

Section 9.07

  Proceeds of Loans; Letters of Credit      95  

Section 9.08

  Sale or Discount of Receivables      95  

Section 9.09

  Fiscal Year Change      95  

Section 9.10

  Financial Covenants      96  

Section 9.11

  Disposition of Properties      96  

Section 9.12

  Environmental Matters      97  

Section 9.13

  Transactions with Affiliates      97  

Section 9.14

  Subsidiaries; Unrestricted Subsidiaries      98  

Section 9.15

  Restrictive Agreements      99  

Section 9.16

  Prepayments      100  

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     101  

Section 10.01

  Events of Default      101  

Section 10.02

  Remedies      103  

ARTICLE XI THE AGENTS

     104  

Section 11.01

  Appointment; Powers      104  

Section 11.02

  Duties and Obligations of Administrative Agent      104  

Section 11.03

  Action by Administrative Agent      105  

Section 11.04

  Reliance by Administrative Agent      106  

Section 11.05

  Subagents      106  

Section 11.06

  Resignation or Removal of Administrative Agent      106  

Section 11.07

  Agents as Lenders      107  

Section 11.08

  No Reliance      107  

Section 11.09

  Administrative Agent May File Proofs of Claim      108  

Section 11.10

  Authority of Administrative Agent to Release Collateral and Liens      108  

Section 11.11

  The Joint Lead Arrangers, the Joint Bookrunners, the Syndication Agent and the
Co-Documentation Agents      109  

ARTICLE XII MISCELLANEOUS

     109  

Section 12.01

  Notices      109  

Section 12.02

  Waivers; Amendments      110  

Section 12.03

  Expenses, Indemnity; Damage Waiver      111  

Section 12.04

  Successors and Assigns      114  

Section 12.05

  Survival; Revival; Reinstatement      117  

Section 12.06

  Counterparts; Integration; Effectiveness      118  

Section 12.07

  Severability      118  

Section 12.08

  Right of Setoff      119  

Section 12.09

  Governing Law; Jurisdiction; Consent to Service of Process      119  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Section 12.10

  Headings      120  

Section 12.11

  Confidentiality      120  

Section 12.12

  Interest Rate Limitation      121  

Section 12.13

  Exculpation Provisions      122  

Section 12.14

  Collateral Matters; Hedging Agreements; Treasury Management Agreements     
122  

Section 12.15

  No Third Party Beneficiaries      123  

Section 12.16

  USA PATRIOT Act Notice      123  

Section 12.17

  No Fiduciary Duty      123  

Section 12.18

  Conversion of Currencies      123  

Section 12.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      124
 

Section 12.20

  Amendment and Restatement; Existing Credit Agreement; Reallocation      124  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

EXHIBITS AND SCHEDULES

 

Annex I

   Commitments

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Form of Assignment and Assumption

Exhibit F

   Security Instruments

Exhibit G

   [Reserved]

Exhibit H-1

   Form of Commitment Increase Certificate

Exhibit H-2

   Form of Additional Lender Certificate

Exhibit I-1

   Form of U.S. Tax Certificate (Foreign Lenders; not partnerships)

Exhibit I-2

   Form of U.S. Tax Certificate (Foreign participants; not partnerships)

Exhibit I-3

   Form of U.S. Tax Certificate (Foreign participants; partnerships)

Exhibit I-4

   Form of U.S. Tax Certificate (Foreign Lenders; partnerships)

Schedule 1.01(a)

   Existing Letters of Credit

Schedule 1.01(b)

   LC Issuance Limit

Schedule 1.01(c)

   Specified Letters of Credit

Schedule 1.01(d)

   Unrestricted Subsidiaries

Schedule 7.03

   Litigation

Schedule 7.09

   Taxes

Schedule 7.10

   Titles, Etc.

Schedule 7.13

   Subsidiaries

Schedule 7.16

   Environmental Matters

Schedule 7.19

   Hedging Agreements

Schedule 7.20

   Restriction on Liens

Schedule 7.22

   Jurisdictions for Security Instrument Filings

Schedule 7.23

   Flood Properties

Schedule 8.06

   Excluded Collateral

Schedule 9.01

   Indebtedness

Schedule 9.02

   Liens

Schedule 9.03

   Investments, Loans and Advances

Schedule 9.11(f)

   Permitted Dispositions of Property

Schedule 9.13

   Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 9, 2018 is
by and among EXTERRAN CORPORATION, a Delaware corporation (“Parent”), EXTERRAN
ENERGY SOLUTIONS, L.P., a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent.

R E C I T A L S

A. Parent, the Borrower, the Administrative Agent and the other agents and
lenders party thereto are parties to that certain Amended and Restated Credit
Agreement dated as of October 5, 2015, pursuant to which such lenders agreed to
provide certain loans to and extensions of credit on behalf of the Borrower,
subject to certain conditions (together with all amendments, restatements,
amendments and restatements, supplements or other modifications, if any, made
thereto prior to the date hereof, the “Existing Credit Agreement”).

B. The parties hereto desire to amend and restate the Existing Credit Agreement
in its entirety in the form of this Agreement to (i) renew the agreement by the
Lenders to provide certain loans to and extensions of credit on behalf of the
Borrower, (ii) increase the commitments of the Lenders to provide such loans and
extensions of credit, and (iii) amend certain other terms of the Existing Credit
Agreement in certain respects as provided in this Agreement.

C. Subject to the occurrence of the Effective Date and such other terms and
conditions set forth in this Agreement, the Lenders have agreed to make loans to
and extensions of credit on behalf of the Borrower.

D. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree that the Existing Credit Agreement is hereby amended,
renewed, extended and restated in its entirety in the form of this Agreement on
(and subject to) the terms and conditions set forth herein. The parties hereto
further agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.

“ABS Facility” means any asset-backed securitization facility of an ABS
Subsidiary to the extent such Subsidiary is permitted to enter into such
facility pursuant to Section 9.01(l).

“ABS Subsidiary” means any Subsidiary involved in or created in connection with
any ABS Facility, including any Subsidiary that is obligated on any Indebtedness
in respect of any ABS Facility.



--------------------------------------------------------------------------------

“Account Control Agreement” shall mean, as to any deposit account, securities
account or commodity account of any Loan Party held with a financial
institution, an agreement or agreements in form and substance reasonably
acceptable to the Administrative Agent, among such Loan Party owning such
deposit account, securities account or commodity account, the Administrative
Agent and the financial institution at which such deposit account, securities
account or commodity account is located, which agreement establishes the
Administrative Agent’s control (within the meaning of the UCC) with respect to
such account.

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).

“Adjusted LIBO Rate” means with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the product of (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Section 11.06.

“Administrative Agent Fee Letter” means that certain letter agreement among the
Borrower, the Administrative Agent and Wells Fargo Securities, LLC dated
September 10, 2018, and any other letter agreement among the Borrower and the
Administrative Agent entered into from time to time, in each case, concerning,
among other things, certain fees to be paid by the Borrower to the
Administrative Agent in connection with this Agreement and as may be amended or
replaced from time to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a
standard form supplied from time to time by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents, and “Agent” means any of the Administrative
Agent, the Syndication Agent or any Co-Documentation Agent, as the context
requires.

“Aggregate Commitments” at any time shall equal the sum of the Commitments at
such time. As of the Effective Date, the amount of the Aggregate Commitments is
$700,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

2



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning assigned to such term in Section 12.18(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.21(a).

“Applicable Creditor” has the meaning assigned to such term Section 12.18(b).

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the lending office of such Lender designated for such Type of Loan on the
signature pages hereof or such other offices of such Lender as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office from which its Loans of such Type are to be made and maintained.

“Applicable Margin” means for any day, with respect to any LIBOR Loan, EURIBOR
Loan or ABR Loan that is a Revolving Loan, or with respect to Commitment Fees,
the applicable rate per annum set forth in the table below under the caption
“LIBOR Loans / EURIBOR Loans”, “ABR Loans” or “Commitment Fees”, as the case may
be, determined by reference to the Total Leverage Ratio as of the most recent
date of determination:

 

Level

  

Total Leverage Ratio

   LIBOR Loans /
EURIBOR
Loans (bps)      ABR Loans
(bps)      Commitment
Fees (bps)   I    Less than or equal to 2.00 to 1.00      175.0        75.0     
  25.0   II    Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00
     200.0        100.0        30.0   III    Less than or equal to 3.00 to 1.00
but greater than 2.50 to 1.00      225.0        125.0        35.0   IV    Less
than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00      250.0       
150.0        40.0   V    Greater than 3.50 to 1.00      275.0        175.0     
  50.0  

For purposes of determining the Applicable Margin for the period commencing on
the Effective Date and ending upon the date of the first delivery after the
Effective Date of financial statements pursuant to Section 8.01(a) and the
corresponding Compliance Certificate pursuant to Section 8.01(b), the Total
Leverage Ratio will be deemed to be that which corresponds to Level I. Each
change in the Applicable Margin resulting from a change in the Total Leverage
Ratio (which shall be calculated quarterly) shall take effect as of the fifth
(5th) Business Day following the receipt of the Compliance Certificate delivered
pursuant to Section 8.01(b); provided that the Total Leverage Ratio shall be
deemed to be Level VI if the Borrower

 

3



--------------------------------------------------------------------------------

fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 8.01(a), during the period
from the expiration of the time for delivery thereof until such consolidated
financial statements are delivered. In the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.01(a) or (b) is shown to
be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then Parent and the Borrower shall promptly
(i) deliver to the Administrative Agent a corrected Compliance Certificate for
such Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected Compliance Certificate, and (iii) pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01.
The preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Sections 3.02(e), 10.01 and 10.02 and other of their
respective rights under this Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
fraction expressed as a percentage obtained by dividing (a) the amount of such
Lender’s Commitment at such time by (b) the amount of the Aggregate Commitments
at such time. If all of the Commitments have terminated or expired, the
Applicable Percentages shall instead be determined by reference to each Lender’s
Revolving Credit Exposure at such time in clause (a) (as opposed to such
Lender’s Commitment) and the Total Revolving Credit Exposure at such time in
clause (b) (as opposed to the Aggregate Commitments).

“AROC Corp.” means AROC Corp., a Delaware corporation.

“Asset Swap” means any substantially contemporaneous (and in any event occurring
within one-hundred eighty (180) days of each other) purchase and sale or
exchange of any assets or properties used or useful in the lines of business
permitted under Section 9.05 between the Borrower or any Restricted Subsidiaries
and another Person, so long as the consideration received by the Borrower or any
Restricted Subsidiary is substantially the same as or greater than the fair
market value of the assets or properties Disposed of by the Borrower or such
Restricted Subsidiary, as reasonably determined by the Borrower.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP. As used in this
definition, the phrase “net rental payments” under any lease for any such period
shall mean the sum of rental and other payments required to be paid with respect
to such period by the lessee thereunder,

 

4



--------------------------------------------------------------------------------

excluding any amounts required to be paid by such lessee on account of
maintenance and repairs, insurance, taxes, assessments, water rates or similar
charges. In the case of any lease that is terminable by the lessee upon payment
of penalty, such net rental payment shall also include the amount of such
penalty, but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1% per annum; provided that, for purposes of this definition, the
LIBO Rate on any day shall be based on the rate per annum as set forth by
Bloomberg Information Service or any successor thereto on the applicable page
displaying interest rates for dollar deposits in the Relevant Interbank Market
at approximately 11:00 a.m., London time, on such day for deposits in dollars
with a maturity of one month, subject to the interest rate floors set forth
herein. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate, respectively. If the Base Rate is being used as
an alternate rate of interest pursuant to Section 3.03 hereof, then the Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

5



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Building” has the meaning assigned to such term in the applicable Flood
Insurance Law.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market, and (b) when used in
connection with a EURIBOR Loan, the term “Business Day” shall also exclude any
day on which the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system is not open for the settlement of payments in
Euros.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Parent and its Restricted Subsidiaries prepared in accordance with GAAP.

“Capital Lease” means a lease of (or other arrangement conveying the right to
use) real and/or personal Property, or a combination thereof, with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a Indebtedness in accordance with GAAP.

“Capital Lease Obligations” means, as to any Person, all obligations of such
Person as lessee under any Capital Lease, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” means:

(a) securities issued or directly and fully guaranteed or insured by the
government of the United States or any other country whose sovereign debt has a
rating of at least A3 from Moody’s and at least A- from S&P or any agency or
instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition;

(b) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case with any
commercial bank organized under the laws of any country that is a member of the
Organization for Economic Cooperation and Development having capital and surplus
in excess of $500,000,000 (or the equivalent thereof in any other currency or
currency unit) and has a short term deposit rating of no lower than A2 or P2, as
such rating is set forth from time to time by S&P or Moody’s, respectively;

 

6



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

(d) commercial paper rated at least P2 or A2 from Moody’s or S&P, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments, and in each case
maturing within one year after the date of acquisition;

(e) solely with respect to deposits of Foreign Subsidiaries, deposits available
for withdrawal on demand with any commercial bank not meeting the qualifications
specified in clause (b) above; and

(f) money market mutual funds substantially all of the assets of which are of
the type described in the foregoing clauses (a) through (d).

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“Change in Control” means the occurrence of one or more of the following events:
(i) Parent ceases to own, directly or indirectly, 100% of the Equity Interests
in the Borrower; (ii) the approval by the holders of Equity Interests in the
Borrower of any plan or proposal for the liquidation or dissolution of the
Borrower (whether or not otherwise in compliance with the provisions of this
Agreement) or (iii) any Person or “group” (within the meaning of Section 13(d)
of the Exchange Act as in effect on the date hereof) shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act as in effect
on the date hereof), of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Parent.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (except as otherwise provided herein).

 

7



--------------------------------------------------------------------------------

“Co-Documentation Agents” means, collectively, Bank of America, N.A., Citibank,
N.A., Royal Bank of Canada and Sumitomo Mitsui Banking Corporation.

“Collateral” means all Property of the Group Members that is subject to a Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties,
under one or more of the Security Instruments.

“Commitment” means, with respect to each Lender, the amount set forth opposite
such Lender’s name on Annex I hereto under the caption “Commitment”, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable, as the same
may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Commitments pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c) or
(c) reduced or increased from time to time pursuant to any assignment permitted
by Section 12.04.

“Commitment Fee” has the meaning assigned to such term in Section 3.05(a).

“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

“Compliance Certificate” has the meaning assigned to such term in
Section 8.01(b).

“Confidential Information” has the meaning assigned to such term in
Section 12.11.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means for any period, the aggregate of the net income
(or loss) of Parent and its Consolidated Restricted Subsidiaries after
allowances for taxes for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following (without duplication):
(a) the net income (or loss) of any Person in which Parent or any of its
Consolidated Restricted Subsidiaries has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of Parent and its Consolidated Restricted Subsidiaries in accordance with GAAP),
except to the extent of the amount of cash dividends or distributions actually
paid during such period by such other Person to Parent or to a Consolidated
Restricted Subsidiary of Parent, as the case may be; (b) an amount equal to the
portion of the net income (but not loss) of any Consolidated Restricted
Subsidiary of Parent that is not at the time permitted (whether by operation of
the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Restricted Subsidiary or otherwise)
to be distributed, paid, repaid, loaned or otherwise transferred to Parent or
any of Parent’s other Consolidated Restricted Subsidiaries; provided that upon
the removal of such restriction, the aggregate net income of such Consolidated
Restricted Subsidiary previously excluded within the immediately preceding four
(4) fiscal quarters shall be added to the net income of Parent and its
Consolidated Restricted Subsidiaries for the same quarters; (c) any
extraordinary gains or losses; (d) gains or losses attributable to Property
sales not in the ordinary

 

8



--------------------------------------------------------------------------------

course of business; (e) the cumulative effect of a change in accounting
principles and any gains or losses attributable to writeups or write downs of
assets; (f) gains, losses or other charges as a result of the early retirement
of Indebtedness, including obligations under Hedging Agreements; (g) non-cash
gains or losses as a result of foreign currency adjustments and (h) costs
related to the issuance of long-term Indebtedness to the extent such costs are
paid from the proceeds of such Indebtedness or are paid substantially
concurrently with the issuance of such Indebtedness.

“Consolidated Net Tangible Assets” means, with respect to Parent as of any date,
the aggregate amount of total assets included in the most recent annual or
quarterly consolidated balance sheet of Parent and its Consolidated Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP and
after deducting therefrom, to the extent otherwise included, unamortized debt
discount and expenses and other unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, licenses, organization or
development expenses and other intangible items.

“Consolidated Restricted Subsidiary” means any Restricted Subsidiary that is a
Consolidated Subsidiary of Parent.

“Consolidated Subsidiary” of a Person means each Subsidiary of such Person, the
financial statements of which are (or should be) consolidated with the financial
statements of such Person in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness of an Unrestricted Subsidiary, exclusions from the exculpation
provisions with respect to such Non-Recourse Indebtedness for the voluntary
bankruptcy of such Unrestricted Subsidiary, fraud, misapplication of cash,
environmental claims, waste, willful destruction and other circumstances
customarily excluded by lenders from exculpation provisions or included in
separate indemnification agreements in non-recourse financings.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, at any time, any Lender that has (a) failed to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans within two (2) Business Days of the date required to be funded by it
hereunder, unless, in the case of a failure by such Lender to fund any portion
of its Loans, such Lender notifies the Administrative Agent in writing prior to
the date on which such funding is required to be made by it hereunder that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) notified any Loan Party, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith

 

9



--------------------------------------------------------------------------------

determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) failed, within three (3) Business Days after request by the Borrower
or the Administrative Agent, to confirm in writing that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Borrower or the Administrative Agent
in form and substance satisfactory to the Borrower or the Administrative Agent,
as the case may be), (d) otherwise failed to pay over to the Administrative
Agent, any Issuing Bank or any Lender any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become the subject of a bankruptcy or
insolvency proceeding, (ii) has had a receiver, conservator, administrator,
trustee, custodian or similar Person appointed for it, (iii) has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, (iv) become subject of a
Bail-in Action, or (v) has a direct or indirect parent company that has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, administrator, trustee, custodian or similar Person appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has become
subject to a Bail-in Action; provided that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or the exercise of
control over such Lender or its parent company, by a Governmental Authority, as
long as such ownership interest or exercise of control does not result in or
provide such Lender or its parent company with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or its parent company (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any such
Agreements made by such Lender or its parent company.

“Disclosing Parties” has the meaning assigned to such term in Section 12.11.

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any Property, in each case, including by
Division. “Disposition” has a meaning correlative thereto. For the avoidance of
doubt, payments made by the Borrower to AROC Corp. pursuant to Section 9.8 of
the Separation and Distribution Agreement shall not constitute a Disposition by
Parent or any of its Subsidiaries.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), or is convertible or exchangeable for
Indebtedness or redeemable for any consideration other than other Equity
Interests (which would not constitute Disqualified Capital Stock) at the option
of the holder thereof (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), in whole or in part, on or prior to the date
that is one-hundred eighty (180) days after the Maturity Date.

 

10



--------------------------------------------------------------------------------

“Disqualified Institution” means, on any date, any Person that is a bona fide
direct competitor of Parent, the Borrower or any of its Subsidiaries whose
active and primary business is in the same or a substantially similar industry
which offers a substantially similar product or services as Parent or the
Borrower or its Subsidiaries; provided that any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
Controlling, Controlled by or under common Control with such Disqualified
Institution or its Controlling owner and for which no personnel involved with
the competitive activities of such competitor or Controlling owner (i) makes any
investment decisions for such debt fund or (ii) has access to any confidential
information (other than publicly available information) relating to Parent, the
Borrower and its Subsidiaries shall be deemed not to be a Disqualified
Institution.

“Dissolved Subsidiary” has the meaning assigned to such term in
Section 8.06(c)(ii).

“Division” shall mean, with respect to any Person, a division of or by such
Person into two or more newly formed Persons pursuant to the laws of the
jurisdiction of its organization. “Divide” shall have the correlative meaning
thereto.

“dollars”, “Dollars”, “US Dollars” or “$” refers to lawful money of the United
States of America.

“Domestic Subsidiary” means each Restricted Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income for such period: (a) total interest
expense (as reflected on the consolidated income statement for such period),
(b) income, franchise and other similar taxes, (c) depreciation,
(d) amortization, (e) fees and expenses incurred or paid in connection with the
consummation of acquisitions, (f) cash from distributions actually received by
Parent or any Consolidated Restricted Subsidiary during such period from
Unrestricted Subsidiaries; provided that the amount of such cash distributions
included pursuant to this clause (f) shall not exceed 25% of the total EBITDA
during such period (as calculated prior to including any such cash
distributions); (g) other non-cash charges, provided that any cash actually paid
in any future period with respect to such non-cash charges shall be deducted
from EBITDA for such future period when paid; and (h) any Restructuring Costs
and any Restatement Costs; provided that the amount of costs and expenses
included pursuant to this clause (h) shall not exceed $10,000,000 in the
aggregate; provided further that if at any time during such period Parent or any
Consolidated Restricted Subsidiary shall have made any individual acquisition or
Disposition with a sale price in excess of $50,000,000, EBITDA for such period
shall be calculated giving pro forma effect thereto as if such acquisition or
Disposition had occurred on the first day of such period (such pro forma effect
to include projected synergies) as determined by the Borrower in a manner
reasonably acceptable to the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EES Finance” means EES Finance Corp., a Delaware corporation.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Laws” means all Governmental Requirements pertaining to
protection, conservation, preservation or reclamation of the environment; to the
use, handling or Release of Hazardous Materials; to occupational safety and
health requirements; or to the protection of natural resources, as in effect in
any and all jurisdictions in which the Borrower or any Subsidiary is or has
conducted business or is or has generated, sent or Released any Hazardous
Material, or where any Property of the Borrower or any Subsidiary is or was
located, including without limitation, the Oil Pollution Act of 1990 and the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980,
including, without limitation, all state, national and international corollary
laws, as each are amended from time to time.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) failure to
satisfy the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an

 

12



--------------------------------------------------------------------------------

application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan; (f) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal from any
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice imposing
Withdrawal Liability or receipt by any Loan Party or any ERISA Affiliate of any
notice that a Multiemployer Plan is insolvent or in endangered or critical
status within the meaning of Title IV of ERISA; or (h) with regard to any
Foreign Plan, (x) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or the terms of such Foreign Plan, (y) the failure to
register or loss of good standing with the applicable regulatory authorities of
any such Foreign Plan required to be registered, or (z) the failure of any
Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation Day
(rounded upwards, if necessary, to the next 1/100 of 1%).

“EURIBOR”, when used in reference to any Loan or any Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means (a) Liens for Taxes, assessments, public or statutory
obligations or other governmental charges or levies which (i) are not delinquent
or which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or (ii) could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (b) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which (i) are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP or (ii) could not reasonably be expected to
have a Material Adverse Effect individually or in the aggregate for all Excepted
Liens contained in clauses (a), (b), (c), (d) and (e) of this definition;
(c) landlords’, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law or otherwise in the ordinary course of business, each of
which (i) is in respect of obligations that have not been overdue more than
ninety (90) days or

 

13



--------------------------------------------------------------------------------

(ii) is being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP or (iii) could
not reasonably be expected to have a Material Adverse Effect individually or in
the aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (d) any Liens reserved in leases for rent or royalties
and for compliance with the terms of the leases in the case of leasehold
estates, if such Lien (i) does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by Parent
or any Subsidiary, (ii) is being contested in good faith by appropriate
proceedings and for which adequate reserves have been maintained in accordance
with GAAP or (iii) such Lien could not reasonably be expected to have a Material
Adverse Effect individually or in the aggregate for all Excepted Liens contained
in clauses (a), (b), (c), (d) and (e) of this definition; (e) encumbrances
(other than to secure the payment of borrowed money or the deferred purchase
price of Property or services), easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any rights of way or other
Property of Parent or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal, minerals, timber, metals, steam or other natural resources or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by Parent or any Subsidiary or materially impair the value of such
Property subject thereto or which could not reasonably be expected to have a
Material Adverse Effect individually or in the aggregate for all Excepted Liens
contained in clauses (a), (b), (c), (d) and (e) of this definition; (f) Liens on
cash, securities or, for Foreign Subsidiaries only, other Property pledged to
secure the performance of bids, trade contracts, leases, performance bonds,
return-of-money or payment bonds, surety and appeal bonds, contracts or leases
to which Parent or any of its Subsidiaries is a party, statutory obligations,
regulatory obligations, and other obligations of a like nature incurred in the
ordinary course of business; provided that, with respect to Liens on Property of
Foreign Subsidiaries, such Property shall be the subject of, or used in
connection with, the contracts, bonds or other obligations so secured; (g) Liens
permitted by the Security Instruments; (h) judgment and attachment Liens not
giving rise to an Event of Default; (i) Liens for Parent’s or any Subsidiary’s
title to Property leased under Capital Leases; (j) Liens resulting from the
deposit of funds or evidence of Indebtedness in trust for the purpose of
defeasing Indebtedness of Parent or any of its Subsidiaries to the extent any
such defeasance is permitted by this Agreement; (k) customary Liens on cash or
cash equivalents held by a trustee for fees, costs and expenses of such trustee
pursuant to an indenture; (l) Liens pursuant to merger agreements, stock
purchase agreements, asset sale agreement and similar agreements on earnest
money deposits, good faith deposits, purchase price adjustment escrows and
similar deposits and escrow arrangements made or established thereunder;
(m) Limited Recourse Equity Pledges; and (n) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies (including any such banker’s liens,
rights of set-off or similar rights and remedies that are contractually agreed
upon in deposit account agreements, securities account agreements or commodities
account agreements entered into in the ordinary course of business) and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
(or

 

14



--------------------------------------------------------------------------------

other applicable Governmental Authority) and no such deposit account is intended
by Parent or any other Loan Party to provide collateral to the depository
institution; provided that, (i) in the case of each of clauses (a) through (m)
above, no intention to subordinate the first priority Lien granted in favor of
the Administrative Agent and the Lenders is to be hereby implied or expressed by
the permitted existence of such Excepted Liens and (ii) in the case of each of
clauses (a) through (f), (h), (k), (l) and (n), such Liens do not secure
Indebtedness for borrowed money.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Exchange Rate” means, with respect to Euros or any Offshore Currency on a
particular date, the rate at which Euros or such Offshore Currency may be
exchanged into US Dollars, as set forth at 11:00 a.m., London time, on such date
on the applicable currency page with respect to such Offshore Currency displayed
by Bloomberg Information Service (or any successor thereto). If such rate does
not appear on the applicable Bloomberg Information Service currency page, the
Exchange Rate with respect to such Offshore Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such Exchange Rate shall instead be the spot rate of
exchange of the Administrative Agent in the London Interbank market or other
market where its foreign currency exchange operations in respect of Euros or
such Offshore Currency are then being conducted, at or about 11:00 a.m., London
time, at such date for the purchase of US Dollars with Euros or such Offshore
Currency, for delivery two (2) Business Days later.

“Excluded Accounts” means (a) deposit accounts that are used solely for payroll
funding and other employee wage and benefit payments, tax payments or trust
purposes and (b) other deposit accounts, securities accounts or commodity
accounts to the extent that the aggregate cash or Cash Equivalent balance of all
such other deposit accounts, securities accounts or commodity accounts described
in this clause (b) does not exceed $1,000,000.

“Excluded Hedging Obligation” means, with respect to any Loan Party,
individually determined on a Loan Party by Loan Party basis, any obligation
owing by any Loan Party to any Secured Hedging Provider under a Hedging
Agreement if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such guarantee or grant of a security
interest becomes effective with respect to such obligation.

“Excluded Subsidiary” means any Subsidiary (a) that is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, and (b) all the
assets of which consist solely of Equity Interests in CFCs.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes,

 

15



--------------------------------------------------------------------------------

in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
Applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 5.04(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.03, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.03(g), and
(d) any U.S. federal withholding Taxes under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Credit Agreement Third Amendment” means that certain Third Amendment,
Consent and Waiver to Amended and Restated Credit Agreement, dated as of
August 24, 2016, by and among the Borrower, the Parent, the Administrative
Agent, and the lenders and agents party thereto.

“Existing Letters of Credit” means the letters of credit set forth on
Schedule 1.01(a), together with any other Letters of Credit issued by an Issuing
Bank pursuant to the Existing Credit Agreement on or before the Effective Date,
as approved by the Administrative Agent.

“Extended Expiry Letters of Credit” has the meaning assigned to such term in
Section 2.07(a).

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such provisions that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means, collectively, the Administrative Agent Fee Letter and those
other certain letter agreements from each of the Joint Lead Arrangers (other
than Wells Fargo Securities, LLC) to the Borrower dated September 10, 2018,
concerning certain fees to be paid by the Borrower to each such Joint Lead
Arranger in connection with this Agreement, as any of the same may be amended or
replaced from time to time.

 

16



--------------------------------------------------------------------------------

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statements of Parent most recently
delivered pursuant to Section 8.01(a)(i) and, prior to the initial delivery of
such financial statements pursuant to Section 8.01(a)(i), the financial
statements of Parent for the Fiscal Year ended December 31, 2017.

“Fiscal Quarter” means a fiscal quarter of Parent.

“Fiscal Year” means a fiscal year of Parent.

“Flood Insurance Laws”: collectively, (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (e) all regulations promulgated by applicable Governmental
Authorities pursuant to any of the foregoing.

“Foreign Credit Facility” means any debt facility (including, without
limitation, any credit agreement or ABS facility), commercial paper facilities
or secured capital markets financings of a Foreign Subsidiary that derives
substantially all of its income from jurisdictions other than the United States
of America, in each case with banks or other institutional lenders or
institutional investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables), letters of credit or secured capital markets financings, in each
case, as the same may be amended, restated, modified, renewed, refunded,
replaced or refinanced (including refinancing with any capital markets
transaction) in whole or in part from time to time.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Plan” means each employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) maintained primarily for
employees residing outside of the United States of America, that is subject to
any law in a non-U.S. jurisdiction and is maintained or contributed to by any
Loan Party or any Subsidiary.

“Foreign Subsidiary” means each direct or indirect Restricted Subsidiary that is
organized under the laws of any jurisdiction other than the United States of
America, any State thereof, or the District of Columbia, and any Restricted
Subsidiary of any Foreign Subsidiary, whether or not such Restricted Subsidiary
is organized under the laws of the United States of America, any State thereof,
or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other binding directive or
requirement of any Governmental Authority, whether now or hereinafter in effect,
including Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

“Group Members” means, collectively, Parent and its Restricted Subsidiaries.

“Guarantors” means, collectively, (a) Parent, (b) each Significant Domestic
Subsidiary that is a party to the Guaranty and Collateral Agreement on the
Effective Date, (c) each Significant Domestic Subsidiary that guarantees the
Secured Obligations after the Effective Date pursuant to Section 8.06 and
(d) any other Person that voluntarily becomes a Guarantor, in each case other
than those released from their obligations under the Guaranty and Collateral
Agreement pursuant to Section 8.06(c) or otherwise in accordance with the terms
hereof.

“Guaranty and Collateral Agreement” means the Amended and Restated Guaranty and
Collateral Agreement dated as of the Effective Date and executed by the Loan
Parties in favor of the Administrative Agent.

“Hazardous Materials” means any substances, wastes or materials (a) which are
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic hazardous or otherwise harmful to public health or the environment and
are regulated by any Governmental Authority under any Environmental Law, (b) the
presence of which require investigation or remediation under any Environmental
Law, (c) the discharge, disposal, emission or Release of which requires a permit
or license under any Environmental Law or other Governmental Approval, (d) which
are deemed by a Governmental Authority pursuant to Environmental Laws to pose a
health or safety hazard to Persons or properties or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, hydrogen sulfide, naturally occurring
radioactive material, petroleum derived waste, crude oil, nuclear fuel, natural
gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or any of its
Subsidiaries shall be a Hedging Agreement.

 

18



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Indebtedness” means, for any Person the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of Property or services (excluding trade and
accounts payable incurred in the ordinary course of business that are not more
than sixty (60) days past due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP and accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business); (d) all
Capital Lease Obligations in respect of which such Person is liable (whether
contingent or otherwise) and all Attributable Debt in respect of sale and
leaseback transactions not involving a Capital Lease Obligation; (e) all
Indebtedness (as described in the other clauses of this definition) of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person; provided that the amount of Indebtedness for purposes
of this clause (e) shall be an amount equal to the lesser of the unpaid amount
of such Indebtedness and the fair market value of the encumbered Property;
(f) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position of others or to purchase the Indebtedness of
others; (g) all Indebtedness (as described in the other clauses of this
definition) of others guaranteed by such Person or in respect of which such
Person otherwise assures a creditor against loss; (h) Disqualified Capital Stock
of such Person; (i) any Indebtedness (as described in the other clauses of this
definition) of a partnership for which such Person is liable either by agreement
or because of a Governmental Requirement but only to the extent of the maximum
liability of such Person under such agreement or Governmental Requirement; and
(j) all net mark to market obligations of such Person under Hedging Agreements;
provided that any agreement by the Borrower or any Restricted Subsidiary to
repurchase equipment in a Permitted Sale for Lease Transaction at a price not
greater than its fair market value shall not constitute Indebtedness.
Notwithstanding the foregoing and for the avoidance of doubt, the term
“Indebtedness” does not include (i) endorsements of checks, bills of exchange
and other instruments for deposit or collection in the ordinary course of
business and such other obligations owed on a short-term basis to banks and
other financial institutions incurred in connection with ordinary banking
arrangements to manage cash balances of such Person; (ii) taxes, assessments or
other similar governmental charges or claims; (iii) any obligation arising from
any agreement providing for indemnities, purchase price adjustments, holdbacks,
contingency payment obligations based on the performance of the acquired or
Disposed of assets or similar obligations (other than (x) guarantees of
Indebtedness and (y) any such obligations that will become non-contingent
obligations solely as a result of the passage of time and are

 

19



--------------------------------------------------------------------------------

reflected as current liabilities on the balance sheet of such Person (the
obligations described in this clause (y) being referred to as “Specified
Contingent Obligations”)) incurred by the specified Person in connection with
the acquisition or Disposition of assets and (iv) any obligation arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business; provided that such obligation is extinguished within five (5) Business
Days of its incurrence. The term “Indebtedness” also excludes any repayment or
reimbursement obligation of such Person or any of its Restricted Subsidiaries
with respect to Customary Recourse Exceptions, unless and until an event or
circumstance occurs that triggers the Person’s or such Restricted Subsidiary’s
direct repayment or reimbursement obligation (as opposed to contingent or
performance obligations) to the lender or other Person to whom such obligation
is actually owed, in which case the amount of such direct payment or
reimbursement obligation shall constitute Indebtedness.

“Indemnified Parties” has the meaning assigned to such term in
Section 12.03(a)(ii).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Index Indebtedness” means senior, unsecured, long-term indebtedness for
borrowed money of Parent.

“Interest Coverage Ratio” means, as of the last day of any Testing Period, the
ratio of (a) EBITDA for such Testing Period to (b) Total Interest Expense for
such Testing Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan or
EURIBOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a LIBOR Borrowing or EURIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to a Swingline Loan, the day that such Loan is required to be repaid
pursuant to Section 2.08(a).

“Interest Period” means with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower may elect; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period for any Revolving Loan may end after the Maturity Date.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

20



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any LIBOR Loan for any
Interest Period or any EURIBOR Loan for any Interest Period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
Screen Rate for the longest maturity for which a Screen Rate is available that
is shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day.

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interests,
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of any other Person, (b) loan or advance made
by such Person to any other Person, (c) guarantee, assumption or other
incurrence of liability by such Person of or for any Indebtedness of any other
Person, (d) capital contribution or other investment by such Person in any other
Person or (e) purchase or other acquisition (in one transaction or a series of
transactions) of any assets of any other Person constituting a business unit, in
each case, including any of the forgoing that are effected by Division. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment or interest earned on such Investment.

“Investment Grade Rating” means, with respect to the Borrower’s Index
Indebtedness, (a)(i) a rating of Baa3 or better by Moody’s or a rating of BBB-
or better by S&P and (ii) a rating no lower than one notch below the minimum
rating specified in clause (a)(i) of this definition from the other agency, and
(b) a stable outlook or better from both Moody’s and S&P.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of Wells Fargo Bank, National Association, Crédit
Agricole Corporate and Investment Bank, Bank of America, N.A., Citibank, N.A.,
Royal Bank of Canada and any other Lender that agrees to issue Letters of Credit
hereunder (as designated by the Borrower and approved by the Administrative
Agent in its reasonable discretion), in each case in its capacity as an issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.07(f), other than any such Person that ceases to be an Issuing Bank
pursuant to Section 2.07(g). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Joint Bookrunners” means, collectively, Wells Fargo Securities, LLC and Crédit
Agricole Corporate and Investment Bank in their capacity as joint bookrunners
hereunder.

“Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC, Crédit
Agricole Corporate and Investment Bank, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., RBC Capital Markets, LLC and
Sumitomo Mitsui Banking Corporation, in their capacity as joint lead arrangers
hereunder.

 

21



--------------------------------------------------------------------------------

“Joint Venture” means (a) a joint venture with a third party so long as such
entity would not constitute a Subsidiary or (b) a Subsidiary formed with the
intention of establishing a joint venture; provided that if such entity still
constitutes a Subsidiary ninety (90) days after formation it shall no longer
constitute a Joint Venture; provided, that in the case of (a) or (b), all
Investments by Parent, the Borrower or any Restricted Subsidiary are made
pursuant to and are permitted by Section 9.03(g) or Section 9.03(i).

“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by any Loan Party or any Restricted Subsidiary, (a) obligations owed by
such Loan Party or Restricted Subsidiary to the other holders of the Equity
Interests in such Joint Venture (other than a holder that is an Affiliate of a
Loan Party or any Restricted Subsidiary) and (b) Indebtedness of such Joint
Venture that is non-recourse to any Loan Party or any Restricted Subsidiary or
to any Property of any Loan Party or Restricted Subsidiary other than the Equity
Interests in such Joint Venture.

“Judgment Currency” has the meaning assigned to such term Section 12.18(b).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the US Dollar Equivalent of the aggregate amount of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The LC Exposure of any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 1.01(b) opposite such Issuing Bank’s name.

“Lenders” means the Persons listed in Annex I hereto and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
an Additional Lender pursuant to Section 2.06(c), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. The
term “Lenders” shall, unless the context otherwise requires, include the
Swingline Lender.

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement, and shall include Offshore Currency Letters
of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit.

“Letter of Credit Request” means a request by the Borrower for the issuance,
amendment, renewal or extension, as the case may be, of a Letter of Credit by
any Issuing Bank in accordance with Section 2.07(b), which shall be in any form
approved by or acceptable to such Issuing Bank.

“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03(b), with respect to any LIBOR Borrowing for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Day.

 

22



--------------------------------------------------------------------------------

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other encumbrances affecting Property, and for the avoidance of
doubt, the term “Lien” shall not include any interest of a third party owner of
any Property being leased to a Loan Party pursuant to an operating lease for
which a precautionary UCC financing statement has been filed and which filing
only covers the Property subject of such lease. For the purposes of this
Agreement, Parent or any Subsidiary shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

“Limited Recourse Equity Pledge” means the pledge of Equity Interests in any
Unrestricted Subsidiary or Joint Venture to secure Non-Recourse Indebtedness of
such Unrestricted Subsidiary or Joint Venture, as applicable, pursuant to an
agreement that expressly states that the pledgee shall have no recourse to the
pledgor or any of its assets or revenues under any circumstance other than
recourse to the Equity Interests of the Unrestricted Subsidiary or Joint
Venture, as applicable, that are described in such pledge.

“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
amount of unused Commitments as of such date and (b) the aggregate amount of
unrestricted cash and Cash Equivalents of the Parent and its Restricted
Subsidiaries at such date.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Commitment Increase Certificates, the Additional Lender
Certificates, the Letters of Credit, the Fee Letters, the Security Instruments
and each subordination agreement, intercreditor agreement, Compliance
Certificate, Borrowing Request, Letter of Credit Request or Interest Election
Request executed by the Borrower pursuant to this Agreement and each amendment,
consent and waiver to any of the foregoing executed by the Borrower.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the Revolving Loans and the Swingline Loans.

“Majority Lenders” means (a) at any time when no Loans are outstanding or LC
Exposure is outstanding, Lenders having at least a majority of the Aggregate
Commitments and (b) at any time when any Loans are outstanding or any LC
Exposure is outstanding, Lenders having more than 50% of the sum of (i) the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(d)) and (ii) the unused Commitments; provided
that the Commitment of, and the principal amount of Loans of, any Defaulting
Lender shall be excluded from the determination of Majority Lenders to the
extent set forth in Section 4.03(c)(ii).

 

23



--------------------------------------------------------------------------------

“Manufactured (Mobile) Home” has the meaning assigned to such term in the
applicable Flood Insurance Law.

“Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business or operations of Parent and
its Restricted Subsidiaries, taken as a whole, as reflected in the Financial
Statements after eliminating the financial condition and results of the
Unrestricted Subsidiaries, or (b) the ability of the Borrower and the other Loan
Parties, taken as a whole, to perform their obligations under the Loan Documents
in accordance with the terms thereof.

“Maturity Date” means October 9, 2023.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property to secure the Secured
Obligations, which shall be in a form reasonably satisfactory to the
Administrative Agent.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Mortgaged Real Property” has the meaning assigned to such term in
Section 8.06(a).

“Non-Recourse Foreign Indebtedness” means Indebtedness of any Foreign Subsidiary
as to which neither Parent nor any Domestic Subsidiary (a) provides credit
support of any kind (including any guaranty, undertaking, agreement or
instrument that would constitute Indebtedness), other than a Limited Recourse
Equity Pledge, (b) is directly or indirectly liable as a guarantor or otherwise
or (c) is the lender.

“Non-Recourse Indebtedness” means Indebtedness of any Subsidiary or Joint
Venture:

as to which neither Parent nor any Restricted Subsidiary (i) provides credit
support of any kind (including any guaranty, undertaking, agreement or
instrument that would constitute Indebtedness), other than a Limited Recourse
Equity Pledge, (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) is the lender; and

no default with respect to which (including any rights that the holders thereof
may have to take an enforcement action against an Unrestricted Subsidiary) would
permit upon notice, lapse of time or both any holder of Indebtedness of Parent
or any Restricted Subsidiary to declare a default on such Indebtedness of Parent
or any Restricted Subsidiary or cause the payment thereof to be accelerated or
payable prior to its stated maturity.

 

24



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower in favor of a Lender evidencing
the Revolving Loans made by such Lender, substantially in the form of Exhibit A.

“Notifying Lender” means any Lender that notifies Administrative Agent and the
Borrower in writing or made a public statement that its failure to fund all or
any portion of its Loans is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied in accordance
with clauses (a) or (b) of the definition of “Defaulting Lender” contained in
Section 1.01.

“Obligations” means, without duplication, any and all amounts owing by any Loan
Party or any Restricted Subsidiary to the Administrative Agent, any Issuing Bank
or any Lender under any Loan Document (including interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party or any Restricted Subsidiary, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Offshore Currency” means any lawful currency (other than US Dollars and Euros)
that the relevant Issuing Bank with respect to any Offshore Currency Letter of
Credit, in its sole reasonable opinion, at any time determines to be (a) freely
traded in the offshore interbank foreign exchange markets, (b) freely
transferable and (c) freely convertible into US Dollars.

“Offshore Currency Letter of Credit” means any Letter of Credit denominated in
an Offshore Currency.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-US jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable constitutive documents with respect to any non-US
jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Commitment or Loan
Document).

 

25



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.04(b)).

“Parent” has the meaning assigned to such term in the preamble hereto.

“Participant Register” has the meaning assigned to such term in
Section 12.04(d).

“Payment in Full” means all of the Commitments have expired or been terminated
and the principal of all Loans hereunder, all interest thereon and all other
amounts payable by the Borrower hereunder and under the other Loan Documents
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made at the time of determination)
have been paid in full and all Letters of Credit have expired or terminated
(unless cash collateralized in accordance with Section 2.07(a) or unless other
arrangements satisfactory to the applicable Issuing Banks have been made with
respect thereto).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Liens” has the meaning assigned to such term in Section 9.02.

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “new Indebtedness”) incurred in exchange for, or proceeds of which
are used to extend, refinance, renew, redeem, replace, defease, discharge,
refund or otherwise retire for value, in whole or in part, any other
Indebtedness (the “Refinanced Indebtedness”); provided that (a) such new
Indebtedness is in an aggregate principal amount not in excess of the sum of
(i) the aggregate principal amount then outstanding of the Refinanced
Indebtedness (or, if the Refinanced Indebtedness is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (ii) an amount
necessary to pay all accrued (including, for purposes of defeasance, future
accrued) and unpaid interest on the Refinanced Indebtedness and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Indebtedness has a stated maturity no earlier than the sooner to occur of
(i) the date that is ninety-one (91) days after the Maturity Date (as in effect
on the date of incurrence of such new Indebtedness) and (ii) the stated maturity
of the Refinanced Indebtedness; (c) such new Indebtedness has a Weighted Average
Life to Maturity at the time such new Indebtedness is incurred no shorter than
the shorter of (i) the period beginning on the date of incurrence of such new
Indebtedness and ending on the date that is ninety-one (91) days after the
Maturity Date (as in effect on the date of incurrence of such new Indebtedness)
and (ii) the Weighted Average Life to Maturity of the Refinanced Indebtedness at
the time such new Indebtedness is incurred; and (d) if the Refinanced
Indebtedness was subordinated in right of payment to the Secured Obligations or
the guarantees under the Guaranty and Collateral Agreement, such new
Indebtedness (and any guarantees thereof) is subordinated in right of payment to
the Secured Obligations (or, if applicable, the guarantees under the Guaranty
and Collateral Agreement) to at least the same extent as the Refinanced
Indebtedness.

 

26



--------------------------------------------------------------------------------

“Permitted Sale for Lease Transaction” means a transaction involving (a) a sale
by Parent or a Restricted Subsidiary of equipment to a financial institution
that in turn leases such assets to its customer and (b) an agreement by Parent
or a Restricted Subsidiary to repurchase such equipment from such financial
institution (or any of its successor and assigns) upon the occurrence of certain
events.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Section 302 of ERISA, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the Effective Date and executed by the pledgors from time to time party thereto
in favor of the Administrative Agent.

“Pledgors” has the meaning assigned to such term in the Pledge Agreement, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

“Post-Default Rate” means, in respect of any amount payable by the Borrower
under this Agreement or any other Loan Document (other than principal of any
Loan), a rate per annum equal to 2% per annum above the LIBO Rate for LIBOR
Borrowings with an Interest Period of one month as in effect from time to time
plus the Applicable Margin (if any) for Revolving Loans then in effect, but in
no event to exceed the Highest Lawful Rate; provided, however, if any amount of
principal of any Loan is not paid when due, the “Post-Default Rate” for such
principal amount shall be 2% per annum above the interest rate for such Loan as
provided in Section 3.02, but in no event to exceed the Highest Lawful Rate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective. Such rate is set by the Administrative Agent as a
general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction or improvement of inventory, equipment
or other property.

 

27



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Loan or Borrowing in any currency for
any Interest Period, the day two (2) Business Days prior to the first day of
such Interest Period, in each case unless market practice differs for loans
denominated in the same currency as the applicable Loans priced by reference to
rates quoted in the Relevant Interbank Market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the Relevant
Interbank Market on more than one (1) day, the Quotation Day shall be the last
of those days).

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.

“Register” has the meaning assigned to such term in Section 12.04(c).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, representatives,
trustees, agents and advisors (including attorneys, accountants and experts) of
such Person and such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, emitting, discharging, depositing, migrating,
injecting, escaping, leaching, dumping or disposing or other release into the
environment (including surface land, substrata, air, surface water, ground water
and abandonment or disposal of any containers containing Hazardous Materials) or
movement of any Hazardous Material through such environment, whether or not
intentional or knowingly.

“Relevant Interbank Market” means (a) with respect to US Dollars, the London
interbank market and (b) with respect to Euros, the European interbank market.

“Replacement Rate” has the meaning set forth in Section 3.03(b).

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person. Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Borrower.

“Restatement Costs” means any costs, charges, fees or expenses (including fees
and disbursements of counsel and other advisors) incurred in connection with
(a) the review of, and any determinations regarding, the matters expressly
described in the Disclosure Schedule (as defined in the Existing Credit
Agreement Third Amendment), (b) any audits, inspections, reviews, investigations
or inquiries conducted (whether by a Governmental Authority or otherwise) in
connection with such matters and (c) any defense or preparation of a defense to
any action, suit, proceeding (including any investigations, litigation or
inquiries) or claim relating to such matters.

 

28



--------------------------------------------------------------------------------

“Restricted Payment” has the meaning assigned to such term in Section 9.04.

“Restricted Person” has the meaning assigned to such term in Section 12.11.

“Restricted Subsidiaries” means the Borrower and all other Subsidiaries of
Parent that are not Unrestricted Subsidiaries.

“Restructuring Costs” means any costs, charges, fees or expenses (including fees
and disbursements of counsel and other advisors) relating to operating expense
reductions, facilities consolidations and closings, business segment
consolidations and integrations, cost savings, relocations, severance and
similar employee termination arrangements.

“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans or EURIBOR Loans, as
to which a single Interest Period is in effect.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the US Dollar Equivalent of the aggregate principal amount of such
Lender’s Revolving Loans at such time, plus (b) such Lender’s LC Exposure at
such time, plus (c) such Lender’s Swingline Exposure at such time.

“Revolving Loan” has the meaning assigned to such term in Section 2.01. For the
avoidance of doubt, the term “Revolving Loan” does not include Swingline Loans.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means, at any time, a country or territory that is itself,
or whose government is, the subject or target of any Sanctions (including, at
the time of this Agreement, Cuba, Iran, North Korea, Sudan, Syria and the
territory of Crimea in Ukraine).

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person operating, organized or resident in a
Sanctioned Country or (g) any Person owned or controlled by any such Persons
described in the foregoing clauses (a) through (f).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

29



--------------------------------------------------------------------------------

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in US Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period as set forth by Bloomberg Information Service or any successor thereto on
the applicable page of such service, and (b) in respect of the EURIBO Rate for
any Interest Period, the rate per annum determined by the Banking Federation of
the European Union (or any other Person that takes over the administration of
such rate) for deposits in Euros for such Interest Period as set forth by
Bloomberg Information Service or any successor thereto on the applicable page of
such service; provided that for the purposes of determining the Screen Rate for
any Revolving Loan or Swingline Loan, if any Screen Rate shall be less than
zero, such rate shall be deemed to be zero for all such purposes. Subject to the
implementation of a Replacement Rate in accordance with Section 3.03(b), if, as
to any currency, no Screen Rate shall be available for a particular Interest
Period but Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, than the Screen Rate for such Interest Period
shall be the Interpolated Screen Rate. Notwithstanding the above, (x) to the
extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an
ABR Borrowing, such rate shall be determined as modified by the definition of
Base Rate, (y) unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 3.03(b), in the event that a Replacement
Rate with respect to the LIBO Rate is implemented then all references herein to
the LIBO Rate shall be deemed references to such Replacement Rate and (z) if the
LIBO Rate or any Replacement Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Hedging Provider” means any Person that is party to a Hedging Agreement
with Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) that
entered into such Hedging Agreement while such Person was, or before such Person
became, a Lender or an Affiliate of a Lender, as the case may be; provided that
such Person shall not be a Secured Hedging Provider as to any amounts owing in
respect of any additional transactions or confirmations under such Hedging
Agreement entered into after such Secured Hedging Provider ceases to be a Lender
or an Affiliate of a Lender.

“Secured LC Provider” means (a) any Person that is party to a letter of credit
facility permitted under Section 9.01(s) with Parent or any Restricted
Subsidiary (excluding any ABS Subsidiary) that entered into such letter of
credit facility while such Person was, or before such Person became, a Lender or
Affiliate of a Lender, as the case may be; provided that if such Person at any
time ceases to be a Lender or an Affiliate of a Lender, as the case may be, such
Person shall remain a Secured LC Provider for three-hundred sixty-five
(365) days after such time (and after three-hundred sixty-five (365) days after
such time, such Person shall no longer be a Secured LC Provider) and (b) the
Specified LC Issuer with respect to the Specified Letters of Credit; provided
that the Specified LC Issuer shall cease to be a Secured LC Provider with
respect to the Specified Letters of Credit on November 30, 2019.

 

30



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, (a) the Obligations, (b) all existing
or future payment and other obligations owing by Parent or any Restricted
Subsidiary (excluding any ABS Subsidiary) to any Secured Hedging Provider under
a Hedging Agreement; (c) all existing or future payment and other obligations
owing by Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) to
any Secured Treasury Management Counterparty under a Treasury Management
Agreement, and (d) all existing or future payment and other obligations owing by
Parent or any Restricted Subsidiary (excluding any ABS Subsidiary) to any
Secured LC Provider in respect of any letter of credit facility (or Specified
Letters of Credit) permitted under Section 9.01(s); provided, however, that the
term “Secured Obligations” excludes any Excluded Hedging Obligations.

“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, each Lender, each Secured Hedging Provider, each Secured Treasury
Management Counterparty and each Secured LC Provider.

“Secured Treasury Management Counterparty” means any Person that is party to a
Treasury Management Agreement with Parent or any Restricted Subsidiary
(excluding any ABS Subsidiary) that entered into such Treasury Management
Agreement while such Person was, or before such Person became, a Lender or
Affiliate of a Lender, as the case may be; provided that if such Person at any
time ceases to be a Lender or an Affiliate of a Lender, as the case may be, such
Person shall remain a Secured Treasury Management Counterparty for 180 days
after such time (and after one-hundred eighty (180) days after such time, such
Person shall no longer be a Secured Treasury Management Counterparty).

“Security Instruments” means the Guaranty and Collateral Agreement, the Pledge
Agreement, the Mortgages and the other agreements, instruments or certificates
described or referred to in Exhibit F, and any and all other agreements and
instruments now or hereafter executed and delivered by the Borrower or any other
Person (other than Hedging Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Secured Obligations pursuant to this
Agreement or any Treasury Management Agreement) granting a Lien upon any
Property as security for the payment or performance of the Secured Obligations.

“Senior Secured Indebtedness” means all Indebtedness included in the calculation
of Total Indebtedness (including the Secured Obligations to the extent included
in the calculation of Total Indebtedness) that is secured and that is not
expressly subordinated by its terms to the Secured Obligations.

“Senior Secured Leverage Ratio” means, as of the last day of any Testing Period,
the ratio of Senior Secured Indebtedness as of such date to EBITDA for such
Testing Period.

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement, dated as of November 3, 2015, by and among Parent,
Exterran General Holdings LLC, the Borrower, EESLP LP LLC, Archrock, Inc., AROC
Corp., AROC Services GP LLC, AROC Services LP LLC and Archrock Services, L.P.

 

31



--------------------------------------------------------------------------------

“Significant Domestic Subsidiary” means at any time, (a) each Wholly-Owned
Domestic Subsidiary the value of whose Specified US Assets as of the last day of
the most recently ended Fiscal Year for which financial statements are available
exceeds $50,000,000 individually, (b) each Wholly-Owned Domestic Subsidiary
(excluding any ABS Subsidiary and EES Finance to the extent EES Finance is in
compliance with Section 9.05(c)) that guarantees any other third-party
Indebtedness in a principal amount exceeding $50,000,000 and (c) each
Wholly-Owned Domestic Subsidiary of Parent designated or required to be
designated as a Significant Domestic Subsidiary pursuant to Section 8.06(b).

“Significant Foreign Subsidiary” means any Foreign Subsidiary the value of whose
gross assets (excluding the value of the Equity Interests of the Subsidiaries of
such Foreign Subsidiary and any intercompany Indebtedness owing to such Foreign
Subsidiary) exceeds $50,000,000 as of the most recent Fiscal Year end for which
financial statements are available.

“Specified Contingent Obligations” has the meaning assigned to such term in the
definition of “Indebtedness”.

“Specified LC Issuer” means The Bank of Nova Scotia and its Affiliates.

“Specified Letters of Credit” means the letters of credit issued by the
Specified LC Issuer and outstanding on the Effective Date as set forth on
Schedule 1.01(c); provided that (i) no such letters of credit may be extended or
increased after the Effective Date and (ii) such letters of credit shall not be
Letters of Credit hereunder.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Specified US Assets” of any Person means such Person’s gross assets in the
United States, excluding (a) the value of the Equity Interests of such Person’s
Subsidiaries and (b) any intercompany debt owing to such Person.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” of a Person means (a) any corporation, limited liability company,
joint venture, partnership or other business entity of which at least a majority
of the outstanding Equity Interests having by the terms thereof ordinary voting
power to elect a majority of the board of directors, managers or other governing
body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have

 

32



--------------------------------------------------------------------------------

or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries
and (b) any partnership of which such Person or any of its Subsidiaries is a
general partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a direct or indirect Subsidiary of Parent.

“Support Letter of Credit” shall mean an irrevocable standby letter of credit,
satisfactory in form to the Administrative Agent, and issued by a bank or other
financial institution having upon issuance a senior unsecured long-term debt
rating of (a) A- or better from S&P or (b) A3 or better from Moody’s.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.08.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as a lender of Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.08(a).

“Syndication Agent” means Crédit Agricole Corporate and Investment Bank in its
capacity as syndication agent.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).

“Title Insurance Company” has the meaning assigned to such term in
Section 8.08(a).

“Title Insurance Endorsement” has the meaning assigned to such term in
Section 8.08(b).

“Title Insurance Policies” has the meaning assigned to such term in
Section 8.08(b).

“Total Indebtedness” means, at any time, the sum (without duplication) of (a)
100% of the debt of Parent and its Consolidated Restricted Subsidiaries
reflected as long-term debt on the consolidated balance sheet of Parent in
accordance with GAAP, plus (b) the current portion of any debt of Parent and its
Consolidated Restricted Subsidiaries that was reflected as long-term debt on the
consolidated balance sheet of Parent in accordance with GAAP at the time such
debt was first incurred, minus (c) all net mark to market obligations of Parent
and its Consolidated Restricted Subsidiaries under Hedging Agreements to the
extent included in the foregoing clauses (a) or (b). Notwithstanding the
foregoing, obligations of the Borrower described in Section 9.01(r) that are not
past due shall not be included in any calculation of Total Indebtedness.

 

33



--------------------------------------------------------------------------------

“Total Interest Expense” means, for any period, the total consolidated interest
expense net of cash interest income of Parent and its Consolidated Restricted
Subsidiaries for such period (including the cash equivalent of the interest
expense associated with Capital Lease Obligations, but excluding
(a) Indebtedness or lease issuance costs, debt discounts or premiums and other
financing fees required to be amortized, (b) lease payments on any office
equipment or real property, (c) any principal components paid on all lease
payments, (d) gains, losses or other charges as a result of the early retirement
of Indebtedness and (e) any other non-cash interest expense). Total Interest
Expense will be adjusted on a pro forma basis (calculated as if such
indebtedness was incurred or repaid on the first day of such Testing Period and
determined by the Borrower in a manner reasonably acceptable to the
Administrative Agent) for (i) interest expense associated with Indebtedness, the
proceeds of which are to be used for any acquisition with a purchase price in
excess of $50,000,000 and (ii) interest expense associated with Indebtedness
that is repaid with the proceeds of any Disposition with a sale price in excess
of $50,000,000 (in each case to the extent not otherwise reflected in the
calculation of Total Interest Expense).

“Total Leverage Ratio” means, as of the last day of any Testing Period, the
ratio of Total Indebtedness as of such date to EBITDA for such Testing Period.

“Total Revolving Credit Exposure” means, at any time, the sum of the Revolving
Credit Exposures of all Lenders at such time.

“Trade Date” has the meaning assigned to such term in Section 12.04(i)(i).

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Loan Parties on Collateral pursuant to the Security
Instruments.

“Transferred Subsidiary” has the meaning assigned to such term in
Section 8.06(c)(ii).

“Treasury Management Agreement” means any agreement regarding bank services
provided to Parent or any Restricted Subsidiary (excluding any ABS Subsidiary)
for commercial credit cards, stored value cards or treasury management services,
including deposit accounts, auto-borrow, zero balance or cash concentration
accounts, returned check concentration, lockbox, controlled disbursements,
automated clearinghouse transactions, return items, overdrafts, interstate
depository network services and reporting and trade finance services provided by
a Secured Treasury Management Counterparty; provided that in no event shall any
agreement evidencing or creating Indebtedness (other than credit cards) be
deemed to be a Treasury Management Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Base Rate, the Adjusted LIBO Rate or the EURIBO
Rate.

 

34



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or any other state the laws of which are required to be applied
in connection with the issue of perfection of security interests.

“Unrestricted Subsidiary” means (a) the Subsidiaries set forth on
Schedule 1.01(d) and (b) any Subsidiary designated as an Unrestricted Subsidiary
in accordance with Section 9.14 and any of its Subsidiaries, other than any
Subsidiary that is designated a Restricted Subsidiary in accordance with
Section 9.14. For the avoidance of doubt, the Borrower may not be designated as
an Unrestricted Subsidiary.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in US Dollars, such amount, (b) with respect to any
amount in Euros, the equivalent in US Dollars of such amount and (c) with
respect to any amount denominated in an Offshore Currency, the equivalent in US
Dollars of such amount, in each case with respect to the foregoing clauses
(b) and (c) as determined by the Administrative Agent pursuant to Section 1.05
using the Exchange Rate on such date of determination.

“US Dollars” or “$” refers to lawful money of the United States of America.

“U.S. Accounts” means, with respect to any Loan Party, such Loan Party’s primary
operating accounts and other deposit accounts, securities accounts and commodity
accounts, in each case located in the United States of America.

“U.S. Person” means a United States person as defined in Section 7701(a)(30) of
the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(ii)(B)(3).

“USA PATRIOT Act” has the meaning assigned to such term in Section 12.16.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary (other than the
Borrower) of which all of the outstanding Equity Interests (other than any
directors’ qualifying shares mandated by applicable law), on a fully-diluted
basis, are owned by Parent or one or more of the other Wholly-Owned Domestic
Subsidiaries or are owned by Parent and one or more of the other Wholly-Owned
Domestic Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

 

35



--------------------------------------------------------------------------------

“Working Capital” means, at any date, the excess of current assets of Parent and
its Consolidated Restricted Subsidiaries (excluding the current portion of
deferred income taxes) on such date over current liabilities of Parent and its
Consolidated Restricted Subsidiaries (excluding current maturities of long-term
Indebtedness) on such date, all determined on a consolidated basis in accordance
with GAAP.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a “LIBOR
Loan” or a “LIBOR Borrowing”) or by Class (e.g., a “Revolving Loan” or a
“Revolving Borrowing”)).

Section 1.03 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements, restatements or
modifications set forth in the Loan Documents), (b) any reference herein to any
law shall be construed as referring to such law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Loan
Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including”,
the word “to” means “to but excluding” and the word “through” means “through and
including”, (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement and (g) any reference herein
to “knowledge of the Borrower” or to “the Borrower’s knowledge” shall be
construed to mean the actual knowledge of a Responsible Officer of the Borrower.
No provision of this Agreement or any other Loan Document shall be interpreted
or construed against any Person solely because such Person or its legal
representative drafted such provision.

Section 1.04 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP; provided that if Parent notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof or the operation of such provision (or if the
Administrative Agent notifies Parent that the

 

36



--------------------------------------------------------------------------------

Majority Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, for the purposes of
calculating any of the ratios tested under Section 9.10, and the components of
each of such ratios, all Unrestricted Subsidiaries (including their assets,
liabilities, income, losses, cash flows, and the elements thereof) shall be
excluded, except that cash distributions actually received by Parent or any
Consolidated Restricted Subsidiary from Unrestricted Subsidiaries shall be
included as income of Parent and such Consolidated Restricted Subsidiary when
received as provided in the definition of “EBITDA” contained in Section 1.01.

Section 1.05 Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in Euros two (2) Business Days
prior to the initial Interest Period therefor and as of the date two
(2) Business Days prior to the commencement of each subsequent Interest Period
therefor, in each case using the Exchange Rate for Euros in relation to US
Dollars in effect on the date of determination, and such amount shall, except as
provided in the immediately succeeding sentence, be the US Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
sentence. The Administrative Agent may also determine the US Dollar Equivalent
of any Borrowing denominated in Euros as of such other dates as the
Administrative Agent shall select in its discretion, in each case using the
Exchange Rate in effect on the date of determination, and such amount shall be
the US Dollar Equivalent of such Borrowing until the next calculation thereof
pursuant to this Section. The Administrative Agent shall notify the Borrower and
the Lenders of each determination of the US Dollar Equivalent of each Borrowing
denominated in Euros. Any determination by the Administrative Agent pursuant to
this Section 1.05 shall be conclusive absent manifest error.

Section 1.06 Certain Calculations of Financial Ratios and Tests. For purposes of
determining the permissibility of any action, change, transaction or event that
requires a calculation of any financial ratio or test (including any Senior
Secured Leverage Ratio test, any Interest Coverage Ratio test, any Total
Leverage Ratio test and/or the amount of Consolidated Net Tangible Assets), such
financial ratio or test shall be calculated at the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans to the Borrower (each such loan, a “Revolving
Loan”), denominated in US Dollars or Euros, from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the Total Revolving Credit Exposure exceeding the Aggregate Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Revolving Loans.

 

37



--------------------------------------------------------------------------------

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans.

(i) Subject to Section 3.03, each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type, Class and currency made by the Lenders
ratably in accordance with their respective Commitments as the Borrower may
request in accordance herewith.

(ii) Subject to Section 3.03, (A) each Borrowing denominated in US Dollars shall
be comprised entirely of ABR Loans or LIBOR Loans as the Borrower may request in
accordance herewith, and (B) each Borrowing denominated in Euros shall be
comprised entirely of EURIBOR Loans. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any LIBOR Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that any ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $250,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the Aggregate Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.07(d). At the commencement of each Interest Period for any EURIBOR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of €500,000 and not less than €1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not be more than a total of twelve (12) LIBOR Borrowings and EURIBOR Borrowings
outstanding at any time. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Revolving Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. Any Lender may request that the Revolving Loans made by such Lender
be evidenced by a Note dated, in the case of (i) any Lender party hereto as of
the Effective Date, as of the Effective Date, (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of such Assignment and Assumption or (iii) any Lender that becomes a party
hereto in connection with an increase in the Aggregate Commitments pursuant to
Section 2.06(c), as of the effective date of such increase, payable to such
Lender in a principal amount equal to its Commitment as in effect on such date,
denominated in US Dollars, and otherwise duly completed. In the event that any
Lender’s Commitment increases

 

38



--------------------------------------------------------------------------------

or decreases for any reason (whether pursuant to Section 2.06, Section 12.04(c)
or otherwise), at the request of such Lender, the Borrower shall deliver or
cause to be delivered on the effective date of such increase or decrease or
thereafter, a new Note payable to such Lender in a principal amount equal to its
Commitment (denominated in US Dollars) after giving effect to such increase or
decrease, and otherwise duly completed. The date, amount, Type, interest rate
and, if applicable, Interest Period of each Revolving Loan made by each Lender
and all payments made on account of the principal thereof, shall be recorded by
such Lender on its books for its Notes and, prior to any transfer, may be
recorded by such Lender on a schedule attached to such Note or any continuation
thereof or on any separate record maintained by such Lender. Failure to make any
such notation or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans or affect the validity
of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, facsimile or
e-mail (a) in the case of a LIBOR Borrowing, not later than 12:00 p.m., Eastern
time, three (3) Business Days before the date of the proposed Borrowing; (b) in
the case of a EURIBOR Borrowing, not later than 12:00 p.m., Eastern time, three
(3) Business Days before the date of the proposed Borrowing or (c) in the case
of an ABR Borrowing, not later than 12:00 p.m., Eastern time, on the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.07(d). Each such Borrowing Request shall
be irrevocable and, in the case of a telephonic Borrowing request, shall be
confirmed promptly by hand delivery, facsimile or e-mail to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the currency (whether in US Dollars or Euros) and aggregate amount of the
requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing, a LIBOR Borrowing or a
EURIBOR Borrowing;

(iv) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

If no currency is specified with respect to any requested Borrowing, then the
Borrower shall be deemed to have selected US Dollars. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be (A) in the
case of a Borrowing denominated in US Dollars, an ABR Borrowing and (B) in the
case of Borrowing denominated in Euros, a EURIBOR Borrowing. If no Interest
Period is specified with respect to any requested LIBOR Borrowing or EURIBOR
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.

 

39



--------------------------------------------------------------------------------

Each request for a Borrowing shall constitute a representation that the amount
of the requested Borrowing shall not cause the Total Revolving Credit Exposure
to exceed the Aggregate Commitments. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing or EURIBOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a LIBOR Borrowing or EURIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section 2.04 shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone, facsimile or e-mail by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and, in
the case of a telephonic Interest Election Request, shall be confirmed promptly
by hand delivery, facsimile or e-mail to the Administrative Agent of a written
Interest Election Request in substantially the form of Exhibit C and signed by
the Borrower. Notwithstanding any other provision of this Section 2.04, the
Borrower shall not be permitted to (i) change the currency of any Borrowing or
(ii) elect an Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing that,
in the case of this clause (b), does not comply with Section 2.02(c).

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Borrowing or a EURIBOR Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing or a EURIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

40



--------------------------------------------------------------------------------

If any such Interest Election Request requests a LIBOR Borrowing or a EURIBOR
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Event of
Default. If the Borrower fails to deliver a timely Interest Election Request
with respect to a LIBOR Borrowing or a EURIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a LIBOR
Borrowing, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a EURIBOR Borrowing, such Borrowing shall be continued as a EURIBOR
Borrowing for an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent so notifies the Borrower, then, so long as an Event of
Default is continuing: (i) no outstanding Borrowing denominated in US Dollars
may be converted to or continued as a LIBOR Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective), (ii) unless repaid, each
LIBOR Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each EURIBOR
Borrowing shall be continued as a EURIBOR Borrowing with an Interest Period of
one month’s duration.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Eastern time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made by the time specified in
Section 2.08(b). The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that ABR Loans that are Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.07(d) shall be remitted by the
Administrative Agent to the applicable Issuing Bank. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner.

(b) Presumption of Funding by the Lenders. Except with respect to Swingline
Loans made pursuant to Section 2.08, unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.05(a)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and

 

41



--------------------------------------------------------------------------------

the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Loans that are the same Class that such Lender failed to fund.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment made by the Borrower pursuant to this
Section 2.05(b) shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.06 Termination, Reduction and Increase of Commitments.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Aggregate Commitments shall terminate on the Maturity Date.

(b) Optional Termination and Reduction of Aggregate Commitments.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided that (A) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 and (B) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 3.04(c), the Total Revolving
Credit Exposure would exceed the Aggregate Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under Section 2.06(b)(i) not later
than 12:00 p.m., Eastern time, on the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable; provided that a notice of
termination of the Aggregate Commitments may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied, subject to the payment of any compensation required
by Section 5.02. Any termination or reduction of the Aggregate Commitments shall
be permanent and may not be reinstated except pursuant to Section 2.06(c). Each
reduction of the Aggregate Commitments shall be made ratably among the Lenders
in accordance with each Lender’s Applicable Percentage.

 

42



--------------------------------------------------------------------------------

(c) Optional Increase in Aggregate Commitments.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
at any time and from time to time increase the Aggregate Commitments then in
effect by increasing the Commitment of one or more Lenders or by causing one or
more Persons that at such time are not already Lenders to become Lenders (each,
an “Additional Lender”).

(ii) Any increase in the Aggregate Commitments shall be subject to the following
additional conditions:

(A) the amount of such increase shall be an integral multiple of $5,000,000
(unless the Administrative Agent shall otherwise consent);

(B) after giving effect to such increase pursuant to this Section 2.06(c), the
Aggregate Commitments shall not exceed $1,000,000,000;

(C) no Default shall have occurred and be continuing on the effective date of
such increase;

(D) on the effective date of such increase, no LIBOR Borrowings or EURIBOR
Borrowings shall be outstanding or if any LIBOR Borrowings or EURIBOR Borrowings
are outstanding, then the effective date of such increase shall be the last day
of the Interest Period in respect of such LIBOR Borrowings or EURIBOR Borrowings
unless the Borrower pays any compensation required by Section 5.02;

(E) no Lender’s Commitment may be increased without the consent of such Lender;

(F) if such increase is effected in whole or in part by increasing the
Commitment of a Lender, the Borrower and such Lender shall execute and deliver
to the Administrative Agent a certificate substantially in the form of Exhibit
H-1 (a “Commitment Increase Certificate”), and, if requested by such Lender, the
Borrower shall deliver a new or replacement Note payable to such Lender in a
principal amount equal to its Commitment after giving effect to such increase,
and otherwise duly completed;

(G) if such increase is effected in whole or in part by causing an Additional
Lender to become a party to this Agreement, (1) the Borrower and such Additional
Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H-2 (an “Additional Lender Certificate”),
together with an Administrative Questionnaire, and, if requested by such
Additional Lender, the Borrower shall deliver a Note payable to such Additional
Lender in a principal amount equal to its Commitment, and otherwise duly
completed, and (2) such Additional Lender shall be subject to the approval of
the Administrative Agent and each Issuing Bank (in each case not to be
unreasonably withheld or delayed);

(H) the representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof) on and as of the effective date of
such increase, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the effective
date of such increase, such representations and warranties shall continue to be
true and correct in all material respects as of such specified earlier date;

 

43



--------------------------------------------------------------------------------

(I) the receipt by the Administrative Agent and the Lenders participating in
such increase of all fees and expenses payable by the Borrower in connection
therewith pursuant to a written agreement among the Borrower and the
Administrative Agent and/or the Lenders participating in such increase or under
Section 12.04 (to the extent required to be paid on or before the date on which
such increase becomes effective); and

(J) the receipt by the Administrative Agent of the following documents which
shall each be reasonably satisfactory to the Administrative Agent in form and
substance: (1) documents of the type required to be delivered pursuant to
Sections 6.01(a)(ii), 6.01(a)(iii) and 6.01(a)(xiii) (if requested by the
Administrative Agent), in each case to the extent relating to any increases in
the Aggregate Commitments, (2) if a Borrowing is requested to be made on the
effective date of such increase, a Borrowing Request and (3) such other
documents relating to the applicable increase in the Aggregate Commitments as
the Administrative Agent or any Lender participating in such increase may
reasonably request.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in any
Commitment Increase Certificate or Additional Lender Certificate (or if any
LIBOR Borrowings or EURIBOR Borrowings are outstanding, then the last day of the
Interest Period in respect of such LIBOR Borrowings or EURIBOR Borrowings,
unless the Borrower pays any compensation required by Section 5.02), as the case
may be: (A) the amount of the Aggregate Commitments shall be increased as set
forth therein, and (B) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall be a party to this Agreement and have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, in connection with an increase of the Aggregate
Commitments, each Lender and Additional Lender participating in such increase
shall purchase a pro rata portion of the outstanding Revolving Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Revolving
Loans (and participation interests in Letters of Credit) after giving effect to
the increase in the Aggregate Commitments.

(iv) Upon its receipt of (A) a duly completed Commitment Increase Certificate or
an Additional Lender Certificate, as the case may be, executed by the Borrower
and the Lender or the Borrower and the Additional Lender party thereto, as
applicable, (B) the Administrative Questionnaire referred to in
Section 2.06(c)(ii)(G), if applicable, (C) confirmation of the approval or
consent of any applicable Person required pursuant to this Section 2.06(c) and
(D) such documents required under Section 2.06(c)(ii)(J), the Administrative
Agent shall accept such Commitment Increase Certificate or Additional Lender
Certificate, as the case may be, and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(c). No increase in the Aggregate Commitments shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.06(c)(iv).

 

44



--------------------------------------------------------------------------------

Section 2.07 Letters of Credit.

(a) General. Subject to the terms and conditions hereof, each Issuing Bank
agrees to issue, renew and extend Letters of Credit for the account of the
Borrower in support of obligations of Parent, the Borrower or any Restricted
Subsidiary in US Dollars and Euros; provided, however, that, after giving effect
to the issuance, renewal or extension of any Letter of Credit, (x) the aggregate
US Dollar Equivalent of the LC Exposure shall not exceed $500,000,000 and
(y) the aggregate US Dollar Equivalent of Letters of Credit issued by any
Issuing Bank shall not exceed such Issuing Bank’s LC Issuance Limit. Letters of
Credit may be issued, renewed or extended on any Business Day during the period
from the Effective Date to the thirtieth (30th) day prior to the Maturity Date.
The Lenders shall participate in such Letters of Credit according to their
respective Applicable Percentages. Each of the Letters of Credit shall (i) be
issued by the applicable Issuing Bank on a sight basis only, (ii) contain such
terms and provisions as are reasonably required by the applicable Issuing Bank,
(iii) be for the account of the Borrower in support of obligations of Parent,
the Borrower or any Restricted Subsidiary and (iv) subject to the immediately
succeeding paragraph, expire not later than five (5) Business Days before the
Maturity Date. The Borrower may request that any Letter of Credit be issued in
an Offshore Currency. No Issuing Bank shall be obligated to issue an Offshore
Currency Letter of Credit if such Issuing Bank has determined, in its sole
discretion, that it is unable to fund obligations in the requested Offshore
Currency; provided, however, the Administrative Agent shall use its commercially
reasonable efforts to locate suitable issuers if no Issuing Bank is able to fund
obligations in the requested Offshore Currency. From and after the Effective
Date, the Existing Letters of Credit shall be deemed to be Letters of Credit
issued pursuant to this Section 2.07.

Notwithstanding anything to the contrary contained in this Agreement, including
this Section 2.07, the expiration date of one or more Letters of Credit may
extend beyond the Maturity Date (“Extended Expiry Letters of Credit”); provided,
however, it is hereby expressly agreed and understood that:

(i) the US Dollar Equivalent of the aggregate face amount of all such Extended
Expiry Letters of Credit shall not at any time exceed $150,000,000;

(ii) the expiration date of any Extended Expiry Letters of Credit shall not be
later than three (3) years after the Maturity Date;

(iii) the Borrower shall, not later than five (5) Business Days prior to the
Maturity Date, deposit cash in an account with the Administrative Agent, in the
name of the Administrative Agent for the benefit of the Administrative Agent and
each applicable Issuing Bank, and/or provide one or more Support Letters of
Credit for the benefit of the Administrative Agent and each applicable Issuing
Bank, so that the aggregate amount of cash and the aggregate face amount of such
Support Letters of Credit is at least equal to the sum of (A) 105% of the
aggregate amount available for drawing under all Extended Expiry Letters of
Credit denominated in US Dollars as of such date and (B) 110% of the aggregate
amount available for drawing under all Extended Expiry Letters of Credit
denominated in Euros or any Offshore Currency as of such date;

 

45



--------------------------------------------------------------------------------

(iv) if any Issuing Bank makes any disbursement in connection with a Letter of
Credit after the Maturity Date, such disbursement shall be an advance on behalf
of the Borrower under this Agreement and shall be reimbursed to such Issuing
Bank (A) first, by the Administrative Agent applying amounts in the cash
collateral account and/or proceeds of any drawing on any Support Letter of
Credit referred to in clause (iii) of this paragraph until reimbursed in full,
and (B) second, by the Borrower pursuant to Section 2.07(d) (except that the
Borrower shall not have the right to request that the Lenders make, and the
Lenders shall not have any obligation to make, a Loan under this Agreement after
the Maturity Date to fund any such disbursement); and

(v) all such disbursements referred to in clause (iv) of this paragraph shall be
secured only by the cash collateral and Support Letters of Credit referred to in
clause (iii) of this paragraph and the Borrower hereby grants to the
Administrative Agent a first-priority security interest in all such cash
collateral (whether now or hereafter deposited in the cash collateral account
referred to in clause (iii) of this paragraph), without any further action on
the part of any Issuing Bank, the Borrower, the Administrative Agent, any Lender
or any other Person now or hereafter party hereto (other than any action the
Administrative Agent reasonably deems necessary to perfect such security
interest, which action the Borrower hereby authorizes the Administrative Agent
to take), until such disbursements are reimbursed in full.

The obligations of the Borrower under this Agreement and the other Loan
Documents regarding Letters of Credit, including obligations under this
Section 2.07, shall survive after the Maturity Date and termination of the
Commitments for so long as any LC Exposure exists.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal or extension of an outstanding Letter of Credit issued by any
Issuing Bank), the Borrower shall hand deliver or transmit by facsimile or
e-mail to such Issuing Bank and the Administrative Agent not later than
12:00 p.m., Eastern time, (i) three (3) Business Days before the proposed date
such Letter of Credit is to be issued (or such shorter time as such Issuing Bank
may agree) and (ii) one (1) Business Day before the proposed date of any
amendment, renewal or extension of a Letter of Credit (or such shorter time as
such Issuing Bank may agree), a Letter of Credit Request requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying:

(i) which Issuing Bank is being requested to issue such Letter of Credit and the
date of issuance, amendment, renewal or extension (which shall be a Business
Day),

(ii) the date on which such Letter of Credit is to expire (which shall comply
with paragraph (a) of this Section 2.07),

(iii) the amount of such Letter of Credit,

(iv) the name and address of the beneficiary thereof and such other information
as shall be necessary to prepare, amend, renew or extend such Letter of Credit,
and

 

46



--------------------------------------------------------------------------------

(v) the current Total Revolving Credit Exposures (without regard to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit) and the pro forma Total Revolving Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).

If requested by any Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended by an Issuing Bank only if (and with respect to each notice provided by
the Borrower above and any issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (A) the
portion of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank will not, unless such Issuing Bank shall so agree in its sole
discretion, exceed the LC Issuance Limit of such Issuing Bank, (B) the LC
Exposure will not exceed $500,000,000 and (C) the Total Revolving Credit
Exposure will not exceed the Aggregate Commitments. No letter of credit issued
by any Issuing Bank (if such Issuing Bank is not the Administrative Agent) shall
be deemed to be a “Letter of Credit” issued under this Agreement unless such
Issuing Bank has requested and received written confirmation from the
Administrative Agent that the representations by the Borrower contained in the
foregoing clauses (B) and (C) are true and correct.

No Issuing Bank will be required to: (A) issue any Letter of Credit if (1) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Effective Date
and that such Issuing Bank in good faith deems material to it, (2) the issuance
of such Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally or (3) such Letter of Credit contains
any provisions for automatic reinstatement of the stated amount after any
drawing thereunder; or (B) amend or extend any Letter of Credit if such Issuing
Bank would not be required at such time to issue the Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment thereto.

(c) Participations. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.07(d), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.07(c) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, or the reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

47



--------------------------------------------------------------------------------

(d) Reimbursement and Prepayment.

(i) In connection with any Letter of Credit, the Borrower may make funds
available for disbursement by the applicable Issuing Bank in connection with
such Letter of Credit. In such cases, the Issuing Bank shall use such funds
which the Borrower has made available to fund drawings under such Letter of
Credit. In addition, the Borrower may give written instructions to an Issuing
Bank and the Administrative Agent to make a Revolving Loan under this Agreement
to fund any Letters of Credit issued by such Issuing Bank which may be drawn. In
all such cases, the Borrower shall give the appropriate notices required under
this Agreement for an ABR Loan or a LIBOR Loan. If a disbursement by any Issuing
Bank is made under any Letter of Credit, in cases in which the Borrower has not
either provided its own funds to fund a draw on a Letter of Credit or given the
Administrative Agent prior notice for a Revolving Loan under this Agreement,
then the Borrower shall pay to the Administrative Agent within two (2) Business
Days after notice of any such disbursement is received by the Borrower, the
amount in the disbursed currency or, in the case of any Offshore Currency
Letters of Credit, at the sole option of the Borrower, the US Dollar Equivalent
determined on the date of such disbursement, of each such disbursement made by
such Issuing Bank under such Letter of Credit (if such payment is not sooner
effected as may be required under this Section 2.07(d) or under other provisions
of the Letter of Credit), together with interest on the amount disbursed from
and including the date of disbursement until payment in full of such disbursed
amount at a varying rate per annum equal to (A) the then applicable interest
rate for ABR Loans through the second Business Day after notice of such
disbursement is received by the Borrower and (B) thereafter, the Post-Default
Rate for ABR Loans (but in no event to exceed the Highest Lawful Rate) for the
period from and including the third Business Day following the date of such
disbursement to and including the date of repayment in full of such disbursed
amount. The obligations of the Borrower under this Agreement with respect to
each Letter of Credit shall be absolute, unconditional and irrevocable and shall
be paid or performed strictly in accordance with the terms of this Agreement
under all circumstances whatsoever, including, without limitation, but only to
the fullest extent permitted by applicable law, the following circumstances:
(U) any lack of validity or enforceability of this Agreement, any Letter of
Credit or any of the Security Instruments; (V) any amendment or waiver of
(including any default), or any consent to departure from this Agreement (except
to the extent permitted by any amendment or waiver), any Letter of Credit or any
of the Security Instruments; (W) the existence of any claim, set-off, defense or
other rights which the Borrower may have at any time against the beneficiary of
any Letter of Credit or any transferee of any Letter of Credit (or any Persons
for whom any such beneficiary or any such transferee may be acting), any Issuing
Bank, the Administrative Agent, any Lender or any other Person, whether in
connection with this Agreement, any Letter of Credit, the Security Instruments,
the Transactions or any unrelated transaction; (X) any statement, certificate,
draft, notice or any other document presented under any Letter of Credit proves
to have been forged, fraudulent, insufficient or invalid in any respect or any
statement therein proves to have been untrue or inaccurate in any respect
whatsoever; (Y) payment by any Issuing Bank under any Letter of Credit against
presentation of a draft or certificate which appears on its face to comply, but
does not comply, with the terms of such Letter of Credit; and (Z) any other
circumstance or

 

48



--------------------------------------------------------------------------------

happening whatsoever, whether or not similar to any of the foregoing. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent Lenders have funded
Revolving Loans or made payments pursuant to Section 2.07(d)(iii) to reimburse
such Issuing Bank for the applicable Letter of Credit disbursement, then to such
Lenders and such Issuing Bank as their interests may appear.

Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance with respect to any Letter of Credit
that results from the gross negligence or willful misconduct of the applicable
Issuing Bank or its officers, employees, agents or representatives except, to
the extent the Borrower or any Restricted Subsidiary actually recovers the
proceeds for itself or the Issuing Bank of any payment made by the Issuing Bank
in connection with such gross negligence or willful misconduct, the Borrower
will be liable for payment or performance of such recovered amount minus costs
and expenses associated with such recovery.

(ii) If no Event of Default has occurred and is continuing, and subject to
availability under the Aggregate Commitments (after taking into account the LC
Exposure), to the extent the Borrower has not reimbursed any Issuing Bank for
any draw upon any Letter of Credit issued by such Issuing Bank within two
(2) Business Days after notice of such disbursement has been received by the
Borrower, the amount of such Letter of Credit reimbursement obligation shall
automatically be funded by the Lenders as a Revolving Loan hereunder and used to
pay such Letter of Credit reimbursement obligation in the percentages referenced
in Section 2.07(d)(iii) below. If an Event of Default has occurred and is
continuing, or if the funding of such Letter of Credit reimbursement obligation
as a Revolving Loan would cause the aggregate amount of all Revolving Loans to
exceed the Aggregate Commitments (after taking into account the LC Exposure),
such Letter of Credit reimbursement obligation shall not be funded as a
Revolving Loan, but instead shall accrue interest as provided in
Section 2.07(d)(i) and be subject to reimbursement under Section 2.07(d)(iii).

(iii) Each Lender severally and unconditionally agrees that it shall promptly
reimburse each Issuing Bank in US Dollars an amount equal to such Lender’s
participation in any Letter of Credit issued by such Issuing Bank as provided in
Section 2.07(a) of any disbursement made by such Issuing Bank under such Letter
of Credit that is not otherwise reimbursed (or funded as a Revolving Loan) in
accordance with the other provisions of this Section 2.07 (other than with
respect to disbursements described in the second paragraph of
Section 2.07(d)(i)) and such obligation to reimburse is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. If the Borrower fails to
reimburse any Letter of Credit disbursement when due (and a Revolving Loan
cannot be made pursuant to Section 2.07(d)(ii) due to any of the circumstances
described therein), then the Administrative Agent shall notify each Lender of
the applicable disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Revolving Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders. Any
payment made by a Lender pursuant to this paragraph to reimburse an Issuing Bank
for any disbursement shall bear interest at the rate provided in
Section 2.07(d)(i) and shall not relieve the Borrower of its obligation to
reimburse such disbursement.

 

49



--------------------------------------------------------------------------------

(e) Cash Collateral. If (i) any Event of Default shall occur and be continuing
and the Borrower receives notice from the Administrative Agent or the Majority
Lenders demanding the deposit of cash collateral pursuant to this
Section 2.07(e), (ii) the Borrower is required to deposit cash collateral
pursuant to Section 2.07(a)(iii) or (iii) the Borrower is required to cash
collateralize any Defaulting Lender’s LC Exposure and Swingline Exposure
pursuant to Section 4.03(c)(iii)(B), then the Borrower shall deposit cash with
the Administrative Agent for the benefit of the Issuing Banks and the Lenders
(as applicable) in an amount equal to (A) in the case of clause (i) above, the
LC Exposure (except for any outstanding Offshore Currency Letters of Credit, in
which case the amount shall equal 110% of the aggregate face amount of all such
Offshore Currency Letters of Credit), (B) in the case of clause (ii) above, the
amount required by Section 2.07(a)(iii) and (C) in the case of clause
(iii) above, the amount of the applicable Defaulting Lender’s LC Exposure and
Swingline Exposure. Any deposits of cash required by this Section 2.07(e),
Section 4.03(c)(iii)(B) or Section 2.07(a)(iii) shall be held by the
Administrative Agent for the benefit of the Issuing Banks and the Lenders (as
applicable) as cash collateral securing the LC Exposure in an account or
accounts at its principal office; and the Borrower hereby grants to the
Administrative Agent, by its deposit therewith, a security interest in such cash
collateral. In the event of any such payment by the Borrower of amounts
contingently owing under outstanding Letters of Credit and in the event that
thereafter drafts or other demands for payment complying with the terms of such
Letters of Credit are not made prior to the respective expiration dates thereof,
the Administrative Agent agrees, if no Event of Default has occurred and is
continuing, to remit to the Borrower amounts on deposit as cash collateral for
which the contingent obligations evidenced by such Letters of Credit have
ceased. If, after payment in full of all Obligations of the Borrower under the
Loan Documents (including without limitation, reimbursement obligations with
respect to Letters of Credit, but excluding any indemnities and other contingent
obligations not then due and payable and as to which no claim has been made at
the time of determination) and the expiration or cancellation of all outstanding
Letters of Credit, there remains any amount on deposit as cash collateral, the
Administrative Agent shall, within three (3) Business Days after all such
Obligations are paid in full and all outstanding Letters of Credit have expired
or been cancelled, return such amount to the Borrower.

(f) Replacement of an Issuing Bank. Any Issuing Bank may at any time be replaced
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(a). From and after the effective date of any replacement of an
Issuing Bank, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by such successor Issuing Bank thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
any successor to any replaced Issuing Bank or to any previous Issuing Bank, or
to any such successor Issuing Bank and all previous Issuing Banks, as the
context shall require. After the replacement

 

50



--------------------------------------------------------------------------------

of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit. Schedule 1.02(b) shall be amended upon the written agreement of Parent,
the Borrower, the Administrative Agent and any successor Issuing Bank to set
forth such Issuing Bank’s LC Issuance Limit, and no successor Issuing Bank shall
be an “Issuing Bank” hereunder until such amendment is effective.

(g) Termination of an Issuing Bank. Any Issuing Bank may be terminated at any
time upon not less than ten (10) Business Days’ prior written notice by the
Borrower to the Administrative Agent and such Issuing Bank. The Administrative
Agent shall notify the Lenders of any such termination of an Issuing Bank. After
the termination of an Issuing Bank hereunder, such Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such termination, but shall not be required to amend, renew or extend
any such Letter of Credit or to issue additional Letters of Credit.

(h) Defaulting Lender. Notwithstanding any provision of this Section 2.07 to the
contrary, this Section  2.07 shall be subject to the requirements of Sections
4.03(c) and 4.03(d).

Section 2.08 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make loans denominated in US Dollars to the Borrower (each such loan,
a “Swingline Loan”) from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$75,000,000, notwithstanding the fact that such Swingline Loans, when aggregated
with the Revolving Credit Exposure of the Lender acting as the Swingline Lender,
may exceed the amount of such Lender’s Commitment, or (ii) the Total Revolving
Credit Exposure exceeding the Aggregate Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall pay to the Administrative Agent,
for the account of the Swingline Lender or each Lender, as applicable, pursuant
to Section 2.08(c), the outstanding aggregate principal and accrued and unpaid
interest under each Swingline Loan no later than thirty (30) days following such
Swingline Borrowing. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, facsimile or e-mail not later than
2:00 p.m., Eastern time, on the date of the proposed Swingline Loan (and, in the
case of telephonic notice, confirmed by hand delivery, facsimile or e-mail).
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 5:00 p.m., Eastern
time, on the requested date of such Swingline Loan. Each Swingline Borrowing
shall be in an amount that is an integral multiple of $250,000 and not less than
$250,000.

 

51



--------------------------------------------------------------------------------

(c) The Lenders shall participate in Swingline Loans according to their
respective Applicable Percentages. Upon any Swingline Borrowing, the
Administrative Agent shall give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or
Revolving Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Revolving Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Revolving Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders and shall distribute the
payments received from the Borrower to the Swingline Lender and the other
Lenders as their interests appear with respect to such Swingline Loans. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof. Notwithstanding the
foregoing, a Lender shall not have any obligation to acquire a participation in
a Swingline Loan pursuant to this paragraph if an Event of Default shall have
occurred and be continuing at the time such Swingline Loan was made and such
Lender shall have notified the Swingline Lender in writing, at least one
(1) Business Day prior to the time such Swingline Loan was made, that such Event
of Default has occurred and that such Lender will not acquire participations in
Swingline Loans made while such Event of Default is continuing.

(d) Defaulting Lender. Notwithstanding any provision of this Section 2.08 to the
contrary, this Section 2.08 shall be subject to the requirements of Sections
4.03(c) and 4.03(d).

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower shall pay to the Administrative
Agent, for the account of each Lender, the outstanding aggregate principal
amount of and accrued and unpaid interest on the Revolving Loans and Swingline
Loans in the applicable currency in which such Revolving Loan or Swingline Loan
was funded, as applicable, on the Maturity Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Base Rate plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(b) LIBOR Loans. The Loans comprising each LIBOR Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

 

52



--------------------------------------------------------------------------------

(c) EURIBOR Loans. The Loans comprising each EURIBOR Borrowing shall bear
interest at the EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

(d) Swingline Loans. Swingline Loans shall bear interest at the Adjusted LIBO
Rate for a one (1) month Interest Period that would be applicable to a Revolving
Loan, as that rate may fluctuate in accordance with changes in the Adjusted LIBO
Rate as determined on a day-to-day basis, plus the Applicable Margin that would
be applicable to a LIBOR Loan, but in no event to exceed the Highest Lawful
Rate.

(e) Post-Default Rate. Notwithstanding the foregoing, (i) if any amount of
principal of any Loan is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at the Post-Default Rate,
(ii) if any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders, such amount shall
thereafter bear interest at the Post-Default Rate and (iii) after an Event of
Default described in Section 10.01(f) or Section 10.01(g) has occurred and is
continuing, all outstanding amounts (including principal, fees and other
obligations) under the Loan Documents shall automatically bear interest at the
Post-Default Rate.

(f) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 3.02(e) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Revolving Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Loan or EURIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. Any accrued and unpaid interest on the Revolving Loans shall
be paid on the Maturity Date.

(g) Interest Rate Computations. All interest with respect to LIBOR Loans or
EURIBOR Loans hereunder shall be computed on the basis of a year of
three-hundred sixty (360) days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
three-hundred sixty-five (365) days (or three-hundred sixty-six (366) days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). All interest with
respect to ABR Loans hereunder shall be computed on the basis of a year of
three-hundred sixty-five (365) days (or three-hundred sixty-six (366) days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate, LIBO Rate, Adjusted LIBO Rate and EURIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error, and be binding upon the parties hereto.

 

53



--------------------------------------------------------------------------------

Section 3.03 Alternate Rate of Interest.

(a) Unless and until a Replacement Rate is implemented in accordance with clause
(b) below, if prior to the commencement of any Interest Period for a LIBOR
Borrowing or a EURIBOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the EURIBO Rate, as applicable
(including, without limitation, because the LIBO Rate for such Interest Period
is not available or published on a current basis); or

(ii) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the EURIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or e-mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing or EURIBOR Borrowing, as the
case may be, shall be ineffective; (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) if
any Borrowing Request requests a EURIBOR Borrowing, such request shall be
ineffective (and no Lender shall be obligated to make a Loan on account
thereof).

(b) Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a)(i) or Section 3.03(a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the United States syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the United States syndicated loan market in the applicable currency,
then the Administrative Agent may, to the extent practicable (in consultation
with the Borrower and as determined by the Administrative Agent to be generally
in accordance with similar situations in other transactions in which it is
serving as administrative agent or otherwise consistent with United States
syndicated loan market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until an event described in
Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 3.03(b). Notwithstanding anything to the
contrary in this Agreement

 

54



--------------------------------------------------------------------------------

or the other Loan Documents (including, without limitation, Section 12.02), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Majority Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate becomes effective pursuant to this clause (b), the Replacement
Rate shall be applied in a manner consistent with United States syndicated loan
market practice; provided that, to the extent such practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, subject to Section 3.04(d), to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone, facsimile or e-mail (and, in the case of
telephonic notice, confirmed by hand delivery, facsimile or e-mail) of any
prepayment hereunder not later than 12:00 p.m., Eastern time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid (which shall be (x) in the case of a prepayment of any ABR Borrowing
or Swingline Borrowing, in an amount that is an integral multiple of $250,000
and not less than $250,000 or equal to the aggregate principal balance
outstanding of such ABR Borrowing; (y) in the case of a prepayment of any LIBOR
Borrowing, in an amount that is an integral multiple of $500,000 and not less
than $1,000,000 or equal to the aggregate principal balance outstanding of such
LIBOR Borrowing and (z) in the case of a prepayment of any EURIBOR Borrowing, in
an amount that is an integral multiple of €500,000 and not less than €1,000,000
or equal to the aggregate principal balance outstanding of such EURIBOR
Borrowing); provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified prepayment date)
if such condition is not satisfied, subject to the payment of any compensation
required by Section 5.02. Promptly following receipt of any such notice relating
to a Borrowing, the Administrative Agent shall advise the applicable Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Commitments pursuant to Section 2.06(b) or if for any other reason, the Total
Revolving Credit Exposure exceeds the Aggregate Commitments, then the Borrower
shall (A) prepay Borrowings on such date in an aggregate principal amount equal
to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.07(e).

 

55



--------------------------------------------------------------------------------

(ii) Each prepayment of Revolving Loans pursuant to paragraph (i) above shall be
applied, first, to any Swingline Loans then outstanding, second, ratably to any
ABR Borrowings then outstanding, and, third, to any LIBOR Borrowings and EURIBOR
Borrowings then outstanding, and if more than one LIBOR Borrowing or EURIBOR
Borrowing is then outstanding, to each such LIBOR Borrowing or EURIBOR Borrowing
in such order as the Borrower shall elect.

(iii) Prepayments pursuant to this Section 3.04(c) shall be accompanied by
accrued interest to the extent required by Section 3.02 and any applicable
prepayment premium required by Section 3.04(d).

(d) Prepayment Premium. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section  5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at the applicable rate set forth under the heading “Commitment Fees” in
the table contained in the definition of “Applicable Margin” on the average
daily amount (before deducting any outstanding Swingline Loans to the extent
participations therein by the Lenders (other than the Swingline Lender) have not
been funded by such Lenders) of the unused amount of the Commitment of such
Lender during the Availability Period. Accrued Commitment Fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the Maturity Date, commencing on the first such date to occur after the
date hereof. All Commitment Fees shall be computed on the basis of a year of
three-hundred sixty (360) days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
three-hundred sixty-five (365) days (or three-hundred sixty-six (366) days in a
leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Borrowings comprised of
LIBOR Loans on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.200% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding

 

56



--------------------------------------------------------------------------------

the later of the date of termination of the Aggregate Commitments and the date
on which there ceases to be any LC Exposure attributable to Letters of Credit
issued by such Issuing Bank and (iii) to each Issuing Bank, for its own account,
its standard fees with respect to the issuance, amendment, renewal or extension
of any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the Maturity
Date and any such fees accruing after the Maturity Date shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this
Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
three-hundred sixty (360) days, unless such computation would exceed the Highest
Lawful Rate, in which case such fees shall be computed on the basis of a year of
three-hundred sixty-five (365) days (or three-hundred sixty-six (366) days in a
leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent,
including the fees set forth in the Administrative Agent Fee Letter.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 p.m., Eastern time, on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim. Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent as
specified in Section 12.01, except payments to be made directly to any Issuing
Bank as expressly provided herein and except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder in respect of any Loan shall be made in
the currency of such Loan; all other payments (including reimbursement of
disbursements made under any Offshore Currency Letters of Credit) hereunder
shall be made in US Dollars.

 

57



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and/or participations in LC Disbursements or Swingline Loans of
other Lenders, as applicable, to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and/or participations in LC Disbursements or Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this Section 4.01(c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 4.01(c) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Defaulting Lender Waterfall. Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of any Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 12.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder; third, to
cash collateralize the Issuing Bank’s or Swingline Lender’s LC Exposure and
Swingline Exposure with respect to such Defaulting Lender in accordance with
Section 4.03(c)(iii)(B); fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and

 

58



--------------------------------------------------------------------------------

(y) cash collateralize the Issuing Bank’s or Swingline Lender’s LC Exposure and
Swingline Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued or Swingline Loans Made under this Agreement, in
accordance with Section 4.03(c)(iii)(B); sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under this Agreement without giving effect to Section 4.03(c)(3).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 4.01(d) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent; Defaulting Lenders.

(a) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it hereunder, including pursuant to
Section 2.05(b), Section 2.07(c), Section 2.07(d), Section 4.02 or
Section 12.03(b), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

59



--------------------------------------------------------------------------------

(b) Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set off shall have received a payment
in respect of such Lender’s Revolving Credit Exposure and fails to purchase
participations in the Loans and LC Disbursements pursuant to Section 4.01(c),
which results in such Lender’s Revolving Credit Exposure being less than its
Applicable Percentage of the Total Revolving Credit Exposure, then no payment
will be made to such Defaulting Lender until all amounts due and owing to the
Lenders have been equalized in accordance with each Lender’s Applicable
Percentage of the Total Revolving Credit Exposure. Further, if at any time prior
to the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
LC Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
the Revolving Loans then outstanding. After acceleration or maturity of the
Loans, subject to the first sentence of this Section 4.03(b), all principal will
be paid ratably as provided in Section 10.02(c).

(c) Defaulting Lenders. Notwithstanding any provision of any Loan Document to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) Commitment Fees otherwise payable pursuant to Section 3.05(a) shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender.

(ii) The Commitment and the Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, the Majority Lenders
or each adversely affected Lender have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.02),
and no consent of such Defaulting Lender shall be required to take any action
hereunder that requires the consent of all Lenders, the Majority Lenders or each
adversely affected Lender (including any consent to any amendment or waiver
pursuant to Section 12.02), provided that any waiver, amendment or modification
(A) that would increase the Commitment of such Defaulting Lender, (B) that would
reduce the principal of any Loan owed to such Defaulting Lender or extend the
final maturity thereof or (C) requiring the consent of all Lenders or each
adversely affected Lender which affects such Defaulting Lender differently than
all other Lenders or all other adversely affected Lenders, as the case may be,
shall require the consent of such Defaulting Lender; provided further, that any
amendment to the foregoing proviso shall require the consent of all Lenders,
including any Defaulting Lenders.

(iii) If any LC Exposure or Swingline Exposure exists at the time a Lender
becomes a Defaulting Lender, then:

(A) all or any part of such LC Exposure or Swingline Exposure shall be
reallocated (effective as of the date such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation, the Defaulting Lender’s
Commitment shall be disregarded in determining the Non-Defaulting Lenders’
Applicable

 

60



--------------------------------------------------------------------------------

Percentages), but only to the extent that (x) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
and Swingline Exposure does not exceed the total of all Non-Defaulting Lenders’
Commitments, (y) the sum of each Non-Defaulting Lender’s Revolving Credit
Exposure plus its reallocated share of such Defaulting Lender’s LC Exposure and
Swingline Exposure does not exceed such Non-Defaulting Lender’s Commitment and
(z) no Event of Default has occurred and is continuing at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, then the Borrower shall, within three (3) Business Days
following written notice from the Administrative Agent, cash collateralize such
Defaulting Lender’s LC Exposure and Swingline Exposure (after giving effect to
any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.07(e) for so long as such LC Exposure or
Swingline Exposure is outstanding and the relevant Defaulting Lender remains a
Defaulting Lender;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.03(c)(iii), then the Borrower shall not
be required to pay any participation fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(D) if all or any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to this Section 4.03(c)(iii), then the fees payable to the
Lenders pursuant to Sections 3.05(a) and 3.05(b) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Applicable Percentages; and

(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.03(c)(iii), then, without prejudice to
any rights or remedies of any Issuing Bank or any Lender hereunder, all
participation fees payable under Section 3.05(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Banks, ratably
based on the portion of such LC Exposure attributable to Letters of Credit
issued by each such Issuing Bank, until such LC Exposure is reallocated and/or
cash collateralized pursuant to clause (A) or (B) above.

(d) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be one hundred percent (100%) covered by the Commitments
of the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.03(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 4.03(c)(iii) (and Defaulting Lenders shall not participate therein).

(e) In the event that the Administrative Agent, the Borrower, the Issuing Banks
and the Swingline Lender agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the LC
Exposures and Swingline Exposures of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment, and on such date, if necessary as a
result of a Revolving Loan funding

 

61



--------------------------------------------------------------------------------

pursuant to Section 2.07(d), such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Applicable Percentage; provided that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

Subject to Section 12.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital contributions thereto; or

(iii) impose on any Lender or any Issuing Bank the London or European interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Loans or EURIBOR Loans, as the case may be, made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan or
EURIBOR Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Bank or other Recipient
hereunder (whether of principal, interest or otherwise) then, upon the request
of such Lender, such Issuing Bank or other Recipient and subject to
paragraphs (c) and (d) of this Section, the Borrower will pay to such Lender,
such Issuing Bank or other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.

 

62



--------------------------------------------------------------------------------

(b) Capital and Liquidity Requirements. If any Lender or any Issuing Bank
determines in good faith that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time, subject to
paragraphs (c) and (d) of this Section, the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender, any Issuing Bank or other Recipient
setting forth in reasonable detail the amount or amounts necessary to compensate
Lender, such Issuing Bank or other Recipient or its holding company, as the case
may be, as specified in Section 5.01(a) or (b), shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender, such Issuing Bank or other Recipient, as the case may be, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate such Lender or such Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than
two-hundred seventy (270) days prior to the date that such Lender or such
Issuing Bank, as the case may be, delivers written notice to the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the two-hundred seventy (270) day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan into an ABR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any LIBOR Loan or EURIBOR Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
LIBOR Loan or EURIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 5.04(b), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate or EURIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such

 

63



--------------------------------------------------------------------------------

period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.02 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10)  days after receipt
thereof.

Section 5.03 Taxes.

(a) Defined Terms. For purposes of this Section 5.03, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes except as required by applicable law. If
any applicable law (as determined in the good faith and discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Taxes
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, to the extent such Taxes are Indemnified
Taxes, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after deduction or withholding for such Indemnified Taxes has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deductions or withholdings
for Indemnified Taxes been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within twenty (20) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.04(d) relating to the maintenance of a
Participant Register and (iii) any

 

64



--------------------------------------------------------------------------------

Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent or any Loan Party to the Lender from any other source
against any amount due to the Administrative Agent or any Loan Party under this
Section 5.03(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(g)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two (2) duly
completed and executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

65



--------------------------------------------------------------------------------

(B) any Foreign Lender shall to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two (2) duly completed and executed copies of
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, two
(2) duly completed and executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) two (2) duly completed and executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two (2) duly completed and executed copies of IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, two (2) duly
completed and executed copies of IRS Form W-8IMY, accompanied by a Form W-8ECI,
W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of
originals as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), duly completed and executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

66



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from any such payment. Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement regardless of whether they would otherwise be taken into
account under the definition thereof in Section 1.02.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to the indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

67



--------------------------------------------------------------------------------

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) in connection with any consent to or approval of any
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender or the consent of each Lender affected
thereby, the consent of the Majority Lenders shall have been obtained but any
Lender has not so consented to or approved such proposed amendment, waiver,
consent or release or (iv) any Lender becomes a Defaulting Lender or a Notifying
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.04(c)), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, delayed
or conditioned, (B) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (C) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Notwithstanding the foregoing, any Lender being
replaced pursuant to clause (iii) above shall not be required to make any such
assignment and delegation if such Lender is a Secured Hedging Provider with any
outstanding Swap Agreements with any Loan Party (to the extent obligations under
such Hedging Agreements constitute Secured Obligations), unless on or prior
thereto, all such Hedging Agreements have been terminated or novated to another
Person and such Lender (or its Affiliate) shall have received payment of all
amounts, if any, payable to it in connection with such termination or novation.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain LIBOR Loans or EURIBOR Loans
either generally or having a particular Interest

 

68



--------------------------------------------------------------------------------

Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such LIBOR
Loans or EURIBOR Loans, as the case may be (the “Affected Loans”), shall be
suspended until such time as such Lender may again make and maintain such LIBOR
Loans or EURIBOR Loans and (b) (i) all LIBOR Loans which are Affected Loans that
would otherwise be made by such Lender shall be made instead as ABR Loans (and,
if such Lender so requests by notice to the Borrower and the Administrative
Agent, all LIBOR Loans which are Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans and (ii) all EURIBOR Loans which are Affected Loans that would otherwise
be made by such Lender shall not be required to be made or maintained (and no
Lender shall be obligated to make a Loan on account thereof) and all payments of
principal and interest with respect thereto shall be repaid on the last day of
the then-current Interest Period applicable thereto.

ARTICLE VI

Conditions Precedent

Section 6.01 Conditions Precedent to the Effective Date. The Effective Date
shall occur on the date on which each of the following conditions are satisfied
(or waived in accordance with Section 12.02):

(a) the receipt by the Administrative Agent of the following documents, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:

(i) counterparts of this Agreement signed on behalf of each party hereto (in
such number as may be reasonably requested by the Administrative Agent);

(ii) a certificate of the Secretary or an Assistant Secretary (or its
equivalent) of each of each Loan Party and each Pledgor, setting forth
(A) resolutions of its board of directors (or equivalent governing body) with
respect to the authorization of such Loan Party or such Pledgor, as applicable,
to execute and deliver the Loan Documents to which it is a party and to enter
into the Transactions contemplated in those documents, (B) the officers (or the
equivalent thereof) of such Loan Party or such Pledgor, as applicable, (I) who
will be signing the Loan Documents to which such Loan Party or such Pledgor, as
applicable, is a party and (II) who will, until replaced by another officer or
officers (or the equivalent thereof) duly authorized for that purpose, act as a
representative of such Loan Party or such Pledgor, as applicable, for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the Transactions contemplated hereby,
(C) specimen signatures of the authorized officers (or the equivalent thereof)
referred to in clause (B)(I), and (D) the Organization Documents of such Loan
Party or such Pledgor, as applicable, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from such party to the
contrary;

(iii) certificates with respect to the existence, qualification and good
standing of the Borrower, each other Loan Party and each Pledgor issued by the
appropriate state agencies in (A) the jurisdiction of organization of such Loan
Party or such Pledgor, as applicable, and (B) each other jurisdiction in which
such Loan Party or Pledgor owns a material manufacturing facility as of the
Effective Date;

 

69



--------------------------------------------------------------------------------

(iv) a consolidated balance sheet and related consolidated statement of income
of Parent and its Consolidated Subsidiaries (A) for the Fiscal Year ended
December 31, 2017 and (B) for each subsequent Fiscal Quarter ending at least
forty-five (45) days before the Effective Date;

(v) projections of consolidated balance sheets, income statements and cash flow
statements of Parent and its Consolidated Subsidiaries, which will be quarterly
for the Fiscal Year ending December 31, 2018 and annually thereafter through
December 31, 2021;

(vi) Notes duly completed and executed for each Lender that has requested a Note
at least one (1) Business Day prior to the Effective Date;

(vii) the Security Instruments described on Exhibit F, duly completed and
executed in sufficient number of counterparts for recording, if applicable;

(viii) each document (including any UCC financing statement) required by the
Security Instruments or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral;

(ix) all original stock certificates or other certificates evidencing any
certificated Equity Interests pledged pursuant to the Security Instruments,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof;

(x) (A) a summary of insurance coverage of Parent and its Restricted
Subsidiaries evidencing that they are carrying insurance in accordance with
Section 7.18, (B) certificates with respect to the insurance carried by Parent
and its Restricted Subsidiaries evidencing that the Administrative Agent has
been named as an additional insured pursuant to Section 8.02(b) and (C) a
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to any real property Collateral subject to a Mortgage on which a
Building or Manufactured (Mobile) Home is located;

(xi) results of UCC lien searches made against each Loan Party and each Pledgor
in the jurisdiction of organization of such Loan Party or such Pledgor, as
applicable, reflecting no prior Liens encumbering the Properties of such Loan
Party or such Pledgor, as applicable, other than those being released on or
prior to the Effective Date and Permitted Liens;

(xii) a certificate of a Responsible Officer of the Borrower, certifying that as
of the Effective Date, (A) no Default or Event of Default has occurred and is
continuing, (B) the representations and warranties contained herein are accurate
in all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects); and
(C) after giving effect to the Transactions, Parent is in pro forma compliance
with Sections 9.10(a), 9.10(b) and 9.10(c);

 

70



--------------------------------------------------------------------------------

(xiii) a Borrowing Request in the form of Exhibit B with respect to any
Borrowing to be made on the Effective Date, duly completed and executed by the
Borrower; and

(xiv) a favorable opinion of each of (i) Sidley Austin LLP, counsel to the Loan
Parties and the Pledgors and (ii) local counsel to any applicable Loan Party or
Pledgor from any jurisdiction for which Mortgages are being delivered on the
Effective Date, in each case, satisfactory to the Administrative Agent.

(b) Each Lender shall have received at least five (5) Business Days prior to the
Effective Date all documentation and other information required by regulatory
authorities or as may be required by the internal policies of the Administrative
Agent or such Lender with respect to the Loan Parties under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the Beneficial Ownership Regulation.

(c) The Administrative Agent, the Joint Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable to them on or prior to
the Effective Date, including, to the extent invoiced at least one (1) Business
Day prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document (including the reasonable fees, disbursements and other
charges of counsel to the Administrative Agent).

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto. The Administrative Agent shall notify the Borrower and the
Lenders of the occurrence of the Effective Date, and such notice shall be
conclusive and binding.

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing;

(b) the representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date; and

 

71



--------------------------------------------------------------------------------

(c) the receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a Letter of Credit Request in accordance with Section 2.07,
as applicable.

On the date of any Borrowing or any issuance, amendment, renewal or extension of
any Letter of Credit, the Borrower shall be deemed to have made a representation
and warranty that the conditions specified in Sections 6.02(a) and 6.02(b) have
been satisfied.

ARTICLE VII

Representations and Warranties

Each of Parent and the Borrower represents and warrants to the Administrative
Agent, the Issuing Banks and the Lenders at each time on or after the Effective
Date that such representations and warranties are required to be made pursuant
to the terms of this Agreement as follows:

Section 7.01 Legal Existence. Each of Parent, the Borrower and each Significant
Domestic Subsidiary: (a) is a legal entity duly organized, legally existing and
in good standing (if applicable) under the laws of the jurisdiction of its
organization, except as permitted by Section 9.06 or Section 9.11; (b) has all
requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would reasonably be
expected to result in a Material Adverse Effect.

Section 7.02 Financial Condition. Since December 31, 2017, no change, event,
development or circumstance has occurred or shall then exist that has had a
Material Adverse Effect.

Section 7.03 Litigation. Except as set forth in Schedule 7.03, as of the
Effective Date, there is no litigation, legal, administrative or arbitral
proceeding, investigation or other action of any nature pending against or, to
the knowledge of Parent or the Borrower, threatened against or affecting Parent,
the Borrower or any of their respective Subsidiaries as to which there is a
reasonable likelihood of any judgment or liability against Parent, the Borrower
or any of their respective Subsidiaries which would reasonably be expected to
have a Material Adverse Effect. No litigation is pending or, to the knowledge of
Parent, threatened which enjoins, prohibits or restrains or, with respect to any
threatened litigation, seeks to enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal or extension of any
Letter of Credit or the reimbursement of disbursements under any Letter of
Credit or the consummation of the Transactions contemplated by this Agreement or
any other Loan Document.

Section 7.04 No Breach. Each of the Transactions will not (a) contravene or
result in a breach of the Organization Documents of any Group Member,
(b) violate any Governmental Requirement applicable to or binding upon any Group
Member or any of its Properties, except to the extent that any such violation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (c) violate or result in a default under any indenture,
agreement or instrument governing other Indebtedness aggregating $50,000,000 or
more to which such Group Member is a party or by which it is bound or to which
it or its Properties are subject, (d) violate or result in a default under any
agreement or instrument to which such

 

72



--------------------------------------------------------------------------------

Group Member is a party or by which it is bound or to which it or its Properties
are subject, except to the extent, in the case of this clause (d), that any such
violation or default, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, or (e) result in the creation or
imposition of any Lien upon any of the Properties of any Group Member, other
than the Liens created by the Loan Documents.

Section 7.05 Authority. Each Group Member has all necessary power and authority
to execute, deliver and perform its obligations under the Loan Documents to
which it is a party; and the execution, delivery and performance by each Group
Member of the Loan Documents to which it is a party have been duly authorized by
all necessary action on its part; and the Loan Documents to which each Group
Member is a party constitute the legal, valid and binding obligations of such
Group Member, enforceable against such Group Member in accordance with their
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by any Group Member of the Loan Documents to
which it is a party, for the borrowing of any Loan or the issuance, amendment,
renewal or extension of any Letter of Credit hereunder, or for the validity or
enforceability against any Group Member of any of the Loan Documents to which it
is a party, except for (a) those that have been obtained or made and are in
effect and (b)  the recording and filing of financing statements and the
Security Instruments as required by this Agreement.

Section 7.07 Use of Loans and Letters of Credit. The Borrower will use the
proceeds of the Loans and Letters of Credit (a) for working capital, to
reimburse drawings under Letters of Credit and for other general corporate
purposes (including Capital Expenditures, acquisitions permitted hereunder,
share repurchases, prepayment or refinancing of debt, dividends and payments in
connection with the termination of Hedging Agreements); and (b) to pay fees and
expenses in connection with the Transactions. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board)
in violation of applicable law, including Regulation T, U or X of the Board, and
no part of the proceeds of any Loan or Letter of Credit hereunder will be used
for any purposes which violates the provisions of Regulation T, U or X of the
Board.

Section 7.08 ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect, each Loan Party and ERISA Affiliate is in compliance
with applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Plan. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of FASB Accounting Standards Codification No. 715)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $100,000 the fair market value of the assets of
such Plan, and the

 

73



--------------------------------------------------------------------------------

present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of FASB Accounting Standard
Codification 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $100,000 the fair market
value of the assets of all such underfunded Plans, except in each case as could
not reasonably be expected to result in a Material Adverse Effect. With respect
to any Foreign Plan, the accrued benefit obligations (based on those assumptions
used to fund such Foreign Plan) with respect to all current and former
participants do not exceed the assets of such Foreign Plan, and each Foreign
Plan is in compliance with all provisions of applicable law and all applicable
regulations and published interpretations thereunder with respect to such
Foreign Plan and with the terms of such Foreign Plan, except in each case as
would not reasonably be expected to result in a Material Adverse Effect.

Section 7.09 Taxes. Except as set forth in Schedule 7.09, each of Parent, the
Borrower and each Domestic Subsidiary has filed all United States federal income
tax returns and all other tax returns which, to the knowledge of Parent and the
Borrower, are required to have been filed by them and have paid all Taxes due
pursuant to such returns, except (i) for such Taxes as are being contested in
good faith by appropriate proceedings and for which Parent, the Borrower or such
Domestic Subsidiary has set aside on its books adequate reserves in accordance
with GAAP or (ii) where failure to file such tax returns and pay such Taxes
would not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of Parent, the Borrower and its
Subsidiaries in respect of Taxes and other governmental charges are, in the
opinion of Parent and the Borrower, adequate. No material Tax lien has been
filed and, to the knowledge of Parent and the Borrower, no claim for the
collection or assessment of Taxes is being asserted which, if determined
adversely to Parent, the Borrower or any Domestic Subsidiary, would reasonably
be expected to result in a Material Adverse Effect.

Section 7.10 Title, Etc.

(a) Except as set forth in Schedule 7.10, each Group Member has good title to,
or valid leasehold interests in, its material Properties, (i) except in cases
where the failure to have such title or leasehold interests would not reasonably
be expected to result in a Material Adverse Effect and (ii) free and clear of
all Liens, except Permitted Liens.

(b) Except for matters that would not reasonably be expected to have a Material
Adverse Effect, (i) all leases and agreements necessary for the conduct of the
business of each Group Member are valid and subsisting and in full force and
effect and (ii) there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or agreement.

Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report (other than projections) furnished to
the Administrative Agent and the Lenders (or any of them) by any Group Member in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole with all other written information, statements, exhibits, certificates,
documents and reports so furnished or delivered, contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein not materially misleading in the light of the
circumstances in which made. The financial

 

74



--------------------------------------------------------------------------------

projections concerning Parent and its Restricted Subsidiaries that have been
made available to the Administrative Agent and the Lenders (or any of them) by
any Group Member pursuant hereto or any other Loan Document have been prepared
in good faith based upon assumptions believed by Parent and the Borrower to be
reasonable at the time made, it being understood that such projections are
subject to significant uncertainties, many of which are beyond the control of
Parent, the Borrower and their respective Subsidiaries, and actual results may
vary materially from the projections.

Section 7.12 Investment Company Act. Neither the Parent nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 7.13 Subsidiaries. As of the Effective Date, all Subsidiaries listed on
Schedule 7.13 are either Restricted Subsidiaries or Unrestricted Subsidiaries as
set forth therein. Parent has no Excluded Subsidiaries except as set forth on
Schedule 7.13.

Section 7.14 Location of Offices. The Borrower’s principal place of business and
chief executive office are located at the addresses stated on its signature page
to this Agreement (or as set forth in a notice delivered to the Administrative
Agent in writing pursuant to Section 12.01).

Section 7.15 Defaults. No Group Member is in material default under, nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a material
default under, any material agreement or instrument to which such Group Member
is a party or by which such Group Member is bound, which default would
reasonably be expected to result in a Material Adverse Effect. No Default
hereunder has occurred and is continuing.

Section 7.16 Environmental Matters. Except (a) as set forth in Schedule 7.16 or
(b) as would not reasonably be expected to have a Material Adverse Effect:

(i) All Properties and operations of Parent and its Subsidiaries are and have
been during the applicable statute of limitations period in compliance with all
applicable Environmental Laws and the Responsible Officers of Parent and the
Borrower do not know of any facts that would prevent Parent or any Subsidiary
from maintaining compliance with such requirements during the term of this
Agreement;

(ii) Neither Parent nor any of its Subsidiaries are subject to any pending or,
to Parent’s or the Subsidiaries’ knowledge, threatened action, suit or
proceeding by or before any court or Governmental Authority or any order or
judgment that has not been completed, concerning compliance with Environmental
Laws or alleging liability or remedial obligations under Environmental Laws and
the Responsible Officers of Parent and the Borrower do not know of any facts
that would make an action, suit, or proceeding or remedial obligation reasonably
likely;

(iii) All notices, permits, licenses or similar authorizations, if any, required
by Environmental Laws to be obtained or filed by Parent or any of its
Subsidiaries in connection with its operations or Properties (including past
operations and Properties during the applicable statute of limitations) have
been duly obtained or filed by Parent or its Subsidiaries and Parent and its
Subsidiaries are in compliance with the terms and conditions of all such
notices, permits and licenses (and have been in the past during the applicable
statute of limitations);

 

75



--------------------------------------------------------------------------------

(iv) To the best of Parent’s and the Borrower’s knowledge, all Hazardous
Materials, if any, generated at any Property of Parent or any of its
Subsidiaries have been transported, treated and disposed of in accordance with
applicable Environmental Laws, and are not the subject of any pending or, to
Parent’s or the Borrower’s knowledge, threatened action by any Governmental
Authority pursuant to Environmental Laws; and

(v) To the best of Parent’s and the Borrower’s knowledge, no Hazardous Materials
have been Released on, at, under, to or from any current or past Property of
Parent and its Subsidiaries in a manner or condition that would reasonably be
expected to result in any material liability to, or obligation to undertake
remediation on the part of, Parent or its Subsidiaries.

Section 7.17 Compliance with Laws. No Group Member has violated any Governmental
Requirement or failed to obtain any license, permit, franchise or other
governmental authorization necessary for the ownership of any of its Properties
or the conduct of its business, which violation or failure would (in the event
such violation or failure were asserted by any Person through appropriate
action) reasonably be expected to result in a Material Adverse Effect.

Section 7.18 Insurance. Parent has, and has caused all of its Significant
Domestic Subsidiaries to have, insurance policies sufficient for compliance by
each of them with all applicable requirements of law and of all agreements to
which Parent or such Significant Domestic Subsidiary is a party, except where
non-compliance therewith would not reasonably be expected to result in a
Material Adverse Effect; such policies are valid, outstanding and enforceable
policies and provide insurance coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against by companies engaged in the same or similar businesses operating
in the same or similar locations. The Administrative Agent has been named as an
additional insured in respect of such liability insurance policies, and the
Administrative Agent has been named as lender loss payee with respect to such
property loss insurance policies. For the avoidance of doubt, unless an Event of
Default has occurred and is continuing, any property loss insurance proceeds
received by the Administrative Agent in its capacity as “lender loss payee”
under the property loss insurance policies of any Group Member shall be remitted
to the Borrower or the other applicable Group Member.

Section 7.19 Hedging Agreements. Schedule 7.19 sets forth, as of the Effective
Date, a true and complete list of all Hedging Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
of each Group Member, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value thereof as of the last day of the immediately preceding
calendar month, all credit support agreements relating thereto (including any
margin required or supplied), and the counterparty to each such agreement. The
Borrower is an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder.

Section 7.20 Restriction on Liens. Except as set forth in Schedule 7.20 or as
permitted under Section 9.15, no Group Member is a party to any agreement or
arrangement (other than this Agreement and the Security Instruments), or subject
to any order, judgment, writ or decree, which restricts or purports to restrict
its ability to grant Liens pursuant to this Agreement and the Security
Instruments to the Administrative Agent, for the benefit of the Secured Parties,
on or in respect of its material Properties.

 

76



--------------------------------------------------------------------------------

Section 7.21 Anti-Terrorism Law; Sanctions.

(a) No Loan Party nor any of its Subsidiaries, officers or directors or, to the
knowledge of the Borrower, any of their respective Affiliates,

(i) is in violation in any material respect with any laws or regulations of the
U.S., the UK, the European Union and, to the extent the laws of which are
substantially similar to U.S. law, any other Governmental Authority, in each
case relating to money laundering or terrorist financing, including, without
limitation, (A) the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; (B) the
USA PATRIOT Act; (C) Laundering of Monetary Instruments, 18 U.S.C. section 1956;
(D) Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity, 18 U.S.C. section 1957; (E) the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103;
and (F) any similar laws or regulations of such Governmental Authorities
currently in force or hereafter enacted (collectively, the “Anti-Terrorism
Laws”) or

(ii) (A) is a Sanctioned Person or (B) engages in any dealings or transactions,
or is otherwise associated, with any Sanctioned Person that would result in any
violation of Sanctions.

(b) Each Loan Party has implemented and maintains in effect such policies and
procedures, if any, as it reasonably deems appropriate, in light of its business
and international activities, to ensure compliance by such Loan Party and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each Loan Party and its
Subsidiaries and their respective officers and directors and, to the knowledge
of such Loan Party, their respective Affiliates, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement would cause any party hereto to be in violation of any
Anti-Corruption Law or applicable Sanctions.

(c) To the knowledge of Parent or any of its Subsidiaries, neither Parent nor
any of its Subsidiaries is the subject of any investigation, inquiry or
enforcement proceedings by any governmental, administrative or regulatory body
regarding any offense or alleged offense under any anti-corruption,
anti-terrorism, or anti-money laundering laws or Sanctions in which there is a
reasonable possibility of an adverse decision which could reasonably be expected
to have a Material Adverse Effect or affect the legality, validity or
enforceability of the Loan Documents, and no such investigation, inquiry or
proceeding is pending or, to the knowledge of Parent or any of its Subsidiaries,
has been threatened.

Section 7.22 Security Instruments.

(a) Guaranty and Collateral Agreement. Upon the execution and delivery of the
Guaranty and Collateral Agreement, the provisions of the Guaranty and Collateral
Agreement shall be effective to create, in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid

 

77



--------------------------------------------------------------------------------

and enforceable Lien on, and security interest in, all of the Collateral
described therein, and (i) when financing statements and other filings in
appropriate form are filed in the offices specified in the Guaranty and
Collateral Agreement and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral described therein with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Guaranty
and Collateral Agreement), the Liens created by the Guaranty and Collateral
Agreement shall constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral (other than such Collateral in which a Lien or a security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case free of all Liens other than Permitted Liens, and prior and
superior to all other Liens other than Permitted Liens; provided that, with
respect to any Collateral consisting of Equity Interests in Foreign
Subsidiaries, the representations in this paragraph (a) shall be limited to
Parent and the Borrower’s knowledge.

(b) Mortgages. Upon the execution and delivery of the Mortgages, each Mortgage
shall be effective to create, in favor of the Administrative Agent (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, all of the Collateral described therein, subject only to Permitted
Liens, and when the Mortgages are filed in the offices specified on
Schedule 7.22 (or, in the case of any Mortgage executed and delivered after the
date hereof in accordance with the provisions of Section 8.01(i) or 8.06, as
applicable, when such Mortgage is filed in the appropriate offices), the
Mortgages shall constitute fully perfected first priority Liens on, and security
interests in, all right, title and interest of the Loan Parties party thereto in
that portion of the Collateral described in such Mortgages constituting real
property and fixtures affixed or attached to such real property, in each case
prior and superior in right to any other person, other than Permitted Liens.

(c) Valid Liens. Each Security Instrument delivered pursuant to Section 8.04 or
Section 8.06, upon execution and delivery thereof, is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Collateral described therein, and (i) when financing statements and other
filings in appropriate form are filed or recorded in the appropriate offices as
are required by such Security Instrument, and (ii) upon the taking of possession
or control by the Administrative Agent of the Collateral described therein with
respect to which a security interest may be perfected only by possession or
control, the Liens created by such Security Instrument will constitute fully
perfected first priority Liens on, and security interests in, all right, title
and interest of the Loan Parties that are parties to such Security Instrument in
such Collateral (other than such Collateral in which a Lien or security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case free of all Liens other than Permitted Liens; provided that, with
respect to any Collateral consisting of Equity Interests in Foreign
Subsidiaries, the representations in this paragraph (a)  shall be limited to
Parent and the Borrower’s knowledge.

Section 7.23 Flood Insurance and Mortgage Related Matters. Except for the real
property set forth on Schedule 7.23 as it may be supplemented from time to time
by delivery of a written notice to the Administrative Agent, no Mortgage
encumbers improved real property that contains Buildings or

 

78



--------------------------------------------------------------------------------

Manufactured (Mobile) Homes. For each such real property location, Schedule 7.23
sets forth the address of such location (where applicable) and the owner of
record of such location, as such schedule may be supplemented from time to time
by delivery of a written notice to the Administrative Agent. For each such real
property location set forth on Schedule 7.23, the Loan Parties have either
(a) obtained flood insurance in accordance with Section 8.02(b), with respect to
each such parcel that is located in a “special flood hazard area” as defined in
the Flood Insurance Laws or (b) obtained and delivered to the Administrative
Agent a Federal Emergency Management Agency Standard Flood Hazard Determination
demonstrating that such parcel is not located in such a “special flood hazard
area”.

Section 7.24 EEA Financial Institution. No Group Member is an EEA Financial
Institution.

Section 7.25 Beneficial Ownership. As of the Effective Date, the information
included in each Beneficial Ownership Certification, if any, is true and correct
in all respects.

ARTICLE VIII

Affirmative Covenants

From and after the Effective Date, each of Parent and the Borrower covenants and
agrees that, until Payment in Full:

Section 8.01 Reporting Requirements. Parent shall deliver, or shall cause to be
delivered, to the Administrative Agent:

(a) Financial Statements. (i) Within thirty (30) days after the same is required
to be filed with the SEC or any successor agency (but in any event within ninety
(90) days of the end of each Fiscal Year), a copy of each annual report and any
amendment to any annual report filed by Parent with the SEC or any successor
agency pursuant to Section 13 or 15(d) of the Exchange Act (currently
Form 10-K), (ii) within thirty (30) days after the same is required to be filed
by Parent with the SEC or any successor agency (but in any event within sixty
(60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year), a copy of each quarterly report and any amendment to any quarterly
report filed by Parent with the SEC or any successor agency pursuant to
Section 13 or 15(d) of the Exchange Act (currently Form 10-Q), as the same may
be amended from time to time, and (iii) promptly after the same become publicly
available, but in any event within fifteen (15) days following the date the same
are required to be filed with the SEC, all other reports, notices, proxy
statements or other documents that are distributed by Parent to its shareholders
generally and all regular and periodic final reports (including reports on
Form 8-K) filed by Parent with the SEC, which are publicly available; provided,
however, that Parent shall be deemed to have furnished the information required
by this Section 8.01(a) if Parent shall have timely made the same available on
“EDGAR” (or any successor thereto) and/or on its home page on the worldwide web
(at the date of this Agreement located at http://exterran.com); provided
further, however, that if the Administrative Agent is unable to access EDGAR (or
any successor thereto) or Parent’s home page on the worldwide web, Parent agrees
to provide the Administrative Agent with paper copies of the information
required to be furnished pursuant to this Section 8.01(a) promptly following
notice from the Administrative Agent.

 

79



--------------------------------------------------------------------------------

(b) Compliance Certificate. Within ten (10) Business Days of any delivery or
deemed delivery of any annual report or quarterly report pursuant to
paragraph (a) above, (i) a certificate substantially in the form of Exhibit D
executed by a Responsible Officer of the Borrower (a “Compliance Certificate”)
(A) certifying as to the matters set forth therein and stating that no Default
has occurred and is continuing as of the date thereof (or, if any Default has
occurred and is continuing as of the date thereof, describing the same in
reasonable detail) and (B) setting forth in reasonable detail the computations
necessary to determine whether Parent is in compliance with Sections 9.10(a),
9.10(b) and 9.10(c) as of the end of the most recently ended Fiscal Quarter or
Fiscal Year, as applicable; (ii) a report, in form and substance satisfactory to
the Administrative Agent, setting forth as of the date of such certificate a
true and complete list of all Hedging Agreements (including commodity price swap
agreements, forward agreements or contracts of sale which provide for prepayment
for deferred shipment or delivery of oil, gas or other commodities) to which any
Group Member is a party, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value therefor, any new credit support agreements relating thereto not
listed in Schedule 7.19, any margin required or supplied under any credit
support document, and the counterparty to each such agreement; and (iii) a
report, in form and substance satisfactory to the Administrative Agent, setting
forth as of the date of such certificate a true and complete list of all letters
of credit permitted under Section 9.01(s), including the name of the Secured LC
Provider providing each such letter of credit facility and the face amount
thereof.

(c) Consolidating Financials. If, for any Testing Period, the percentage of
EBITDA attributable to cash distributions received by Parent and its
Consolidated Restricted Subsidiaries from Unrestricted Subsidiaries would
represent greater than 5% of the EBITDA of Parent and its Consolidated
Restricted Subsidiaries for such Testing Period, then Parent shall deliver,
within ninety (90) days after the end of each Fiscal Year and within sixty
(60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a consolidating balance sheet as of the last day of the most
recently ended Fiscal Quarter and a consolidating income statement for the most
recently ended Fiscal Quarter with respect to its Unrestricted Subsidiaries.

(d) Budget. Within ninety (90) days following the end of each Fiscal Year, a
copy of the operating budget and capital budget of Parent and its Consolidated
Restricted Subsidiaries for the succeeding Fiscal Year.

(e) Notice of Default, Etc. Promptly after a Responsible Officer of Parent or
the Borrower obtains actual knowledge that any Default or event that has had a
Material Adverse Effect has occurred, a notice of such Default or event,
describing the same in reasonable detail and the action the Borrower proposes to
take with respect thereto.

(f) Management Letters. Promptly after the receipt thereof by Parent, a copy of
any “management letter” addressed to the board of directors of Parent from
Parent’s certified public accountants.

(g) Labor Disputes. Promptly upon becoming aware of any labor dispute which
would result in a Material Adverse Effect, a notice of such dispute describing
such dispute in detail and the action the Borrower proposes to take with respect
thereto.

 

80



--------------------------------------------------------------------------------

(h) Litigation. Prompt written notice of any litigation or governmental
investigation or proceeding pending against Parent or any of its Subsidiaries
which would result in a Material Adverse Effect.

(i) ERISA Events. Prompt written notice of the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability to any Loan Party in an aggregate
amount exceeding $50,000,000.

(j) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of Parent, the Borrower or any
Significant Domestic Subsidiary (including any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA) as the
Administrative Agent may reasonably request.

(k) USA PATRIOT Act and Beneficial Ownership. Promptly following any request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the USA PATRIOT Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

Section 8.02 Maintenance, Etc.

(a) Generally. Except as otherwise permitted by Section 9.06 or Section 9.11,
each of Parent and the Borrower shall, and shall cause each of the Significant
Domestic Subsidiaries to: (i) preserve and maintain its legal entity existence
and, with respect to Parent and the Borrower, maintain its legal entity
existence in a jurisdiction of organization located in the United States or any
State thereof; (ii) preserve and maintain all of its material rights,
privileges, franchises, patents, trademarks, copyrights and licenses unless the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; (iii) comply with all Governmental Requirements to the extent
the failure to comply with such requirements would have a Material Adverse
Effect; (iv) pay and discharge all Taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its Property
prior to the date on which penalties attach thereto, except for (A) any such
Tax, assessment, charge or levy the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained in accordance with GAAP and (B) any such Tax, assessment, charge or
levy, the nonpayment of which could not reasonably be expected to result in a
Material Adverse Effect; (v) maintain in effect and enforce such policies and
procedures, if any, as it deems appropriate using reasonable judgment in light
of its business and operation (including its international operations), to
ensure compliance by Parent, the Borrower, its Subsidiaries and their respective
directors, officers employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions; and (vi) upon reasonable notice
and to the extent reasonably requested by the Administrative Agent, permit
representatives of the Administrative Agent, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect its
Properties, and to discuss its business and affairs with its officers. Parent
shall keep its books of record and account and the books of record and account
of its Consolidated Subsidiaries in accordance with GAAP.

 

81



--------------------------------------------------------------------------------

(b) Insurance. Each of Parent and the Borrower shall, and shall cause each of
the Significant Domestic Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance policies which (i) are sufficient for
compliance with all applicable requirements of law and of all agreements to
which it is a party, except where non-compliance therewith would not reasonably
be expected to result in a Material Adverse Effect; (ii) are valid, outstanding
and enforceable policies; and (iii) provide insurance coverage in at least such
amounts and against at least such risks (but including in any event public
liability) as are usually insured against by companies engaged in the same or
similar businesses operating in the same or similar locations. Within thirty
(30) days after the effective date of any new insurance policy or renewal of any
existing insurance policy, Parent will furnish or cause to be furnished to the
Administrative Agent a certificate of insurance coverage from the applicable
insurers in form and substance reasonably satisfactory to the Administrative
Agent and, if requested, will furnish the Administrative Agent copies of the
applicable policies. Any insurance policy or policies insuring any of the
Collateral shall be endorsed in favor of and made payable to the Administrative
Agent (including by naming the Administrative Agent as “additional insured” and
“lender loss payee”, as applicable) and shall provide that the insurer will
endeavor to give at least thirty (30) days’ prior notice of any cancellation to
the Administrative Agent. With respect to each portion of real property
Collateral located in the United States that is subject to a Mortgage on which a
Building or Manufactured (Mobile) Home is located, Parent will, and will cause
each Restricted Subsidiary to, obtain flood insurance in such total amount as
the Administrative Agent or the Majority Lenders may from time to time
reasonably require, if at any time the area in which any such Building or
Manufactured (Mobile) Home is located is designated a “special flood hazard
area” as defined in the Flood Insurance Laws.

(c) Operation of Properties. Each of Parent and the Borrower will, and will
cause each of Parent’s Restricted Subsidiaries to, operate its Properties or
cause such Properties to be operated in a careful and efficient manner (i) in
compliance with the practices of the industry, (ii) in compliance with all
applicable contracts and agreements and (iii) in compliance in all material
respects with all Governmental Requirements, except in each case where
noncompliance therewith would not reasonably be expected to result in a Material
Adverse Effect.

Section 8.03 Environmental Matters.

(a) Compliance. Each of Parent and the Borrower will, and will cause each of its
Restricted Subsidiaries to, conduct their respective operations and maintain
their respective Properties in compliance with applicable Environmental Laws,
except in each case where noncompliance would not reasonably be expected to
result in a Material Adverse Effect.

(b) Notice of Action. The Borrower will promptly notify the Administrative Agent
in writing of any threatened action, investigation or inquiry by any
Governmental Authority of which any of its Responsible Officers has knowledge in
connection with any Environmental Laws if such action, investigation or inquiry
would reasonably be expected to result in a Material Adverse Effect.

Section 8.04 Further Assurances. Upon the reasonable request of the
Administrative Agent, each of Parent and the Borrower will, and will cause each
of its Restricted Subsidiaries to, cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement. Upon the reasonable request of the Administrative Agent,
each of Parent and the Borrower, at its expense, will, and

 

82



--------------------------------------------------------------------------------

will cause each of its Restricted Subsidiaries to, promptly execute and deliver
to the Administrative Agent all such other documents, agreements and instruments
to comply with or accomplish the covenants and agreements of any of the Loan
Parties in the Security Instruments and this Agreement, or to further evidence
and more fully describe the collateral intended as security for the Secured
Obligations, or to correct any omissions in the Security Instruments, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be reasonably necessary or appropriate in connection
therewith.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Loans and the Notes according to the reading, tenor and effect thereof;
and Parent will, and will cause each of its Subsidiaries to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Security Instruments and this Agreement, at the time or times and
in the manner specified.

Section 8.06 Collateral and Guarantees.

(a) Collateral.

(i) Subject to the proviso below, each of Parent and the Borrower shall, and
shall cause each other Loan Party to, grant a Lien pursuant to the Security
Instruments on substantially all of its Property located in the United States
now owned or at any time hereafter acquired by it or any other Loan Party,
including (A) all Equipment, Accounts, Chattel Paper, Documents, General
Intangibles, Instruments and Inventory (as each such term is defined in the
UCC), (B) all real property and (C) the Equity Interests in each Domestic
Subsidiary and Foreign Subsidiary; and

(ii) subject to the proviso below, upon the formation (including formation by
Division) or acquisition of any Significant Domestic Subsidiary or upon any
Subsidiary becoming a Significant Domestic Subsidiary after the Effective Date,
the Borrower shall promptly:

(A) cause such Significant Domestic Subsidiary to grant a Lien pursuant to the
Security Instruments on substantially all of its Property located in the United
States now owned or at any time hereafter acquired by it, including, without
limitation, all Equipment, Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, and Inventory (as each such term is defined in the
UCC);

(B) pledge, or cause the appropriate Person to pledge, pursuant to the Guaranty
and Collateral Agreement or the Pledge Agreement, as applicable, all of the
Equity Interests in such Significant Domestic Subsidiary (and, to the extent
certificated, deliver original stock certificates or other certificates
evidencing the capital stock of such entity, together with an appropriate
undated stock power for each certificate, duly executed in blank by the
registered owner thereof);

(C) cause such Significant Domestic Subsidiary to grant a Mortgage on any real
property owned by such Significant Domestic Subsidiary;

 

83



--------------------------------------------------------------------------------

(D) execute and deliver, or cause such Significant Domestic Subsidiary to
execute and deliver, such other additional documents and certificates as shall
reasonably be requested by the Administrative Agent; and

(iii) subject to the proviso below, upon the formation (including formation by
Division) or acquisition of any Foreign Subsidiary or any Domestic Subsidiary
that is not a Significant Domestic Subsidiary after the Effective Date, Parent
and the Borrower shall promptly:

(A) pledge, or cause the appropriate Person to pledge, pursuant to the Pledge
Agreement, (1) 65% of the voting capital stock and 100% of the non-voting
capital stock of each first-tier Foreign Subsidiary that is a CFC (and, to the
extent certificated and to the extent that delivery of such certificates is not
prohibited due to a Governmental Requirement, deliver original stock
certificates or other certificates evidencing 65% of the voting capital stock
and 100% of the non-voting capital stock of such entity, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof) and (2) 100% of the capital stock of each Domestic
Subsidiary that is not a Significant Domestic Subsidiary and each Foreign
Subsidiary that is not a CFC or a Subsidiary of a CFC (and, to the extent
certificated, deliver original stock certificates or other certificates
evidencing the capital stock of such entity, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof); and

(B) execute and deliver, or cause such Foreign Subsidiary or Domestic
Subsidiary, as applicable, to execute and deliver, such other additional
documents and certificates as shall reasonably be requested by the
Administrative Agent;

provided that the foregoing clauses (i), (ii) and (iii) shall not require the
creation or perfection of pledges of, security interests in or Mortgages on,
(A) the Equity Interests in, and any Property of, any ABS Subsidiary, (B) any
real property, whether leasehold interests or owned real property, located in
any jurisdiction other than the United States, (C) (i) any leasehold interests
or (ii) any owned real property that has a book value of less than $5,000,000 on
an individual basis (provided, however, if in the aggregate, the book value of
all real property owned by any Loan Party or Restricted Subsidiary that is
located in the United States and is not subject to a Mortgage (“Non-Mortgaged
Real Property”) exceeds $15,000,000 as of the last day of any Fiscal Quarter,
then the Borrower shall, within thirty (30) days after delivery of the financial
statements required to be delivered for such Fiscal Quarter pursuant to
Section 8.01(a), deliver Mortgages with respect to as much of such real property
as is necessary to ensure that the aggregate book value of all Non-Mortgaged
Real Property as of the last day of such Fiscal Quarter does not exceed
$15,000,000), (D) any Property identified on Schedule 8.06, (E) the Equity
Interests owned by any Loan Party or a Restricted Subsidiary in a Joint Venture
to the extent (but only to the extent) (i) the Organization Documents of such
Joint Venture or any other agreement relating to such Joint Venture prohibit the
granting of a Lien on such Equity Interests or (ii) such Equity Interests in
such Joint Venture are otherwise pledged as collateral as permitted by
Section 9.02(g), provided however, if any of the foregoing conditions cease to
be in effect for any reason, then the Equity Interests in such Joint Venture
shall automatically be subject to the lien and security interest pursuant to the
Guaranty and Collateral Agreement, (F) any Property that in the reasonable
judgment of the Administrative

 

84



--------------------------------------------------------------------------------

Agent, the cost of creating or perfecting such pledges, security interests or
Mortgages on such Property would be excessive in view of the benefits to be
obtained by the Lenders therefrom, (G) any assets directly or indirectly legally
owned by any CFC or more than 65% of the voting capital stock of any CFC,
(H) more than 65% of the voting Equity Interests of any Excluded Subsidiary,
(I) any Property subject to a Lien permitted by Section 9.02(b), (d) or (e), (K)
Equity Interests in Hanover Cayman Limited, Production Operators Cayman Inc. or
Exterran (Thailand) Ltd. or (L) Equity Interests of a direct or indirect
Subsidiary of any CFC; provided further that the Borrower and any Guarantor will
have ninety (90) days to perfect Liens on Property acquired in an acquisition.
The Borrower will also (1) at least twenty (20) days prior to the date a
Mortgage is delivered (or such shorter time as the Administrative Agent may
agree), deliver to the Administrative Agent a Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each parcel of real
property that becomes Collateral subject to such Mortgage pursuant to this
Section 8.06(a) on which a Building or Manufactured (Mobile) Home is located and
a policy of flood insurance that covers any such parcel that is located in a
“special flood hazard area” as defined in the Flood Insurance Laws and (2) if
reasonably requested by the Administrative Agent with respect to each parcel of
real property that becomes Collateral subject to a Mortgage pursuant to this
Section 8.06(a), provide the Lenders with (x) title and extended coverage
insurance covering such interest in real property in an amount equal to the
estimated fair market value of such interest in real property (or such other
amount as shall be reasonably acceptable by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage.

(b) Guarantees; Designation of Significant Domestic Subsidiaries. Parent and all
Significant Domestic Subsidiaries as of the Effective Date shall guarantee the
Secured Obligations pursuant to the Guaranty and Collateral Agreement. Upon the
formation (including formation by Division) or acquisition of any Significant
Domestic Subsidiary after the Effective Date or upon any Subsidiary becoming a
Significant Domestic Subsidiary after the Effective Date, such Significant
Domestic Subsidiary shall (i) within ninety (90) days from its creation or
acquisition, with respect to any newly created or acquired Significant Domestic
Subsidiary or (ii) within thirty (30) days after the delivery of the most recent
Fiscal Year end financial statements (or by such later date as may be agreed to
by the Administrative Agent in its sole discretion), with respect to any
Subsidiary becoming a Significant Domestic Subsidiary, execute and deliver a
supplement to the Guaranty and Collateral Agreement pursuant to which it will
guarantee the Secured Obligations. If, in the aggregate, the value of the
Specified US Assets of the Wholly-Owned Domestic Subsidiaries that are not
Guarantors exceeds $75,000,000 as of the last day of any Fiscal Quarter, then
the Borrower shall designate as many of such Wholly-Owned Domestic Subsidiaries
as Guarantors as is necessary to ensure that the value of the Specified US
Assets of the Wholly-Owned Domestic Subsidiaries that are not Guarantors as of
the last day of such Fiscal Quarter does not exceed $75,000,000, and Parent
shall cause such Wholly-Owned Domestic Subsidiaries so designated to execute and
deliver a supplement to the Guaranty and Collateral Agreement pursuant to which
it will guarantee the Secured Obligations and to deliver customary documentation
in connection therewith satisfactory to the Administrative Agent, in each case
not later than thirty (30) days after delivery of the financial statements for
such Fiscal Quarter required to be delivered pursuant to Section 8.01(a) (or by
such later date as may be agreed to by the Administrative Agent in its sole
discretion).

 

85



--------------------------------------------------------------------------------

(c) Release of Collateral.

(i) The Borrower and the Guarantors are hereby authorized by the Administrative
Agent and the Lenders to release any Liens granted by any of the Loan Parties on
any Collateral that is Disposed of in compliance with Section 9.06, Section 9.08
or Section 9.11; provided that the Lien in favor of the Administrative Agent
continues in the proceeds of such Disposition of such Collateral, or to the
extent such Collateral is Disposed of to the Borrower or any Guarantor, such
Lien continues in such Collateral.

(ii) Upon (A) a sale, transfer or other Disposition permitted under this
Agreement (whether in a single transaction or a series of related transactions
and whether by merger, consolidation or otherwise) of all the Equity Interests
or Property of any Subsidiary (each such Subsidiary a “Transferred Subsidiary”)
to any Person that is not, at the time of such sale, transfer or other
Disposition, the Borrower or a Subsidiary of the Borrower or (B) the dissolution
of any Subsidiary as permitted under this Agreement (each such Subsidiary, a
“Dissolved Subsidiary”), then such Transferred Subsidiary or Dissolved
Subsidiary, as the case may be, shall, upon the consummation of such sale,
transfer, other Disposition or dissolution, be automatically released without
further action from its obligations under the Guaranty and Collateral Agreement
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Instrument, and no Secured Party have any claim against such
Transferred Subsidiary or Dissolved Subsidiary, as the case may be, under any
Loan Document, and, in the case of a sale of all of the Equity Interests of the
Transferred Subsidiary, the pledge of such Equity Interests to the
Administrative Agent pursuant to the Security Instruments shall be automatically
released without further action.

(iii) Upon a Significant Domestic Subsidiary no longer being a Significant
Domestic Subsidiary, then such Subsidiary shall (upon the consummation of such
change from being a Significant Domestic Subsidiary, notice to the
Administrative Agent of such change from being a Significant Domestic Subsidiary
and request of the Administrative Agent to release the Significant Domestic
Subsidiary) be released by the Administrative Agent from its obligations under
the Guaranty and Collateral Agreement and its obligations to pledge and grant
any Collateral owned by it pursuant to any Security Instrument, and no Secured
Party shall have any claim against such Subsidiary under such Security
Instruments. For the avoidance of doubt and subject to Sections 8.06(c)(i),
(ii), (iv) and (v), should such Subsidiary become a Significant Domestic
Subsidiary again at any time, such Subsidiary shall at such time comply with the
provisions of Section 8.06(a)(ii).

(iv) All Collateral shall be automatically released without further action from
the Liens of the Administrative Agent and the Secured Parties upon Parent’s
receipt of an Investment Grade Rating with respect to its Index Indebtedness.

(v) The Administrative Agent shall execute and deliver to the Borrower all
documents and instruments reasonably requested by the Borrower to further
evidence any release, discharge and termination pursuant to this Section 8.06(c)
of the liens, security interests and other rights in favor of the Administrative
Agent in and to the assets of the Loan Parties under the Loan Documents.

 

86



--------------------------------------------------------------------------------

Section 8.07 Accounts. Each Loan Party shall:

(a) cause all of its U.S. Accounts, other than Excluded Accounts, to be subject
to Account Control Agreements; and

(b) upon the request of the Administrative Agent, promptly provide a schedule of
the U.S. Accounts of the Loan Parties together with such other information in
respect of such U.S. Accounts as the Administrative Agent may reasonably
request.

Section 8.08 Post-Closing Matters. Within sixty (60) days after the Effective
Date (or such later date as may be agreed to by the Administrative Agent in its
sole discretion), the Borrower shall ensure that the following conditions are
met:

(a) If required to induce the Title Insurance Company to issue the Title
Insurance Policies or the Title Insurance Endorsements in the form required by
clause (b) below, the Administrative Agent shall have received, and the title
insurance company issuing the policy or endorsement referred to in clause
(b) below (the “Title Insurance Company”) shall have received, maps or plats of
an as-built survey of the sites of real property that is Collateral subject to a
Mortgage certified to the Administrative Agent and the Title Insurance Company
in a manner reasonably satisfactory to them, with such certificate dated a date
reasonably satisfactory to the Administrative Agent and the Title Insurance
Company by an independent professional licensed land surveyor satisfactory to
the Administrative Agent and the Title Insurance Company; provided, however,
that the surveys delivered to the Administrative Agent in connection with the
Mortgages securing the Existing Credit Agreement shall be deemed to satisfy this
requirement with respect to the real property covered by such Mortgages, and if
new Title Insurance Policies are to be issued in connection with this Agreement
rather than endorsements to existing title insurance policies, Borrower may
deliver an affidavit verifying any such existing survey in lieu of providing an
update of such existing surveys or new surveys or having the existing surveys
recertified as of a current date.

(b) The Administrative Agent shall have received in respect of each tract or
parcel of real property subject to a Mortgage a mortgagee’s title insurance
policy (or policies) or marked up unconditional binders for such insurance, or
endorsements to existing title insurance policies (as applicable), in each case,
in such amounts, and in form and substance, and with such endorsements,
reasonably satisfactory to the Administrative Agent, insuring the Lien of each
such Mortgage as a valid first priority mortgage or deed of trust Lien on such
applicable real property subject only to Excepted Liens and to the standard
exceptions customary in such policies (collectively, the “Title Insurance
Policies”); provided, however, as to the real property covered by the Mortgages
securing the Existing Credit Agreement, to the extent that the Title Company is
able to issue an endorsement to existing title insurance policies (a “Title
Insurance Endorsement”) confirming the continued validity and priority of the
existing title insurance policies issued to the Administrative Agent in
connection with the Existing Credit Agreement, Borrower shall not be required to
deliver new Title Insurance Policies pursuant to this Section 8.08(b) with
respect to such real property, and the Borrower shall have instead delivered to
the Administrative Agent such Title Insurance Endorsements.

(c) The Administrative Agent shall have received evidence reasonably acceptable
to the Administrative Agent of payment by the Borrower of all premiums and other
charges in connection with the issuance of the Title Insurance Policies or Title
Insurance Endorsements, including without limitation all search and examination
charges, escrow charges and related charges of the Title Insurance Company.

 

87



--------------------------------------------------------------------------------

(d) The Borrower and/or any applicable Group Member shall have executed and
delivered such affidavits, certificates, information (including financial data)
and instruments of indemnification (including a so-called “gap” indemnification)
as shall be reasonably required to induce the Title Insurance Company to issue
the Title Insurance Policies or Title Insurance Endorsements.

(e) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the Title Insurance
Policies referred to in clause (b) above and to the extent in Borrower’s
possession or control, a copy of all other material documents affecting the real
property subject to a Mortgage requested by the Administrative Agent.

ARTICLE IX

Negative Covenants

From and after the Effective Date, each of Parent and the Borrower covenants and
agrees that, until Payment in Full:

Section 9.01 Indebtedness. Each of Parent and the Borrower will not, and will
not permit any of its Restricted Subsidiaries to, incur, create, assume or
permit to exist any Indebtedness, except:

(a) the Loans and any other Obligations and any guaranty of or suretyship
arrangement for the Loans or any other Obligations;

(b) Indebtedness (including unfunded commitments) existing on the Effective Date
that is reflected in the financial statements of Parent for the Fiscal Year
ended December 31, 2017 or disclosed in Schedule 9.01 and any Permitted
Refinancing Indebtedness in respect of any of the foregoing described in this
clause (b);

(c) accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which, if greater
than sixty (60) days past due, (i) are being contested in good faith by
appropriate proceedings if reserves adequate under GAAP shall have been
established therefor or (ii) do not exceed $25,000,000 in the aggregate
outstanding at any time;

(d) Indebtedness under Hedging Agreements which are for bona fide business
purposes and are not speculative;

(e) other unsecured Indebtedness of the Borrower, any Guarantor (other than any
ABS Subsidiary) and EES Finance to the extent EES Finance is in compliance with
Section 9.05(c); provided that (i) no Default or Event of Default exists and is
continuing immediately before and immediately after giving pro forma effect to
the incurrence of such Indebtedness, (ii) the maturity of such Indebtedness is
at least six (6) months after the Maturity Date, (iii) the Weighted Average Life
to Maturity of such Indebtedness is greater than the number of years (calculated
to the nearest one-twelfth) from the date

 

88



--------------------------------------------------------------------------------

of incurrence of such Indebtedness to the Maturity Date, (iv) such Indebtedness
either (A) has terms substantially similar to those customary in high-yield debt
offerings or (B) (1) does not contain financial covenants that are additional to
or are more restrictive than those contained herein and (2) in the reasonable
judgment of a Financial Officer of the Borrower, does not contain other
covenants and events of default that are materially more restrictive, taken as a
whole, than those contained herein and (v) Parent is in compliance with the
financial covenants set forth in Section 9.10 as of the last day of the most
recently ended Testing Period for which financial statements are available after
giving pro forma effect to the incurrence of such Indebtedness (calculated as if
such Indebtedness was incurred on the last day of such Testing Period);

(f) Indebtedness (other than Indebtedness of any ABS Subsidiary) evidenced by
Capital Lease Obligations and Purchase Money Indebtedness; provided that, except
for intercompany Capital Leases, in no event shall the aggregate principal
amount of Capital Lease Obligations and Purchase Money Indebtedness permitted by
this clause (f) exceed the greater of $50,000,000 and an amount equal to 2.5% of
Consolidated Net Tangible Assets at any time outstanding;

(g) Indebtedness with respect to surety bonds, appeal bonds, advance payment
bonds or customs bonds or associated with deposits, bank guarantees, customs,
bids, performance, refund and surety bonds, standby letters of credit or surety
and similar obligations of Parent or any Restricted Subsidiary required in the
ordinary course of business or in connection with the enforcement of rights or
claims of Parent or any of its Restricted Subsidiaries or in connection with
judgments that do not result in a Default or an Event of Default;

(h) Indebtedness assumed by Parent or one of its Restricted Subsidiaries (other
than an ABS Subsidiary), and Indebtedness of a Restricted Subsidiary (other than
an ABS Subsidiary) acquired, pursuant to an acquisition or merger permitted
pursuant to the terms of this Agreement (and extensions, renewals, refundings
and refinancings thereof that do not increase the principal thereof except for
costs incurring in connection with such extensions, renewals, refundings and
refinancings) (provided that upon the incurrence of such Indebtedness, Parent is
in pro forma compliance with the financial covenants described in Section 9.10
as of the last day of the most recently ended Testing Period for which financial
statements are available after giving pro forma effect to the incurrence of such
Indebtedness (calculated as if such Indebtedness was incurred on the last day of
such Testing Period)) and any Permitted Refinancing Indebtedness in respect of
any of the foregoing described in this Section 9.01(h);

(i) other Indebtedness, so long as, immediately after giving effect to the
incurrence of any such Indebtedness, the aggregate principal amount of all
Indebtedness incurred under this Section 9.01(i) and then outstanding does not
exceed the greater of $50,000,000 and an amount equal to 2.5% of Consolidated
Net Tangible Assets;

(j) Indebtedness of Parent or any of its Restricted Subsidiaries (other than an
ABS Subsidiary) owed to Parent or any of its Restricted Subsidiaries (other than
an ABS Subsidiary);

 

89



--------------------------------------------------------------------------------

(k) Indebtedness of any Foreign Subsidiary used for such Foreign Subsidiary’s
and/or its Foreign Subsidiaries’ working capital and general business purposes,
so long as, immediately after giving effect to the incurrence of any such
Indebtedness, (i) the aggregate principal amount of all Indebtedness incurred
under this Section 9.01(k) and then outstanding does not exceed the greater of
$200,000,000 and an amount equal to 7.5% of Consolidated Net Tangible Assets and
(ii) the aggregate principal amount of all Indebtedness incurred under this
Section 9.01(k) which is other than Non-Recourse Foreign Indebtedness and is
then outstanding does not exceed the greater of $100,000,000 and an amount equal
to 3.5% of Consolidated Net Tangible Assets;

(l) Indebtedness with respect to ABS Facilities (not including any Indebtedness
permitted by Section 9.01(m)) subject to an intercreditor agreement satisfactory
to the Administrative Agent, in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding; provided that neither the Borrower nor any
Domestic Subsidiary other than the ABS Subsidiaries is liable for such
Indebtedness;

(m) Indebtedness of any ABS Subsidiary owing to Parent or any of its Restricted
Subsidiaries (other than an ABS Subsidiary) not to exceed the amount in
Section 9.03(e);

(n) Indebtedness of any ABS Subsidiary owing to any other ABS Subsidiary;

(o) guarantees by a Loan Party of Indebtedness of any other Loan Party; provided
that the Indebtedness so guaranteed is permitted under any of Sections 9.01(a)
through (n);

(p) Indebtedness consisting of Specified Contingent Obligations (provided that
upon the incurrence of such Indebtedness, Parent is in pro forma compliance with
the financial covenants described in Section 9.10 as of the last day of the most
recently ended Testing Period for which financial statements are available after
giving pro forma effect to the incurrence of such Indebtedness (calculated as if
such Indebtedness was incurred on the last day of such Testing Period));

(q) Indebtedness incurred to finance insurance premiums in the ordinary course
of business in an aggregate principal amount not to exceed the amount of such
insurance premiums;

(r) to the extent constituting Indebtedness, obligations of the Borrower owing
to AROC Corp. pursuant to Section 9.8 of the Separation and Distribution
Agreement not to exceed $22,000,000 (plus any interest due thereon) in the
aggregate at any given time; and

(s) Indebtedness (i) in respect of the Specified Letters of Credit and (ii) in
the form of letters of credit incurred or issued under any stand-alone letter of
credit facility so long as such facility (A) is provided by a Person that
entered into such letter of credit facility while such Person was, or before
such Person became, a Lender or Affiliate of a Lender, as the case may be,
(B) does not contain financial covenants that are additional to or are more
restrictive than those contained herein and (C) in the reasonable judgment of a
Financial Officer of the Borrower, does not contain other covenants and events
of default that are materially more restrictive, taken as a whole, than those
contained herein; provided that (x) the stated amount of all such Indebtedness
described in this Section 9.01(s) shall not exceed $100,000,000 in the aggregate
at any given time, (y) with respect to any such letter of credit that, by its
terms or the terms of any agreement or document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
letter of credit shall be deemed to be the maximum stated amount of such letter
of credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time, and (z) the Borrower shall provide the
Administrative Agent the

 

90



--------------------------------------------------------------------------------

information required under Section 8.01(b) with respect to such letter of credit
facilities, and upon the reasonable request of the Administrative Agent from
time to time, provide any other information with respect to such letter of
credit facilities or copies of such letters of credit and any agreements or
documents related thereto.

Section 9.02 Liens. Each of Parent and the Borrower will not, and will not
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except for the following (herein referred to as “Permitted Liens”):

(a) Liens arising under the Loan Documents;

(b) Liens disclosed in Schedule 9.02;

(c) Excepted Liens;

(d) Liens securing Indebtedness permitted under Sections 9.01(h) or (i) and
Liens securing obligations that are not Indebtedness, so long as, immediately
after giving effect to the incurrence of any such Liens, the aggregate principal
amount of Indebtedness and the aggregate amount of other obligations then
outstanding and secured by any Liens incurred under this Section 9.02(d) does
not exceed the greater of $125,000,000 and an amount equal to 5.0% of
Consolidated Net Tangible Assets; provided that (A) such Liens securing
Indebtedness permitted under Section 9.01(h) do not extend to or cover any
Property other than the Property that secured such Indebtedness prior to the
time it was acquired or assumed (and any repairs, renewals, replacements,
additions, accessions, betterments, improvements, modifications or proceeds
thereof or of the foregoing and any receivables, contract rights or intangibles
related thereto) and (B) such Liens do not extend to or cover any Property that
is Collateral;

(e) Liens securing Capital Lease Obligations and Purchase Money Indebtedness
described in Section 9.01(f); provided that such Liens may only encumber the
Property under lease or acquired, constructed or improved (and any repairs,
renewals, replacements, additions, accessions, betterments, improvements,
modifications or proceeds thereof or of the foregoing and any receivables,
contract rights or intangibles related thereto);

(f) Liens on assets of Foreign Subsidiaries under Foreign Credit Facilities;

(g) Liens (i) on Equity Interests in a Joint Venture owned by any Loan Party or
a Restricted Subsidiary to secure Joint Venture Obligations or (ii) arising
under joint venture agreements, partnership agreements and other agreements
arising in the ordinary course of business of Parent and its Restricted
Subsidiaries that are customary in any of the lines of business permitted under
Section 9.05;

(h) Liens on Property held or pledged in connection with any ABS Facility,
provided that such Liens do not extend to or cover any Property of Parent or any
of its Restricted Subsidiaries other than Property of the ABS Subsidiaries;

 

91



--------------------------------------------------------------------------------

(i) Liens on Property of any Subsidiary in favor of Parent, the Borrower or any
Domestic Subsidiary securing obligations or Indebtedness owing from such
Subsidiary to Parent, the Borrower or any Domestic Subsidiary; and

(j) Liens securing Indebtedness permitted under Section 9.01(q), provided that
no such Lien may extend to or cover any assets or property other than the
insurance being acquired with such financing, the proceeds thereof and any
unearned or refunded insurance premiums related thereto.

Section 9.03 Investments. Each of Parent and the Borrower will not, and will not
permit any of its Restricted Subsidiaries to, make any Investments in any
Person, except that the foregoing restriction shall not apply to:

(a) Cash Equivalents;

(b) Investments in connection with any acquisition of assets, business units or
companies; provided, however, that (i) such acquisition shall not be a hostile
takeover of a company and (ii) both immediately before and immediately after
giving pro forma effect to such acquisition and any Indebtedness incurred to
make such acquisition, no Default or Event of Default shall exist and be
continuing;

(c) Investments reflected in the audited financial statements of Parent as of
and for the Fiscal Year ending December 31, 2017 or which are disclosed in
Schedule 9.03;

(d) accounts receivable and other receivables (including notes receivables and
receivables under leases) arising in the ordinary course of business in
accordance with normal trade practices of Parent or the applicable Restricted
Subsidiary or on commercially reasonable terms, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary or advisable in order to prevent or
limit loss;

(e) Investments by Parent or by any of its Restricted Subsidiaries in any
Restricted Subsidiary or in Parent; provided that the aggregate amount of
Investments (including the loans permitted under Section 9.01(m)) in the ABS
Subsidiaries by Parent and the other Restricted Subsidiaries shall not exceed at
any time an amount equal to the value of the Property Disposed of to the ABS
Subsidiaries pursuant to Section 9.11(c) (measured as of the date of the
applicable Disposition);

(f) Investments otherwise permitted by Section 9.01;

(g) other Investments, so long as, immediately after giving effect to the making
of any such Investments, the aggregate amount of Investments made pursuant to
this Section 9.03(g) and then outstanding does not exceed the greater of
$50,000,000 and an amount equal to 2.5% of Consolidated Net Tangible Assets;

(h) payroll advances and employee loans up to $10,000,000 in the aggregate
outstanding at any time;

 

92



--------------------------------------------------------------------------------

(i) other Investments (including Investments in Unrestricted Subsidiaries, Joint
Ventures, minority interests in Persons or similar arrangements) so long as
(A) no Default or Event of Default has occurred and is continuing at the time of
and immediately after giving effect to any such Investment and (B) after giving
pro forma effect to any such Investment, (i) the Senior Secured Leverage Ratio
is less than 2.50 to 1.00 as of the last day of the most recently ended Testing
Period for which financial statements are available and (ii) Parent shall have
Liquidity in an amount that is not less than fifteen percent (15%) of the
Aggregate Commitments. For purposes of this Section 9.03(i), the Senior Secured
Leverage Ratio shall be calculated on a pro forma basis to include any Senior
Secured Indebtedness incurred to make such Investment (as if such Indebtedness
was incurred on the last day of the applicable Testing Period); and

(j) Investments in securities acquired in settlements of claims and disputes.

Section 9.04 Restricted Payments. Parent will not pay any dividend on its Equity
Interests, purchase, redeem or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to any holders of its
Equity Interests or make any distribution of assets to any holders of its Equity
Interests (whether by Division or otherwise) (each of the foregoing, a
“Restricted Payment”), except that:

(a) Parent may pay dividends on its Equity Interests payable solely in
additional Equity Interests (other than Disqualified Capital Stock);

(b) Parent may make Restricted Payments with the proceeds received from any
substantially concurrent issuance of additional Equity Interests in Parent
(other than Disqualified Capital Stock);

(c) Parent may make payments in lieu of issuing fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in Parent;

(d) Parent may purchase, redeem or otherwise acquire for value any of its Equity
Interests held by any current or former officers, directors or employees of
Parent or any of its Restricted Subsidiaries in connection with the exercise or
vesting of any equity compensation (including stock options, restricted stock
and phantom stock) (i) if such Equity Interests represent a portion of the
exercise or exchange price thereof or (ii) in order to satisfy any tax
withholding obligation with respect to such exercise or vesting;

(e) so long as no Default has occurred and is continuing, Parent may purchase,
redeem or otherwise acquire or retire for value any Equity Interests issued by
Parent or any Restricted Subsidiary pursuant to any director or employee equity
subscription agreement or stock option agreement or other employee benefit plan
or to satisfy obligations under any Equity Interests appreciation rights or
option plan or similar arrangement; provided that the aggregate amount of
payments under this clause (e) during any Fiscal Year shall not exceed
$10,000,000, with any portion of such $10,000,000 that is unused in any Fiscal
Year to be carried forward to successive Fiscal Years and added to such amount;
and

 

93



--------------------------------------------------------------------------------

(f) so long no Default or Event of Default exists immediately before and
immediately after giving effect thereto, Parent may make any Restricted Payment
if (i) the Senior Secured Leverage Ratio, calculated on a pro forma basis to
include any Senior Secured Indebtedness incurred to make such Restricted Payment
(as if such Restricted Payments were made on the last day of the applicable
Testing Period), is less than 2.50 to 1.00 as of the last day of the most
recently ended Testing Period for which financial statements are available and
(ii) immediately after giving effect to such Restricted Payment, Parent shall
have Liquidity in an amount that is not less than fifteen percent (15%) of the
Aggregate Commitments.

Section 9.05 Nature of Business; Activities of Parent.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
allow any material change to be made in the character of the business of Parent
and its Restricted Subsidiaries, taken as a whole, as a global systems and
process company offering solutions in the oil, gas, water and power markets,
other than (i) businesses reasonably related or ancillary thereto and
(ii) businesses that constitute reasonable extensions thereof.

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Parent will not own any real property, immovable property or any other
material assets or engage in any operations or business, other than (i) its
direct or indirect ownership of its Subsidiaries, (ii) ownership of immaterial
leases of real property, (iii) providing employees and related services to its
Subsidiaries and other activities ancillary to owning its Subsidiaries,
(iv) Investments permitted under Section 9.03, and (v) other miscellaneous
activities ancillary to maintaining its existence as a holding company that owns
the Borrower.

(c) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, EES Finance will not own any real property, immovable property or any
other material assets or engage in any operations or business, other than
(i) complying with any applicable obligations under the Loan Documents,
(ii) incurring Indebtedness permitted under Section 9.01(b) or Section 9.01(e)
and (iii) other miscellaneous activities ancillary to maintaining its existence,
complying with such obligations described in clause (i) or incurring such
Indebtedness described in clause (ii).

Section 9.06 Mergers, Etc. Each of Parent and the Borrower will not, and will
not permit any of its Restricted Subsidiaries to, merge into or with or
consolidate with any other Person, Divide, or Dispose of (whether in one
transaction or in a series of transactions and including by Division) all or
substantially all of the Property of Parent and its Restricted Subsidiaries,
taken as a whole, to any other Person, except that:

(a) subject to Section 9.05(b), any Restricted Subsidiary (other than the
Borrower) may be merged into or consolidated with, or Dispose of all or
substantially all of its Property, to (i) the Borrower or Parent, so long as the
Borrower or Parent, as applicable, is the surviving business entity, or
(ii) another Restricted Subsidiary;

(b) any Restricted Subsidiary (other than the Borrower) may merge into or
consolidate with any Person other than another Group Member if (i) such
Restricted Subsidiary is the surviving entity, (ii) such other Person is the
surviving entity and becomes a Restricted Subsidiary contemporaneously with such
merger or consolidation and complies with Section 8.06 (to the extent
applicable) or (iii) such other Person is the surviving entity and the merger or
consolidation constitutes a Disposition permitted by Section 9.11;

 

94



--------------------------------------------------------------------------------

(c) subject to Section 9.05(b), Parent or the Borrower may divide, merge into or
consolidate with any Person so long as (i) immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
and (ii) Parent or the Borrower, as applicable, is the surviving business entity
(or, so long as no Change in Control shall have occurred, the surviving entity
is a Person organized under the laws of the United States or any state thereof
that assumes all of the obligations and liabilities applicable to Parent or the
Borrower, as applicable, under this Agreement and the other Loan Documents);

(d) any Restricted Subsidiary may Divide so long as all Persons resulting from
such Division become Loan Parties to the extent required by Section 8.06; and

(e) any Restricted Subsidiary (other than any Loan Party) may liquidate or
dissolve so long as Parent determines in good faith that such liquidation or
dissolution is in the best interest of such Person.

Section 9.07 Proceeds of Loans; Letters of Credit.

(a) The Borrower will not permit the proceeds of the Loans or Letters of Credit
to be used for any purpose other than those permitted by Section 7.07. Neither
the Borrower nor any Person acting on behalf of the Borrower has taken or will
take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board or to violate
Section 7 of the Exchange Act or any rule or regulation thereunder, in each case
as now in effect or as the same may hereinafter be in effect.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 9.08 Sale or Discount of Receivables. Each of Parent and Borrower will
not, and will not permit any of its Restricted Subsidiaries to, discount or sell
(with or without recourse) any of its notes receivable or accounts receivable,
except (i) in the ordinary course of business or (ii) in connection with any ABS
Facility, so long as such Disposition is permitted pursuant to Section 9.11.

Section 9.09 Fiscal Year Change. Parent will not permit any change in its Fiscal
Year.

 

95



--------------------------------------------------------------------------------

Section 9.10 Financial Covenants.

(a) Interest Coverage Ratio. Parent will not permit the Interest Coverage Ratio
as of the last day of any Testing Period, beginning with the Testing Period
ending on the last day of the Fiscal Quarter during which the Effective Date
occurs, to be less than 2.25 to 1.00.

(b) Total Leverage Ratio. Parent will not permit the Total Leverage Ratio as of
the last day of any Testing Period, beginning with the Testing Period ending on
the last day of the Fiscal Quarter during which the Effective Date occurs, to be
greater than 4.50 to 1.00.

(c) Senior Secured Leverage Ratio. Parent will not permit the Senior Secured
Leverage Ratio as of the last day of any Testing Period, beginning with the
Testing Period ending on the last day of the Fiscal Quarter during which the
Effective Date occurs, to be greater than 2.75 to 1.00.

Section 9.11 Disposition of Properties. Each of Parent and the Borrower will
not, and will not permit any of its Restricted Subsidiaries to, Dispose of any
Property to any Person other than to Parent, the Borrower or to any of its
Restricted Subsidiaries (other than an ABS Subsidiary), except that:

(a) any Group Member may Dispose of any Property which, in the reasonable
judgment of such Person, is obsolete, worn out or otherwise no longer useful in
the conduct of such Person’s business;

(b) any Group Member may Dispose of inventory or equipment in the ordinary
course of business or may Dispose of accounts receivable and notes receivable
arising in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary or advisable in order to prevent or
limit loss;

(c) any Group Member may Dispose of any of its Property to an ABS Subsidiary to
serve as collateral for Indebtedness of such ABS Subsidiary permitted by
Section 9.01(l) so long as, immediately after giving effect to any such
Disposition, the aggregate fair market value of all collateral securing
Indebtedness of the ABS Subsidiaries payable to a Person other than a Group
Member does not exceed 155% of the aggregate outstanding principal amount of all
Indebtedness of the ABS Subsidiaries payable to a Person other than a Group
Member at such time;

(d) any ABS Subsidiary may Dispose of Property to any Group Member;

(e) any Group Member may Dispose of Property as otherwise permitted by
Section 9.03(g) or 9.03(i);

(f) any Group Member (other than any ABS Subsidiary) may Dispose of the Property
listed on Schedule 9.11(f);

(g) any Disposition of assets resulting from an expropriation, involuntary
taking or similar action by a foreign government or the claims related thereto
(including any receipt of proceeds related thereto or the subsequent sale or
other Disposition of any non-cash consideration received therefrom) shall be
permitted;

 

96



--------------------------------------------------------------------------------

(h) any Group Member may grant in the ordinary course of business of any
non-exclusive license of patents, trademarks, registrations therefor and other
similar intellectual property;

(i) any Group Member may enter into Asset Swaps; provided that (i) with respect
to any Asset Swap for which the relevant purchase and sale or exchange, as
applicable, are completed within thirty (30) days of each other, Parent shall be
in pro forma compliance with the financial covenants set forth in Section 9.10
after giving effect to such purchase and sale or exchange and (ii) the aggregate
value of the assets or properties Disposed of in connection with Asset Swaps for
which the relevant purchase and sale or exchange, as applicable, are completed
more than thirty (30) days apart shall not exceed $15,000,000 in any given
Fiscal Year;

(j) any Group Member may Dispose of Investments in Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between the
Joint Venture parties set forth in, Joint Venture agreements or any similar
binding arrangements;

(k) any Group Member may Dispose of, in a single transaction (or series of
related transactions), any of its Property which has an individual fair market
value not in excess of $2,500,000;

(l) in addition to Dispositions permitted by clauses (a) through (k) above, the
Group Members may Dispose of any other Properties; provided that the net book
value of the Properties Disposed of pursuant to this Section 9.11(l) during any
Fiscal Year shall not exceed an amount equal to 5.0% of Consolidated Net
Tangible Assets as of the last day of the immediately preceding Fiscal Year.

provided that all Dispositions made pursuant to paragraphs (c) and (d) above
(other than leases entered into pursuant to paragraph  (c) above) shall be made
for fair market value.

Section 9.12 Environmental Matters. Each of Parent and the Borrower will not,
and will not permit any of its Restricted Subsidiaries to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any remedial obligations under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property, in each case to the extent such violations or remedial obligations
would reasonably be expected to have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates. Each of Parent and the Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
transaction, including any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate unless such transaction is not
prohibited by the terms of this Agreement and is upon fair and reasonable terms
that Parent, the Borrower or such Restricted Subsidiary, as applicable,
reasonably believes to be comparable to those available in an arm’s length
transaction with a Person not an Affiliate; provided that this Section 9.13
shall not apply to:

(a) transactions between or among Parent, the Borrower and any of the other
Restricted Subsidiaries not involving any other Person;

 

97



--------------------------------------------------------------------------------

(b) transactions described on Schedule 9.13;

(c) any Investments in any Unrestricted Subsidiaries to the extent permitted
under Section 9.03; and

(d) with respect to any Person serving as an officer, director, employee or
consultant of any Group Member, (i) the payment of reasonable compensation,
benefits or indemnification liabilities in connection with his or her services
in such capacity, (ii) the making of advances for travel or other business
expenses in the ordinary course of business or (iii) such Person’s participation
in any benefit or compensation plan.

Section 9.14 Subsidiaries; Unrestricted Subsidiaries.

(a) Each of Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, create or acquire any additional Restricted Subsidiary or
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless Parent,
the Borrower or such Restricted Subsidiary complies with Section 8.06, and in
the case of a redesignation, Section 9.14(c).

(b) Parent shall not designate any Subsidiary as an Unrestricted Subsidiary
unless:

(i) neither such Subsidiary nor any of its Subsidiaries has any Indebtedness
except Non-Recourse Indebtedness;

(ii) neither such Subsidiary nor any of its Subsidiaries is a party to any
agreement, arrangement, understanding or other transaction with Parent or any
Restricted Subsidiary, except those agreements and other transactions entered
into in writing upon fair and reasonable terms that Parent or such Restricted
Subsidiary reasonably believes to be comparable to those available in an arm’s
length transaction with a Person not an Affiliate;

(iii) neither such Subsidiary nor any of its Subsidiaries is a Guarantor or has
any outstanding Letters of Credit issued for its account;

(iv) at the time of such designation and immediately after giving effect
thereto, no Default shall have occurred and be continuing;

(v) Parent would have been in compliance with the financial covenants described
in Section 9.10 as of the last day of the most recently ended Testing Period for
which financial statements are available had such Subsidiary been an
Unrestricted Subsidiary on such day;

(vi) neither such Subsidiary nor any of its Subsidiaries owns any Indebtedness
(excluding any accounts payable in the ordinary course of business) or Equity
Interest of, or is the beneficiary of any Lien on any property of, Parent or any
Restricted Subsidiary;

(vii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation of Parent’s or any Restricted Subsidiary’s direct and indirect
Equity Interests in such Subsidiary and such Investment would be permitted to be
made at the time of such designation under Section 9.03; and

 

98



--------------------------------------------------------------------------------

(viii) at or immediately prior to such designation, Parent delivers a
certificate to the Administrative Agent certifying (i) the names of such
Subsidiary and all of its Subsidiaries and (ii) that all requirements of this
Section 9.14(b) have been met for such designation.

For the avoidance of doubt, the Borrower shall always be a Restricted Subsidiary
of Parent and may not be designated as an Unrestricted Subsidiary.

(c) Parent shall not designate any Unrestricted Subsidiary as a Restricted
Subsidiary unless:

(i) the representations and warranties of Parent, the Borrower and the other
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the date of such designation, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such designation, such representations and warranties shall continue
to be true and correct in all material respects as of such specified earlier
date;

(ii) at the time of such designation and immediately after giving effect
thereto, no Default shall have occurred and be continuing; and

(iii) at or immediately prior to such designation, Parent delivers a certificate
to the Administrative Agent certifying (i) the names of such Subsidiary and all
of its Subsidiaries and (ii) that all requirements of Section 9.14(a) and
(c) have been met for such designation.

(d) Parent and the Borrower will not permit any Guarantor (other than Parent) to
cease to remain a Wholly-Owned Domestic Subsidiary.

Section 9.15 Restrictive Agreements. Except as permitted by this Agreement, each
of Parent and the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any contract or
agreement (other than this Agreement and the Security Instruments or, with
respect to an ABS Subsidiary and the Properties pledged pursuant to an ABS
Facility only, the documents evidencing or governing such ABS Facility) which in
any way prohibits or restricts the granting, conveying, creation or imposition
of any Lien on any of its property in favor of the Administrative Agent and the
Secured Parties as may be required in connection with this Agreement or
restricts any of its Restricted Subsidiaries from paying dividends to the
Borrower, or which requires the consent of other Persons in connection
therewith, except for:

(a) any such contract or agreement existing as of the Effective Date and any
extensions, renewals or replacements of any contracts or agreements permitted
hereunder; provided that such prohibitive terms of such contract or agreement
are no more restrictive than the terms reflected in such contract or agreement
existing as of the Effective Date;

(b) restrictions contained in any agreement or instrument relating to property
existing at the time of the acquisition thereof in a transaction not prohibited
by this Agreement, so long as such restrictions relate only to the property so
acquired and were not added in contemplation of such acquisition;

 

99



--------------------------------------------------------------------------------

(c) restrictions contained in any agreement to which any Restricted Subsidiary
is a party at the time such Restricted Subsidiary is merged or consolidated with
or into, or acquired by, Parent or a Restricted Subsidiary or becomes a
Restricted Subsidiary, so long as such restrictions relate only to the property
of such Restricted Subsidiary and are not created in contemplation thereof;

(d) restrictions contained in any agreement effecting a renewal, extension,
refinancing or replacement of Indebtedness incurred or issued under an agreement
referred to in clauses (b) and (c) above, so long as the applicable restrictions
contained in any such renewal, extension, refinancing or replacement agreement
are not more restrictive than those set forth in the agreement being renewed,
extended, refinanced or replaced;

(e) customary provisions restricting subletting or assignment of any leases of
Parent or any Restricted Subsidiary or provisions in agreements entered into in
the ordinary course of business that restrict the assignment of such agreement;

(f) temporary restrictions with respect to any Restricted Subsidiary or any of
its property under an agreement that has been entered into for the Disposition
of all or substantially all of the outstanding Equity Interests of or assets of
such Restricted Subsidiary or for the Disposition of such property, provided
that such Disposition is otherwise permitted hereunder;

(g) restrictions contained in any agreement governing Indebtedness of any
Foreign Subsidiary, which restrictions are not applicable to any Person, or the
properties or assets of any Person other than such Foreign Subsidiary and its
Subsidiaries;

(h) encumbrances or restrictions contained in the Organization Documents of
Joint Ventures permitted by Section 9.03 restricting the Disposition or
distribution of assets or Property of such Joint Venture, if such encumbrances
or restrictions are not applicable to the Property or assets of any other
Person;

(i) restrictions imposed by any Governmental Authority or under any Governmental
Requirement; and

(j) restrictions imposed by any agreement relating to secured Indebtedness
permitted by Sections 9.01 and 9.02 if such restrictions apply only to the
property or assets securing such Indebtedness.

Section 9.16 Prepayments. Each of Parent and the Borrower will not, and will not
permit any of its Restricted Subsidiaries to, voluntarily prepay, redeem or
purchase prior to the stated maturity thereof any Indebtedness incurred pursuant
to Section 9.01(e) or any Indebtedness that is subordinated in right of payment
to the Secured Obligations (other than in connection with a permitted
refinancing of such Indebtedness in accordance with this Agreement or with the
proceeds from the issuance of additional common Equity Interests of Parent on a
substantially contemporaneous basis with such issuance) unless there is no
Default or Event of Default at the time thereof and, after giving pro forma
effect to such prepayment, redemption or purchase (as if such prepayment,
redemption or purchase occurred on the last day of the applicable Testing
Period), the Senior Secured Leverage Ratio is less than 2.50 to 1.00.

 

100



--------------------------------------------------------------------------------

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. The occurrence of any one or more of the
following events which continue beyond any applicable cure period shall
constitute an “Event of Default”:

(a) the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any other Loan Document and such default, other
than a default of a payment or prepayment of principal (which shall have no cure
period), shall continue unremedied for a period of five (5) Business Days;

(b) Parent or any Restricted Subsidiary shall default in the payment when due of
any principal of or interest on any of its other Indebtedness aggregating
$50,000,000 or more and such default extends beyond any applicable grace period
with respect thereto, or any event or condition occurs that results in such
Indebtedness becoming due prior to its scheduled maturity or that requires such
Indebtedness to be prepaid, repurchased or redeemed prior to its scheduled
maturity, or that enables or permits the holder or holders of such Indebtedness
or any trustee or agent on its or their behalf to cause such Indebtedness to
become due prior to its scheduled maturity;

(c) any representation, warranty or certification made or deemed made herein or
in any Security Instrument by Parent or any Subsidiary, or any certificate
furnished by or on behalf of Parent or any Subsidiary to any Lender or the
Administrative Agent pursuant to the provisions hereof or any Security
Instrument, shall prove to have been false or misleading in any material respect
as of the time made or furnished, and such false or misleading representation,
warranty or certification shall continue unremedied for a period of thirty
(30) days after a Responsible Officer of the Borrower has actual knowledge that
such representation, warranty or certification was false or misleading when
made;

(d) (i) any Loan Party shall default in the performance of any of its
obligations contained in Section 8.01(e) or ARTICLE IX (other than
Section 9.14); (ii) any Loan Party shall default in the performance of any of
its obligations contained in Section 8.06(b) or Section 9.14 and such default
shall continue unremedied for a period of five (5) Business Days after the
earlier to occur of (A) notice thereof to the Borrower by the Administrative
Agent or any Lender (through the Administrative Agent), and (B) a Responsible
Officer of the Borrower otherwise becoming aware of such default; or (iii) any
Loan Party shall default in the performance of any of its obligations under this
Agreement (other than those specified in clauses (a), (d)(i) and d(ii) of this
Section 10.01) or any Security Instrument and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(A) notice thereof to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent), and (B) a Responsible Officer of the
Borrower otherwise becoming aware of such default;

 

101



--------------------------------------------------------------------------------

(e) Parent, the Borrower, any Significant Domestic Subsidiary or any Significant
Foreign Subsidiary shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due;

(f) Parent, the Borrower, any Significant Domestic Subsidiary or any Significant
Foreign Subsidiary shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its Property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing;

(g) a proceeding or case shall be commenced, without the application or consent
of Parent, the Borrower, any Significant Domestic Subsidiary or any Significant
Foreign Subsidiary, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of Parent, the Borrower, any Significant
Domestic Subsidiary or any Significant Foreign Subsidiary or all or any
substantial part of its assets, or (iii) similar relief in respect of Parent,
the Borrower, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of sixty (60) days; or (iv) an order for relief against
Parent, the Borrower, any Significant Domestic Subsidiary or any Significant
Foreign Subsidiary shall be entered in an involuntary case under the Bankruptcy
Code;

(h) a judgment or judgments for the payment of money (net of insurance coverage)
aggregating $50,000,000 or more at any one time outstanding shall be rendered by
a court of competent jurisdiction against Parent or any Restricted Subsidiary
and the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within sixty
(60) days from the date of entry thereof and Parent or such Restricted
Subsidiary shall not, within said period of sixty (60) days, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal;

(i) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms hereof or thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms, or
Parent or any Restricted Subsidiary shall so state in writing;

(j) any of the Security Instruments shall cease to create a valid and perfected
Lien of the priority required thereby on any of the Collateral purported to be
covered thereby, except to the extent permitted by the terms hereof or thereof,
or Parent or any Restricted Subsidiary shall so state in writing;

 

102



--------------------------------------------------------------------------------

(k) a Change in Control shall occur; or

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Loan Party in an aggregate amount exceeding $50,000,000 for all
periods.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one referred to in clause (f)
or (g) of Section 10.01, the Administrative Agent, at the request of the
Majority Lenders, shall, by notice to the Borrower, cancel the Commitments
and/or declare the principal amount then outstanding of, and the accrued
interest on, the Loans and all other amounts payable by the Borrower hereunder
and under the Notes (including without limitation the payment of cash collateral
to secure the LC Exposure as provided in Section 2.07(e)) to be forthwith due
and payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.

(b) In the case of the occurrence of an Event of Default referred to in
clause (f) or (g) of Section 10.01, the Commitments shall be automatically
canceled and the principal amount then outstanding of, and the accrued interest
on, the Loans and all other amounts payable by the Borrower hereunder and under
the Notes (including without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.07(e)) shall become
automatically immediately due and payable without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other formalities of
any kind, all of which are hereby expressly waived by the Borrower.

(c) All proceeds realized from the liquidation or other Disposition of
Collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i) first, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities and other amounts
payable to the Administrative Agent in its capacity as such and each Issuing
Bank it its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities and other amounts (other
than principal, interest and fees) payable to the Lenders provided for in this
Agreement and the other Loan Documents;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of that portion of the Secured Obligations
constituting (A) principal outstanding on the Loans, (B) unreimbursed LC
Disbursements, (C) unpaid obligations owing to each Secured Hedging Provider
under any Hedging Agreement, (D) unpaid obligations owing to a Secured Treasury
Management Counterparty under any Treasury Management Agreement and (E) unpaid
obligations owing to a Secured LC Provider under any letter of credit facility
permitted under Section 9.01(s);

 

103



--------------------------------------------------------------------------------

(v) fifth, to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure;

(vi) sixth, pro rata to any other Secured Obligations; and

(vii) seventh, any excess shall be paid to the Borrower or as otherwise required
by any Governmental Requirement. Notwithstanding the foregoing, amounts received
from any Loan Party that is not an “eligible contract participant” at the
relevant time under the Commodity Exchange Act or any regulations promulgated
thereunder (and any proceeds received in respect of such Loan Party’s
Collateral) shall not be applied to Excluded Hedging Obligations with respect to
any Loan Party, provided, however that the Administrative Agent shall make such
adjustments as it determines are appropriate with respect to payments received
from the other Loan Parties (or proceeds received in respect of such other Loan
Parties’ Collateral) to preserve, as nearly as possible, the allocation to
Indebtedness otherwise set forth above in this Section 10.02.

(d) Acceleration and termination of all Hedging Agreements and Treasury
Management Agreements involving the Administrative Agent or Lenders or the
Lender Affiliates shall be governed by the terms of such Hedging Agreements and
Treasury Management Agreements.

ARTICLE XI

The Agents

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent or any of
its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with

 

104



--------------------------------------------------------------------------------

this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of Parent and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by Parent, the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, the Syndication Agent shall have any obligation

 

105



--------------------------------------------------------------------------------

to perform any act in respect thereof. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of
Parent, the Borrower, the Lenders and the Issuing Banks hereby waives the right
to dispute the Administrative Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for
Parent or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent.

(a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any
such resignation, the Majority Lenders shall have the right (with, so long as no
Event of Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld, delayed or conditioned)) to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent.

 

106



--------------------------------------------------------------------------------

(b) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, if the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
(i) the Borrower may, by notice in writing to such Person and the Lenders and
(ii) the Majority Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent. In connection with any such removal, the Majority Lenders
shall have the right (with, so long as no Event of Default has occurred and is
continuing, the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned)) to appoint a successor.

(c) Upon the acceptance of its appointment as Administrative Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by Parent and the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Parent or the Borrower and
such successor. After the Administrative Agent’s resignation or removal
hereunder, the provisions of this ARTICLE XI and Section 12.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with Parent or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by Parent or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of Parent or its Subsidiaries.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
neither any Agent nor the Joint Lead Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Parent or the
Borrower (or any of their Affiliates) which may come into the possession of such
Agent or any of its Affiliates. In this regard, each Lender acknowledges that
Vinson & Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

107



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Parent or any of its Subsidiaries, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or otherwise Disposed of or
released pursuant to the terms of the Loan Documents. Each Lender and each
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with (a) any sale or other Disposition
of Property to the extent such sale or other Disposition is permitted by the
terms of Section 9.11 or is otherwise not prohibited by the terms of the Loan
Documents and (b) the release of the Lien granted under the Guaranty and
Collateral Agreement on Equity Interests owned by any Loan Party or a Restricted
Subsidiary in a Joint Venture if and to the extent such Equity Interests are
otherwise pledged

 

108



--------------------------------------------------------------------------------

to another Person as permitted by Section 9.02(g). Each Lender and each Issuing
Bank hereby further authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower upon the expiration or termination of the Commitments
and the payment in full of all Loans hereunder, all interest thereon and all
other amounts payable by the Borrower hereunder (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made at the time of determination) and the expiration or termination of
all Letters of Credit (unless cash collateralized in accordance with Section 
2.07(a)).

Section 11.11 The Joint Lead Arrangers, the Joint Bookrunners, the Syndication
Agent and the Co-Documentation Agents. The Joint Lead Arrangers, the Joint
Bookrunners, the Syndication Agent and the Co-Documentation Agents shall have no
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or by e-mail or other electronic communication (and
subject to paragraph (b) below), all notices and other communications provided
for herein and in the other Loan Documents shall be in writing and shall be
delivered by fax, courier, U.S. Mail or hand delivery to the intended recipient
at (i) with respect to Parent, the Borrower and the Administrative Agent, the
“Address for Notices” specified below its name on the signature pages hereof or
in the other Loan Documents, except that for notices and other communications to
the Administrative Agent other than payment of money, the Borrower need only
send such notices and communications to the Administrative Agent care of the
Houston address of the Administrative Agent and (ii) with respect to any other
Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire (or, in the case of notices to any such Lender by a
Loan Party, to any address (or facsimile number) that such Lender has provided
to Parent or the Borrower); or, as to any party, at such other address as shall
be designated by such party in a notice to each other party. Except as otherwise
provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by overnight courier, telex or facsimile and evidence
or confirmation of receipt is obtained, or personally delivered or, in the case
of a mailed notice, three (3) Business Days after the date deposited in the
mails, postage prepaid, in each case given or addressed as aforesaid.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by e-mail or other electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or any Loan Party
may, in its discretion, agree to accept notices and other communications to it
hereunder by e-mail or other electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

 

109



--------------------------------------------------------------------------------

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, any
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Parent or
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any provision hereof nor any provision of any
Security Instrument may be amended, modified or waived except pursuant to an
agreement or agreements in writing entered into by Parent, the Borrower and the
Majority Lenders or by Parent, the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that (i) no amendment,
modification or waiver that (A) forgives or reduces the principal amount of any
Obligations or Letter of Credit reimbursement obligation outstanding under this
Agreement shall be effective without the consent of each Lender adversely
affected thereby, (B) releases all or substantially all of the Collateral
(excluding Dispositions of Properties permitted hereunder) or the Guarantors
shall be effective without the consent of each Lender (other than any Defaulting
Lender) or (C) changes Section 4.01(b) or (c) or Section 10.02(c) in a manner
that would alter the manner in which payments are shared or any other provision
in this Agreement in a manner that would alter the pro rata sharing of payments
among Lenders, changes Section 12.02, permits an Interest Period with a duration
in excess of six (6) months or modifies the definitions of “Majority Lenders”,
“Applicable Percentage” or any other definition or provision hereof specifying
the number or percentage of Lenders required to waive, amend, or modify any
rights hereunder or under or under any other Loan Document shall be effective
without consent of all Lenders; (ii) no amendment, modification or waiver which
extends any scheduled payment date or the Maturity Date, reduces the interest
rate applicable to the Loans or the fees payable to the Lenders or extends the
time for payment of such interest or fees shall be effective without the consent
of each Lender adversely affected thereby (in lieu of the consent of the
Majority Lenders) (it being understood that only the Majority Lenders shall be
required to waive or amend the default rate of interest or to change any
financial covenant or defined term used therein); (iii) no amendment,
modification or waiver which increases or extends the Commitment of any Lender
shall be effective without the consent of such Lender; (iv) no amendment,
modification or waiver which changes the terms of clause (b) of the definition
of “Secured Obligations”, the definition of “Secured Hedging Provider”, the
definition of “Secured Parties”, or any of the provisions of this
Section 12.02(b) without the consent of each Lender that is, or is an Affiliate
of, any such adversely affected Secured Hedging Provider; (v) no amendment,
modification or waiver which modifies the rights, duties or

 

110



--------------------------------------------------------------------------------

obligations of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document shall be effective without the
consent of the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be; and (vi) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of
Section 3.03(b) in accordance with the terms of Section 3.03(b). Notwithstanding
the foregoing, Schedule 1.02(b) may be amended to add an Issuing Bank, remove an
Issuing Bank or modify the LC Issuance Limit of any Issuing Bank with the
consent solely of Parent, the Borrower, the Administrative Agent and such
Issuing Bank (and the consent of the Majority Lenders shall not be required).

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower agrees:

(i) whether or not the Transactions hereby contemplated are consummated, to pay
all reasonable and documented expenses of the Administrative Agent in the
administration (both before and after the execution hereof and including advice
of counsel as to the rights and duties of the Administrative Agent and the
Lenders with respect thereto) of, and in connection with the negotiation,
syndication, investigation, preparation, execution and delivery of, recording or
filing of, preservation of rights under, enforcement of, and refinancing,
renegotiation or restructuring of, the Loan Documents and any amendment, waiver
or consent, whether or not effective, relating thereto (including, without
limitation, travel, photocopy, mailing, courier, telephone and other similar
expenses of the Administrative Agent, ongoing Collateral monitoring and
protection, Collateral releases and workout matters, the cost of environmental
audits, surveys and appraisals, the reasonable and documented fees and
disbursements of counsel and other outside consultants for the Administrative
Agent and, in the case of enforcement, the reasonable fees and disbursements of
counsel for the Administrative Agent and any of the Lenders (including the
Swingline Lender)); and to promptly reimburse the Administrative Agent for all
amounts expended, advanced or incurred by the Administrative Agent to satisfy
any obligation of the Borrower under this Agreement or any Security Instrument,
including without limitation, all costs and expenses of foreclosure;

(ii) TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (COLLECTIVELY, THE
“INDEMNIFIED PARTIES”) AGAINST AND HOLD EACH OF THEM HARMLESS FROM ANY AND ALL
LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE COSTS AND EXPENSES WHICH MAY
BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY (WHETHER OR NOT SUCH
INDEMNIFIED PARTY IS DESIGNATED A PARTY THERETO AND WHETHER BROUGHT BY A THIRD
PARTY OR A LOAN PARTY OR A RELATED PARTY THEREOF) AS A RESULT OF, ARISING OUT OF
OR IN ANY WAY RELATED TO (A) ANY ACTUAL OR PROPOSED USE BY PARENT, THE BORROWER
OF THE PROCEEDS OF ANY OF THE LOANS OR LETTERS OF CREDIT, (B) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (C) THE OPERATIONS OF THE
BUSINESS OF PARENT, THE BORROWER AND ITS SUBSIDIARIES, (D) THE FAILURE OF
PARENT, THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF THIS

 

111



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(E) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OF
PARENT, THE BORROWER OR ANY OTHER LOAN PARTY SET FORTH IN ANY OF THE LOAN
DOCUMENTS, (F) THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF ANY LETTER OF
CREDIT, (G) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER
A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, (H) THE PAYMENT OF
A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE MANUALLY EXECUTED DRAFT(S)
AND CERTIFICATION(S), (I) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS OF COLLATERAL RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS
AND OTHER LOAN DOCUMENTS OR (J) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
AND ALL OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR
PREPARING TO DEFEND ANY ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES) OR CLAIM RELATING TO ANY OF THE FOREGOING, AND
INCLUDING ANY SUCH LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE COSTS AND
EXPENSES ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY;
PROVIDED THAT THE FOREGOING INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PARTY, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, LIABILITIES, DAMAGES AND
REASONABLE COSTS AND EXPENSES (X) ARISE SOLELY BY REASON OF CLAIMS BETWEEN THE
LENDERS NOT INVOLVING (1) A NEGLIGENT OR WRONGFUL ACT OR OMISSION OR A BREACH OF
THE LOAN DOCUMENTS BY PARENT, THE BORROWER OR ANY OF THEIR RELATED PARTIES OR
(2) A CLAIM AGAINST THE ADMINISTRATIVE AGENT, SWINGLINE LENDER OR ANY ISSUING
BANK IN SUCH CAPACITY OR (Y) BY REASON OF THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH ON THE PART OF SUCH INDEMNIFIED PARTY OR THE MATERIAL
BREACH OF SUCH INDEMNIFIED PARTY’S OBLIGATIONS UNDER THE LOAN DOCUMENTS, IN EACH
CASE, AS DETERMINED IN A FINAL NONAPPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION; AND

(iii) TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED PARTIES
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE
COSTS AND EXPENSES TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (A) UNDER ANY
ENVIRONMENTAL LAW APPLICABLE TO PARENT, THE BORROWER OR ANY SUBSIDIARY OR ANY OF
THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE TREATMENT OR DISPOSAL OF
HAZARDOUS MATERIALS ON ANY OF THEIR PROPERTIES, (B) AS A RESULT OF THE BREACH OR
NON-COMPLIANCE BY PARENT, THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO PARENT, THE BORROWER OR ANY SUBSIDIARY, (C) DUE TO PAST
OWNERSHIP BY PARENT, THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (D) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY
OF THE PROPERTIES OWNED OR OPERATED BY PARENT, THE BORROWER OR ANY SUBSIDIARY,
OR (E) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS; PROVIDED, HOWEVER, NO INDEMNITY SHALL BE AFFORDED UNDER THIS
SECTION 12.03(A)(III) IN RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM
THE ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTY AFTER THE DATE ON WHICH PARENT,
THE BORROWER OR ANY SUBSIDIARY IS

 

112



--------------------------------------------------------------------------------

DIVESTED OF OWNERSHIP OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU
OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE) OR, TO THE EXTENT SUCH
LOSSES, CLAIMS, LIABILITIES, DAMAGES AND REASONABLE COSTS AND EXPENSES ARISE BY
REASON OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH ON THE PART OF
SUCH INDEMNIFIED PARTY OR THE MATERIAL BREACH OF SUCH INDEMNIFIED PARTY’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS, IN EACH CASE, AS DETERMINED IN A FINAL
NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION.

(b) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Joint Lead Arrangers, any Issuing Bank or the Swingline
Lender under Section 12.03(a), but without affecting such payment obligations of
the Borrower, each Lender severally agrees to pay to such Agent or the Joint
Lead Arrangers and each Lender severally agrees to pay such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata portion or such
Lender’s Applicable Percentage, as the case may be, (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent, the Joint Lead Arrangers, such Issuing Bank or
the Swingline Lender in its capacity as such.

(c) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.

(d) In the case of any indemnification hereunder, the Administrative Agent or
Lender, as appropriate shall give notice to the Borrower of any such claim or
demand being made against the Indemnified Party and the Borrower shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if the Borrower provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Borrower and
such Indemnified Party.

(e) SUBJECT TO THE LIMITATIONS DESCRIBED HEREIN, THE FOREGOING INDEMNITIES SHALL
EXTEND TO THE INDEMNIFIED PARTIES NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED
WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNIFIED PARTIES. To the extent that
an Indemnified Party is found by a final nonappealable judgment of a court of
competent jurisdiction to have committed an act of gross negligence, willful
misconduct or bad faith or to have materially breached such Indemnified Party’s
obligations under the Loan Documents, the contractual obligation of
indemnification set forth in this Section 12.03 shall continue but shall only
extend to the portion of the claim that is deemed to have occurred by reason of
events other than the gross negligence, willful misconduct or bad faith of the
Indemnified Party or the material breach of such Indemnified Party’s obligations
under the Loan Documents. This Section 12.03 shall not apply to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

113



--------------------------------------------------------------------------------

(f) The Borrower’s obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Notes and shall continue
thereafter in full force and effect.

(g) The Borrower shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Borrower of notice of the amount due.

Section 12.04 Successors and Assigns.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

(b) Neither Parent nor the Borrower may assign its rights or obligations
hereunder or under the Notes or any Letters of Credit without the prior consent
of all of the Lenders and the Administrative Agent (other than an assignment by
the Borrower of any of its obligations hereunder in respect of Loans made to it
as consideration for Property Disposed of pursuant to Section 9.11(c), so long
as such obligations are repaid immediately after giving effect to such
assignment).

(c) Any Lender may assign to one or more assignees, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments or Loans) pursuant to an Assignment and Assumption substantially in
the form of Exhibit E upon the written consent (which consent shall not be
unreasonably withheld or delayed) of (A) the Administrative Agent and the
Issuing Bank, provided that no such consent shall be required for an assignment
to an assignee that is an Affiliate of such Lender or a Lender immediately prior
to giving effect to such assignment and (B) the Borrower, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof, and provided further
that no such consent shall be required for an assignment to an assignee that is
an Affiliate of such Lender or a Lender immediately prior to giving effect to
such assignment, or if an Event of Default has occurred and is continuing, any
other assignee; provided, however, that (i) any such assignment shall be in the
amount of at least $5,000,000 (or the remaining portion of the assigning
Lender’s rights and obligations under this Agreement or the remaining portion of
such Lender’s Commitment) or such lesser amount to which the Borrower and the
Administrative Agent has consented; (ii) the assignee or assignor shall pay to
the Administrative Agent a processing and recordation fee of $3,500 for each
assignment that is not to an Affiliate of such assignor; (iii) any assignee
shall not be a Disqualified Institution; (iv) any assignee shall not be a
natural Person; and (v) no such assignment shall be to Parent, the Borrower or
either of their respective Subsidiaries or Affiliates. Any such assignment will
become effective upon the execution and delivery to the Administrative Agent of
the applicable Assignment and Assumption and the consents required above.
Promptly after receipt of an executed Assignment and Assumption, the
Administrative Agent shall send to the Borrower a copy of such executed
Assignment and Assumption. Upon receipt of such executed Assignment and

 

114



--------------------------------------------------------------------------------

Assumption, if requested by the applicable assignor and/or assignee, the
Borrower, will, at its own expense, execute and deliver new Notes to each
assignor and/or assignee, as appropriate, in accordance with their respective
interests as they appear after giving effect to such Assignment and Assumption.
Upon the effectiveness of any assignment pursuant to this Section 12.04(c), the
assignee will become a “Lender,” if not already a “Lender,” for all purposes of
this Agreement and the Security Instruments. The assignor shall be relieved of
its obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 5.01, 5.02, 5.03 and this Section 12.04 shall not be affected).
The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Class and principal amount (and stated
interest) of the Loans and LC Exposure owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). Upon its receipt of an
Assignment and Assumption in compliance with the requirements of this Section
together with any other documents or certificates required to be delivered
hereunder or reasonably requested by the Administrative Agent, and including any
fees payable with respect to such assignment, the Administrative Agent shall
accept such Assignment and Assumption and record it in the Register. The entries
in the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register.

(d) Each Lender may transfer, grant or assign participations in all or any part
of such Lender’s interests hereunder pursuant to this Section 12.04(d) to any
Person that satisfies the requirements of Section 12.04(c)(iii), provided that:
(A) such Lender shall remain a “Lender” for all purposes of this Agreement and
the transferee of such participation shall not constitute a “Lender” hereunder;
(B) such Lender’s obligations under this Agreement shall remain unchanged,
(C) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (D) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (E) no participant under any such
participation shall have rights to approve any amendment to or waiver of any of
the Loan Documents; provided that such participation agreement may provide that
such Lender will not, without the consent of such participant, agree to any
amendment, modification or waiver described in clauses (i), (ii) or (iii) of the
proviso to (c) that affects such participant, and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation. In addition, each agreement creating any participation must
include an agreement by the participant to be bound by the provisions of
Section 12.11. Subject to Section 12.04(e), each participant shall be entitled
to receive additional amounts under Sections 5.01, 5.02 and 5.03 on the same
basis as if it were a Lender that had acquired its interest by assignment
pursuant to Section 12.04(c) and be indemnified under Section 12.03 as if it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person

 

115



--------------------------------------------------------------------------------

except to the extent that such disclosure is necessary to establish that such
Loans or other obligations under the Loan Documents are in registered form for
United States federal income tax purposes. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) No participant under any participation agreement shall be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation. A
participant shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with Section 5.03
(it being understood that the documentation required under Section 5.03(g) shall
be delivered to a participating Lender) and be subject to Section 5.04 as though
it were a Lender.

(f) The Lenders may furnish any information concerning the Borrower in the
possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 12.11.

(g) Notwithstanding anything in this Section 12.04 to the contrary, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.

(i) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of

 

116



--------------------------------------------------------------------------------

the notice period referred to in, the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment in violation of this
Section 12.04(i)(i) shall not be void, but the other provisions of this
Section 12.04(i) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Commitment of such Disqualified Institution and repay all obligations of the
Borrower owing to such Disqualified Institution hereunder, and/or (B) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 12.04), all of its
interest, rights and obligations under this Agreement to one or more assignees
otherwise meeting the criteria set forth in Section 12.04(c) at the lesser of
(x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding (except to the extent described in
Section 2.07(a)) and so long as the Commitments have not expired or terminated.
The provisions of Sections 3.02 (including the agreements with respect to the
definition of “Applicable Margin”), 5.01, 5.02 and 5.03, ARTICLE XI and
Section 12.03 shall survive and remain in full force and effect regardless of
the consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

 

117



--------------------------------------------------------------------------------

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and Parent and the Borrower shall take such action as
may be reasonably requested by the Administrative Agent and the Lenders to
effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute one and the same
instrument.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, e-mail or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

118



--------------------------------------------------------------------------------

Section 12.08 Right of Setoff. The Borrower agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Lender may otherwise have, each Lender shall have the right and be entitled
(after consultation with the Administrative Agent), at its option, to offset
balances held by it or by any of its Affiliates for account of the Borrower at
any of its offices, in US Dollars or in any other currency, against any
principal of or interest on any of such Lender’s Loans, or any other amount
payable to such Lender hereunder, which is not paid when due (including
applicable grace periods) (regardless of whether such balances are then due to
the Borrower), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof. Notwithstanding anything to the
contrary contained in this Agreement, the Lenders hereby agree that they shall
not set off any funds in any lock boxes whatsoever in connection with this
Agreement, except for such lock boxes which may be established in connection
with this Agreement.

Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process.

(A) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CHARGE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED. CH. 346 OF THE TEXAS FINANCE
CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING
TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

(B) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND
(TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE ANY PARTY HERETO FROM
OBTAINING JURISDICTION ANY OTHER PARTY HERETO IN ANY COURT OTHERWISE HAVING
JURISDICTION.

(C) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY
AT ITS ADDRESS LOCATED ON THE SIGNATURE PAGE HERETO OR AS UPDATED FROM TIME TO
TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.

(D) NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY HERETO IN ANY OTHER
JURISDICTION.

 

119



--------------------------------------------------------------------------------

(E) EACH PARTY HERETO HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (II) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (III) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(IV) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION  12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. For the purposes of this Section 12.11,
“Confidential Information” means information about Parent, the Borrower or any
of its Subsidiaries furnished by Parent, the Borrower or its Affiliates
(collectively, the “Disclosing Parties”) to the Administrative Agent or any of
the Lenders, including, but not limited to, any actual or pending agreement,
business plans, budgets, projections, ecological data and accounting records,
financial statements, or other financial data of any kind, any title documents,
reports or other information relating to matters of title, any projects or
plans, whether actual or prospective, and any other documents or items embodying
any such Confidential Information; provided that such term does not include
information that (a) was publicly known or otherwise known prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by the Administrative Agent or the Lenders or any Person acting on
behalf thereof, (c) otherwise becomes known to the Administrative Agent or
Lenders other than through disclosure by the Disclosing Parties or a party known
to be subject to a confidentiality agreement or (d) constitutes financial
statements delivered to the Administrative Agent and the Lenders under
Section 8.01(a) that are otherwise publicly available. The Administrative Agent
and the Lenders will maintain the confidentiality of such Confidential
Information delivered to such Person, provided that each such Person (a
“Restricted Person”) may deliver or disclose Confidential Information to
(i) such Restricted Person’s directors, officers, employees, accountants,
attorneys, other professional advisors, trustees and Affiliates, who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 12.11, (ii) any other party to any Loan Document,
(iii) any pledgee referred to in Section 12.04, any potential assignee or any
assignee to which such Restricted Person sells or offers to sell its Note or any
part thereof or any participation or potential participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by confidentiality provisions at least as restrictive as
the provisions of this Section 12.11), (iv) any Governmental Authority having
jurisdiction or any self-regulatory body claiming to have authority over such
Restricted Person, (v) on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance

 

120



--------------------------------------------------------------------------------

and monitoring of CUSIP numbers with respect to this Agreement and the Loans
hereunder, or (vi) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) to effect compliance with any Governmental
Requirement applicable to such Restricted Person or to the extent required by
applicable laws or regulations, (B) in response to any subpoena or other legal
process; provided that, with respect to clause (vi) of this Section 12.11, such
Restricted Person (I) promptly notifies such Disclosing Party prior to any such
disclosure to the extent practicable and permitted by law, (II) reasonably
cooperates with such Disclosing Party in any attempts such Disclosing Party
makes to obtain a protective order or other appropriate assurance that
confidential treatment will be afforded to the Confidential Information, and
(III) if no such protective order is obtained and disclosure is required,
furnish only that portion of the Confidential Information that, in the opinion
of such Restricted Person’s counsel, such Restricted Person is legally compelled
to disclose, or (C) if an Event of Default has occurred and is continuing, to
the extent such Restricted Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of its rights and remedies under the Notes and this Agreement.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Loans is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the

 

121



--------------------------------------------------------------------------------

amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.12. To the
extent that Chapter 303 of the Texas Finance Code is relevant for the purpose of
determining the Highest Lawful Rate applicable to a Lender, such Lender elects
to determine the applicable rate ceiling under such Chapter by the weekly
ceiling from time to time in effect. Chapter 346 of the Texas Finance Code does
not apply to the Borrower’s obligations hereunder. The Loans are not primarily
for personal, family or household use.

Section 12.13 Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS”.

Section 12.14 Collateral Matters; Hedging Agreements; Treasury Management
Agreements. Except as provided in Section 12.02(b)(iv), no Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Hedging Agreement or
Treasury Management Agreement. The benefit of the Security Instruments and of
the provisions of this Agreement relating to any Collateral securing the Secured
Obligations shall also extend to and be available to Secured Hedging Providers,
the Secured Treasury Management Counterparties and the Secured LC Providers on a
pro rata basis (subject to the priorities set out in Section 10.02(c)) in
respect of any obligations of Parent or any Restricted Subsidiary which arises
under any Hedging Agreement, Treasury Management Agreement or letter of credit
facility permitted under Section 9.01(s). Each Lender, on behalf of itself and
its Affiliates who are Secured Hedging Providers, and each Secured Hedging
Provider, by accepting the benefits of the Collateral, hereby agrees that the
Loan Parties may grant security interests, covering all rights of the Loan
Parties in Hedging Agreements with any Lender or Secured Hedging Provider, to
the Administrative Agent under the Security Instruments to secure the Secured
Obligations, notwithstanding any restriction on such security interests under
any Hedging Agreement.

 

122



--------------------------------------------------------------------------------

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Banks
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of Parent, the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, any Issuing Bank or any Lender for any
reason whatsoever. There are no third party beneficiaries.

Section 12.16 USA PATRIOT Act Notice. Each Lender hereby notifies Parent and the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it
is required to obtain, verify and record information that identifies Parent and
its Subsidiaries, which information includes the name and address of Parent and
such Subsidiaries and other information that will allow such Lender to identify
Parent and such Subsidiaries in accordance with the USA PATRIOT Act. Parent and
the Borrower agrees to promptly provide such information upon request.

Section 12.17 No Fiduciary Duty. Each Lender and its respective Affiliates
(collectively, solely for purposes of this Section 12.17, the “Lenders”) may
have economic interests that conflict with those of the Loan Parties. Each Loan
Party agrees that nothing in any Loan Document, any Hedging Agreement with any
Secured Hedging Provider or any Treasury Management Agreement will be deemed to
create an advisory, fiduciary or agency relationship between the Lenders and the
Loan Parties, their partners or their Affiliates. Each Loan Party acknowledges
and agrees that (a) the transactions with the Lenders contemplated by the Loan
Documents, the Hedging Agreements with Secured Hedging Providers and the
Treasury Management Agreements are arm’s-length commercial transactions between
the Lenders, on the one hand, and the applicable Loan Parties, on the other,
(b) in connection therewith and with the process leading to such transactions
each Lender is acting solely as a principal and not the agent or fiduciary of
any Loan Party, or of any Loan Party’s management, partners, creditors or other
Affiliates, (c) no Lender has assumed a fiduciary responsibility in favor of any
Loan Party with respect to the transactions with Lenders contemplated by the
Loan Documents, any Hedging Agreement or any Treasury Management Agreements or
the process leading thereto (irrespective of whether any Lender or any of its
Affiliates has advised or is currently advising any Loan Party on other matters)
and (d) such Person has consulted its own legal and financial advisors to the
extent it deemed appropriate. Each Loan Party further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender owes a fiduciary duty to such Person in
connection with the Loan Documents, any Hedging Agreement or any Treasury
Management Agreement or the process leading thereto.

Section 12.18 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

123



--------------------------------------------------------------------------------

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

Section 12.20 Amendment and Restatement; Existing Credit Agreement;
Reallocation.

(a) The parties hereto agree that this Agreement amends and restates the
Existing Credit Agreement in its entirety but does not novate or discharge the
Indebtedness outstanding under the Existing Credit Agreement, which is amended
and restated hereby, and under the promissory notes issued in connection with
the Existing Credit Agreement (which are replaced in full by the Notes issued
hereunder). The parties hereto acknowledge and agree that, from and after the
Effective Date, (i) this Agreement shall replace the Existing Credit Agreement
and (ii) all Liens created and existing in connection with the Existing Credit
Agreement shall continue in force and effect to secure the Secured Obligations.

 

124



--------------------------------------------------------------------------------

(b) The Lenders party to the Existing Credit Agreement have agreed among
themselves to reallocate their respective Revolving Commitments (as defined in
the Existing Credit Agreement) as contemplated by this Agreement. On the
Effective Date and after giving effect to such reallocation and adjustment of
the Revolving Commitments, the Revolving Commitments of each Lender shall be as
set forth on Annex I hereto under the caption “Commitment” and each Lender shall
own its Applicable Percentage of the outstanding Loans. The reallocation and
adjustment to the Revolving Commitments of each Lender as contemplated by this
Section 12.20 shall be deemed to have been consummated pursuant to the terms of
the Assignment and Assumption attached as Exhibit E hereto as if each of the
Lenders had executed an Assignment and Assumption with respect to such
reallocation and adjustment. The Borrower and the Administrative Agent hereby
consent to such reallocation and adjustment of the Revolving Commitments. The
Administrative Agent hereby waives the processing and recordation fee set forth
in Section 12.04 with respect to the assignments and reallocations of the
Revolving Commitments contemplated by this Section 12.20.

[Signature Pages Follow]

 

125



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited partnership  
  By:   /s/ David A. Barta     Name:   David A. Barta     Title:   Senior Vice
President and Chief Financial Officer    

Address for Notices:

 

4444 Brittmoore Road

Houston, Texas 77041

 

Facsimile No: (281) 836-7953

Telephone No.: (281) 836-7000

e-mail: kelly.battle@exterran.com

Attention: Deputy General Counsel

 

Copy to:

 

Michael Bent

Vice Present, Finance and Treasury

Facsimile No: (281) 836-7953

e-mail: michael.bent@exterran.com

 

Copy to:

 

Herschel Hamner

Sidley Austin LLP

1000 Louisiana Street

Suite 6000

Houston, Texas 77002

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

PARENT:    

EXTERRAN CORPORATION,

a Delaware corporation

    By:   /s/ David A. Barta     Name:   David A. Barta     Title:   Senior Vice
President and Chief Financial Officer    

Address for Notices:

 

4444 Brittmoore Road

Houston, Texas 77041

 

Facsimile No: (281) 836-7953

Telephone No.: (281) 836-7000

e-mail: kelly.battle@exterran.com

Attention: Deputy General Counsel

 

Copy to:

 

Michael Bent

Vice Present, Finance and Treasury

Facsimile No: (281) 836-7953

e-mail: michael.bent@exterran.com

 

Copy to:

 

Herschel Hamner

Sidley Austin LLP

1000 Louisiana Street

Suite 6000

Houston, Texas 77002

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK, SWINGLINE LENDER AND LENDER:     WELLS FARGO
BANK, NATIONAL ASSOCIATION, Individually and as Administrative Agent     By:  
/s/ Timothy P. Gebauer     Name:   Timothy P. Gebauer     Title:   Director    
Lending Office for ABR Loans and LIBOR Loans:    

WLS Agency Services

1525 W Wt Harris Blvd.

23rd Floor NC 0680

Charlotte, North Carolina 28262

Facsimile No.: (704) 715-0017

 

Address for Notices:

 

Wells Fargo Bank, National Association

1000 Louisiana, 9th Floor

Houston, Texas 77002

Attention: Mike Janak

Facsimile No.: (713) 739-1087

 

Copy to:

 

Trevor Wommack

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston, Texas 77002

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

LENDERS:     CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender and
Issuing Bank     By:   /s/ David Gurghigian     Name:   David Gurghigian    
Title:   Managing Director     By:   /s/ Nimisha Srivastav     Name:   Nimisha
Srivastav     Title:   Director

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and Issuing Bank By:   /s/ Tyler Ellis Name:
  Tyler Ellis Title:   Director

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and Issuing Bank By:   /s/ Emilee Scott Name:
  Emilee Scott Title:   Authorized Signatory

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and Issuing Bank By:   /s/ Ivan Davey Name:   Ivan
Davey Title:   Vice President

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ James D. Weinstein
Name:   James D. Weinstein Title:   Managing Director

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

HSBC BANK USA, NA, as a Lender By:   /s/ Michael Bustios Name:   Michael Bustios
Title:   Senior Vice President

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ DeVon J. Lang Name:  
DeVon J. Lang Title:   Senior Vice President

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

TRUSTMARK NATIONAL BANK, as a Lender By:   /s/ Jeff Deutsch Name:   Jeff Deutsch
Title:   SVP

SIGNATURE PAGE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

ANNEX I

COMMITMENTS

 

Name of Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 105,000,000.00  

Credit Agricole Corporate and Investment Bank

   $ 105,000,000.00  

Bank of America, N.A.

   $ 90,000,000.00  

Citibank, N.A.

   $ 90,000,000.00  

Royal Bank of Canada

   $ 90,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 90,000,000.00  

HSBC Bank USA, NA

   $ 70,000,000.00  

Branch Banking and Trust Company

   $ 35,000,000.00  

Trustmark National Bank

   $ 25,000,000.00     

 

 

 

TOTAL

   $ 700,000,000.00     

 

 

 

ANNEX I

AMENDED AND RESTATED CREDIT AGREEMENT – EXTERRAN ENERGY SOLUTIONS, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$___________________    _____________, 20[•]

FOR VALUE RECEIVED, EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to
______________________________ (the “Lender”) or registered assigns, at the
office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent
(the “Administrative Agent”), at [                ], the principal sum of
_____________________________ US Dollars ($____________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Revolving Loans made
by the Lender to the Borrower under the Credit Agreement, as hereinafter
defined), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Revolving Loan, at such office, in like money and funds, for the period
commencing on the date of such Revolving Loan until such Revolving Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books.

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of October 9, 2018, among Exterran Corporation, as
Parent, the Borrower, the Administrative Agent and the other Agents and the
lenders from time to time party thereto (including the Lender) (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), and evidences the Revolving Loans
made by the Lender thereunder. Capitalized terms used in this Note and not
defined herein have the respective meanings assigned to them in the Credit
Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Revolving Loans upon the
terms and conditions specified therein and other provisions relevant to this
Note.

[This Note hereby replaces the Note issued on [_] from the Borrower to the
Lender (the “Existing Note”). By its acceptance hereof, the Lender agrees and
acknowledges that, and this Note is being issued on the basis that, the Existing
Note is cancelled and of no force and effect.]1

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

[Signature Page Follows]

 

1 

[Include if applicable.]

 

Exhibit A-1 - 1



--------------------------------------------------------------------------------

EXTERRAN ENERGY SOLUTIONS, L.P.

By:     Name:     Title:    

 

Exhibit A-1 - 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[                ], 20[    ]

EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to the Second Amended and Restated Credit Agreement dated
as of October 9, 2018, among Exterran Corporation, as Parent, the Borrower, the
Administrative Agent and the other Agents and Lenders from time to time party
thereto (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
hereby makes the requests indicated below (unless otherwise defined herein, each
capitalized term used herein is defined in the Credit Agreement):

1. Revolving Borrowing:

(a) The currency of such Revolving Borrowing shall be [US Dollars] [Euros] and
the aggregate amount of such Revolving Borrowing is [$] [€]                 ;

(b) The requested funding date for such Revolving Borrowing is ____________,
_____;1

For a Revolving Borrowing in US Dollars:

[(c) $_____________________ of such Revolving Borrowing is to be an ABR
Borrowing;

(d) $_____________________ of such Revolving Borrowing is to be a LIBOR
Borrowing;

(i) The length of the initial Interest Period for such LIBOR Borrowing is:
_________________________;

(e) $_____________________ of such Revolving Borrowing is to be a EURIBOR
Borrowing; and

(i) The length of the initial Interest Period for such EURIBOR Borrowing is:
_________________________.]

[For a Revolving Borrowing in Euros:

(e) €_____________________ of such Revolving Borrowing is to be a EURIBOR
Borrowing;

(i) The length of the initial Interest Period for such EURIBOR Borrowing is:
_________________________.]

 

 

1 

Must be a Business Day.

 

Exhibit B - 1



--------------------------------------------------------------------------------

(f) The location and number of the account to which funds are to be disbursed
is:

____________________________________________________.

2. The undersigned hereby represents and warrants, in his/her official capacity
and not in his/her individual capacity, on behalf of the Borrower that, the
Revolving Borrowing requested herein shall not cause the Total Revolving Credit
Exposure to exceed the Aggregate Commitments.

[Signature page follows.]

 

Exhibit B - 2



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the _____________________ of the
Borrower and that he/she is authorized to execute this Borrowing Request on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
proceeds of the requested Borrowing under the terms and conditions of the Credit
Agreement.

 

EXTERRAN ENERGY SOLUTIONS, L.P.

By:     Name:     Title:    

 

Exhibit B - 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[                ], 20[    ]

EXTERRAN ENERGY SOLUTIONS, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to Section 2.04 of the Second Amended and Restated Credit
Agreement dated as of October 9, 2018, among Exterran Corporation, as Parent,
the Borrower, the Administrative Agent and the other Agents and Lenders from
time to time party thereto (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement), hereby gives you notice that it
elects to [continue the Borrowing listed below, or a portion thereof as
described below] [convert the Borrowing listed below, or a portion thereof as
described below, to a different Type], and in that connection sets forth below
the terms on which such [conversion] [continuation] is to be made.

 

  (a)

The amount of the Borrowing to which

this Interest Election Request applies1:                              
                          

 

  (b)

The effective date of the election

(which is a Business Day):                                        
                                  

 

  (c)

Type of Borrowing following

[conversion] [continuation]:                        [ABR] [LIBOR] [EURIBOR]

(d) Interest Period and the last day thereof2:                              
                          

[Signature page follows.]

 

 

1 

If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (c) and (d) for each
resulting Borrowing.

2 

For LIBOR Borrowing and EURIBOR Borrowing only. Shall be subject to the
definition of “Interest Period” in the Credit Agreement.

 

Exhibit C - 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the _____________________ of the
Borrower and that he/she is authorized to execute this certificate on behalf of
the Borrower. The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to make the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

EXTERRAN ENERGY SOLUTIONS, L.P.

By:     Name:     Title:    

 

Exhibit C - 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE1

[                ], 20[    ]

The undersigned hereby certifies that he/she is the ________________ of
_________________ and he/she is authorized to execute this Compliance
Certificate on behalf of Exterran Energy Solutions, L.P., a Delaware limited
partnership (the “Borrower”).

With reference to the Second Amended and Restated Credit Agreement dated as of
October 9, 2018, among Exterran Corporation, as Parent, the Borrower, the
Administrative Agent and the other Agents and Lenders from time to time party
thereto (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
the undersigned represents and warrants, in his/her official capacity and not in
his/her individual capacity, on behalf of the Borrower as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):

 

  (a)

As of the date hereof, no Default has occurred and is continuing under the
Credit Agreement [except as described below] 2.

[______________________________]

 

  (b)

Attached hereto are the computations in reasonable detail necessary to determine
whether Parent is in compliance with Sections 9.10(a), 9.10(b) and 9.10(c) of
the Credit Agreement as of the end of the most recently ended [Fiscal
Quarter][Fiscal Year] ending [         ].3

[Signature page follows.]

 

1 

Compliance Certificate to be accompanied by (i) a report, to be dated as of the
date of the Compliance Certificate, setting forth a true and complete list of
all Hedging Agreements pursuant to Section 8.01(b) of the Credit Agreement and
(ii) if applicable, a report, to be dated as of the date of the Compliance
Certificate, setting forth a true and complete list of all letters of credit
permitted under Section 9.01(s), including the name of the Secured LC Provider
providing each such letter of credit facility and the face amount thereof.

2 

If any Default has occurred and is continuing as of the date hereof, describe
the same in reasonable detail in the space provided below part (a).

3 

Pursuant to Section 8.06, if the book value of Non-Mortgaged Real Property that
is located in the United States exceeds $15M as of the last day of any Fiscal
Quarter, the Borrower shall deliver, within 30 days after delivery of the
Financial Statements, Mortgages with respect to such real property as is
necessary to ensure that the aggregate book value of all Non-Mortgaged Real
Property does not exceed $15M. Further, if in the aggregate, the value of
Specified US Assets of the Wholly-Owned Domestic Subsidiaries that are not
Guarantors exceeds $75M as of the last day of any Fiscal Quarter, then the
Borrower shall designate as many of such Wholly-Owned Domestic Subsidiaries as
is necessary to ensure that the value of the Specified US Assets of the
Wholly-Owned Domestic Subsidiaries that are not Guarantors as of the last day of
such Fiscal Quarter does not exceed $75M and shall deliver a supplement to the
Guaranty and Collateral Agreement and customary documentation not later than 30
days after delivery of the financial statements for such Fiscal Quarter.

 

Exhibit D - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate as of the date first set forth above.

 

EXTERRAN ENERGY SOLUTIONS, L.P.

By:     Name:     Title:    

 

Exhibit D - 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:

______________________________

 

2. Assignee:

______________________________

    

[and is an Affiliate of [identify Lender]1]

 

3. Borrower:

Exterran Energy Solutions, L.P., a Delaware limited partnership

 

4. Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

5. Credit Agreement:

The Second Amended and Restated Credit Agreement dated as of October 9, 2018,
among Exterran Corporation, as Parent, the Borrower, the Administrative Agent
and the other Agents and Lenders from time to time party thereto (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time)

 

1 

Select as applicable.

 

Exhibit E - 1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Commitment/Loans

Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3      $                    $                      %     $
                   $                      %     $                    $
                     % 

Effective Date:    _____________ ___, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:     Name:   Title:  

 

ASSIGNEE [NAME OF ASSIGNEE]

By:     Name:   Title:  

 

 

2 

Fill in the appropriate terminology for the types of Commitments and/or Loans
under the Credit Agreement that are being assigned under this Assignment and
Assumption (e.g. “Revolving Loans,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit E - 2



--------------------------------------------------------------------------------

[Consented to by:]4

WELLS FARGO, NATIONAL ASSOCIATION, as

Administrative Agent

 

By     Name:   Title:  

[NAME OF ISSUING BANK], as Issuing Bank

 

By     Name:   Title:  

[Consented to by:]5

EXTERRAN ENERGY SOLUTIONS, L.P., as Borrower

 

By     Name:   Title:  

 

 

4 

To be added only if the consent of the Administrative Agent and the Issuing Bank
is required by the terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exhibit E - 3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of Parent,
the Borrower, any of Parent’s Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, Parent or any of Parent’s Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

ANNEX 1 to

Exhibit E



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of Texas.

 

ANNEX 1 to

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

SECURITY INSTRUMENTS

1. Amended and Restated Guaranty and Collateral Agreement (as amended, restated,
amended and restated supplemented or otherwise modified from time to time, the
“Guaranty and Collateral Agreement”), dated as of the Effective Date, made by
Exterran Corporation, as Parent, Exterran Energy Solutions, L.P., as Borrower,
and the other Guarantors party thereto in favor of Wells Fargo Bank, National
Association, as Administrative Agent.

2. UCC-1 Financing Statements naming as debtor each of Exterran Energy
Solutions, L.P., Exterran Corporation and the other Guarantors party to the
Guaranty and Collateral Agreement, describing all or substantially all of such
Gurantor’s assets as collateral.

3. Amended and Restated Pledge Agreement (as amended, restated, amended and
restated supplemented or otherwise modified from time to time, the “Pledge
Agreement”), dated as of the Effective Date, made by the pledgors party thereto
(the “Pledgors”) in favor of Wells Fargo Bank, National Association, as
Administrative Agent.

4. UCC-1 Financing Statements naming as debtor each of the Pledgors party to the
Pledge Agreement, describing the Collateral (as defined in the Pledge Agreement)
as collateral.

5. Amended and Restated Deed of Trust, Mortgage, Assignment of Leases and Rents,
Security Agreement, Fixture Filing and Financing Statement , dated as of the
Effective Date, by and among Exterran Energy Solutions, L.P., as grantor,
Jennifer L. Norris, as trustee, and Wells Fargo Bank, National Association, as
beneficiary, covering properties located in the State of Texas.

6. Amended and Restated Mortgage, Assignment of Leases and Rents, Security
Agreement, Fixture Filing and Financing Statement , dated as of the Effective
Date, by and among Exterran Energy Solutions, L.P., as mortgagor, and Wells
Fargo Bank, National Association, as mortgagee, covering properties located in
the State of Oklahoma.

 

Exhibit F -1



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF COMMITMENT INCREASE CERTIFICATE

[                ], 20[    ]

 

To:

Wells Fargo Bank, National Association,

as Administrative Agent

Exterran Energy Solutions, L.P., a Delaware limited partnership (the
“Borrower”), Exterran Corporation, as Parent, the Administrative Agent, the
other Agents and certain Lenders have heretofore entered into the Second Amended
and Restated Credit Agreement dated as of October 9, 2018 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement. Please be advised that:

(a) the amount of the requested increase in the Aggregate Commitments is
$[    ];

(b) each of the undersigned Lenders has agreed (i) to increase its Commitment
under the Credit Agreement effective [                ], 20[    ] so that, after
giving effect hereto, its Commitment will be equal to the amount set forth
opposite its name in Annex I attached hereto and (ii) that it shall continue to
be a party in all respects to the Credit Agreement and the other Loan Documents;

(c) attached hereto is a new Annex I that replaces the outstanding Annex I to
the Credit Agreement, reflecting the new Aggregate Commitments after giving
effect to the increase in the Commitments contemplated hereby.

Delivery of an executed counterpart of this Commitment Increase Certificate by
facsimile or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Commitment Increase Certificate.

 

Very truly yours, EXTERRAN ENERGY SOLUTIONS, L.P.

By:     Name:     Title:    

 

Exhibit H-1 - 1



--------------------------------------------------------------------------------

Accepted and Agreed:

Wells Fargo Bank, National Association,

as Administrative Agent

By:     Name:     Title:    

 

Accepted and Agreed: [NAME OF LENDER], as Lender

By:     Name:     Title:    

 

Exhibit H-1 - 2



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF ADDITIONAL LENDER CERTIFICATE

[                ], 20[    ]

 

To:

Wells Fargo Bank, National Association,

as Administrative Agent

Exterran Energy Solutions, L.P., a Delaware limited partnership (the
“Borrower”), Exterran Corporation, as Parent, the Administrative Agent, the
other Agents and certain Lenders have heretofore entered into the Second Amended
and Restated Credit Agreement dated as of October 9, 2018 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c)(ii)(G) of the Credit Agreement.

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective [                ], 20[    ] with a Commitment of
$[                ] and (b) that it shall be a party in all respects to the
Credit Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with, (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(g) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.

 

Very truly yours, EXTERRAN ENERGY SOLUTIONS, L.P.

By:     Name:     Title:    

 

Exhibit H-2 - 1



--------------------------------------------------------------------------------

Accepted and Agreed:

Wells Fargo Bank, National Association,

as Administrative Agent

By:     Name:     Title:    

 

Accepted and Agreed:

[NAME OF ADDITIONAL LENDER],

as Additional Lender

By:     Name:     Title:    

 

Exhibit H-2 - 2



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Tax Purposes Are Not (i) Partnerships
or (ii)

Disregarded Entities Whose Tax Owner is a Partnership)

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 9, 2018 (together with all amendments, restatements,
amendments and restatements, supplements or other modifications, if any, from
time to time made thereto, the “Credit Agreement”), among Exterran Energy
Solutions, L.P., a limited partnership formed under the laws of the state of
Delaware (“Borrower”); Exterran Corporation, a corporation formed under the laws
of the state of Delaware as Parent; Wells Fargo Bank, National Association as
Administrative Agent; Credit Agricole Corporate and Investment Bank as
Syndication Agent; Bank of America, N.A., Citibank, N.A., Royal Bank of Canada
and Sumitomo Mitsui Banking Corporation as Co-Documentation Agents; the Lenders
from time to time party thereto; Wells Fargo Securities, LLC and Credit Agricole
Corporate and Investment Bank as Joint Bookrunners; and the Joint Lead Arrangers
party thereto.

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i) the
Lender is the sole record owner of the Loan(s) (as well as any note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) the Lender (or its Tax Owner) is the sole beneficial owner of such Loan(s)
(as well as any note(s) evidencing such Loan(s)), and (iii) the Lender (and, if
the Lender is a disregarded entity for U.S. federal tax purposes, its Tax Owner)
is not a (A) bank within the meaning of Section 881(c)(3)(A) of the Code,
(B) ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (C) controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned (or its Tax Owner) has furnished the Administrative Agent and
the Borrower with two (2) duly completed and executed copies of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit I-1



--------------------------------------------------------------------------------

ARTICLE XIII[NAME OF LENDER] (the “Lender”) ARTICLE XIV

By:     Name:   Title:   [Tax Owner, if the Lender is a disregarded entity]

Date: ________ __, 20[    ]

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Not
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 9, 2018 (together with all amendments, restatements,
amendments and restatements, supplements or other modifications, if any, from
time to time made thereto, the “Credit Agreement”), among Exterran Energy
Solutions, L.P., a limited partnership formed under the laws of the state of
Delaware (“Borrower”); Exterran Corporation, a corporation formed under the laws
of the state of Delaware as Parent; Wells Fargo Bank, National Association as
Administrative Agent; Credit Agricole Corporate and Investment Bank as
Syndication Agent; Bank of America, N.A., Citibank, N.A., Royal Bank of Canada
and Sumitomo Mitsui Banking Corporation as Co-Documentation Agents; the Lenders
from time to time party thereto; Wells Fargo Securities, LLC and Credit Agricole
Corporate and Investment Bank as Joint Bookrunners; and the Joint Lead Arrangers
party thereto.

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant (or, if the
Participant is a disregarded entity for U.S. federal tax purposes, its Tax
Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (C) controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with
two (2) duly completed and executed copies of its non-U.S. Person status on
IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit I-2



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] (the “Participant”) ARTICLE XV

By:     Name:   Title:   [Tax Owner, if the Participant is a disregarded entity]

Date: ________ __, 20[    ]

 

Exhibit I-2



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Tax Purposes Are
(i) Partnerships or (ii)

Disregarded Entities Whose Tax Owner is a Partnership )

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 9, 2018 (together with all amendments, restatements,
amendments and restatements, supplements or other modifications, if any, from
time to time made thereto, the “Credit Agreement”), among Exterran Energy
Solutions, L.P., a limited partnership formed under the laws of the state of
Delaware (“Borrower”); Exterran Corporation, a corporation formed under the laws
of the state of Delaware as Parent; Wells Fargo Bank, National Association as
Administrative Agent; Credit Agricole Corporate and Investment Bank as
Syndication Agent; Bank of America, N.A., Citibank, N.A., Royal Bank of Canada
and Sumitomo Mitsui Banking Corporation as Co-Documentation Agents; the Lenders
from time to time party thereto; Wells Fargo Securities, LLC and Credit Agricole
Corporate and Investment Bank as Joint Bookrunners; and the Joint Lead Arrangers
party thereto.

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant’s (or its Tax
Owner’s) direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned, its Tax Owner (if the Participant is a disregarded entity for U.S.
federal tax purposes) nor any of its (or its Tax Owner’s) direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of the Participant’s direct or
indirect partners/members (and, if the Participant is a disregarded entity for
U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (v) none of the Participant’s
direct or indirect partners/members (and, if the Participant is a disregarded
entity for U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with
two (2) duly completed and executed copies of its non-U.S. Person status on IRS
Form W-8IMY accompanied by one of the following forms from each of its (or its
Tax Owner’s) partners/members claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN, (ii) an IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Exhibit I-3



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

ARTICLE XVI

[NAME OF PARTICIPANT] (the “Participant”)

ARTICLE XVII

By:     Name:   Title:   [Tax Owner, if the Participant is a disregarded entity]

Date: ________ __, 20[    ]

 

Exhibit I-3



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Tax Purposes Are (i) Partnerships, or
(ii)

Disregarded Entities Whose Tax Owner is a Partnership)

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of October 9, 2018 (together with all amendments, restatements,
amendments and restatements, supplements or other modifications, if any, from
time to time made thereto, the “Credit Agreement”), among Exterran Energy
Solutions, L.P., a limited partnership formed under the laws of the state of
Delaware (“Borrower”); Exterran Corporation, a corporation formed under the laws
of the state of Delaware as Parent; Wells Fargo Bank, National Association as
Administrative Agent; Credit Agricole Corporate and Investment Bank as
Syndication Agent; Bank of America, N.A., Citibank, N.A., Royal Bank of Canada
and Sumitomo Mitsui Banking Corporation as Co-Documentation Agents; the Lenders
from time to time party thereto; Wells Fargo Securities, LLC and Credit Agricole
Corporate and Investment Bank as Joint Bookrunners; and the Joint Lead Arrangers
party thereto.

Pursuant to the provisions of Section 5.03(g) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i) the
Lender is the sole record owner of the Loan(s) (as well as any note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) the Lender’s (or its Tax Owner’s) direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the Lender, its Tax Owner
(if the Lender is a disregarded entity for U.S. federal tax purposes) nor any of
the Lender’s (or its Tax Owner’s) direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of the Lender’s direct or indirect partners/members (and, if
the Lender is a disregarded entity for U.S. federal tax purposes, none of its
Tax Owner’s direct or indirect partners/members) is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and
(v) none of the Lender’s direct or indirect partners/members (and, if the Lender
is a disregarded entity for U.S. federal tax purposes, none of its Tax Owner’s
direct or indirect partners/members) is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned (or its Tax Owner) has furnished the Administrative Agent and
the Borrower with two (2) duly completed and executed copies of its non-U.S.
Person status on IRS Form W-8IMY accompanied by one of the following forms from
each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN, (ii) an IRS Form W-8BEN-E, or
(iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or an IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit I-4



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

ARTICLE XVIII

[NAME OF LENDER] (the “Lender”)

ARTICLE XIX

By:     Name:   Title:   [Tax Owner, if the Lender is a disregarded entity]

Date: ________ __, 20[    ]

 

Exhibit I-4



--------------------------------------------------------------------------------

Schedule 1.01(a)

EXISTING LETTERS OF CREDIT

[To be provided upon request]



--------------------------------------------------------------------------------

Schedule 1.01(b)

LC ISSUANCE LIMIT

 

Issuing Bank

   LC Issuance
Limit  

Wells Fargo Bank, National Association

   $ 80,000,000  

Crédit Agricole Corporate and Investment Bank

   $ 79,000,000  

Bank of America, N.A.

   $ 79,000,000  

Citibank, N.A.

   $ 79,000,000  

Royal Bank of Canada

   $ 79,000,000  



--------------------------------------------------------------------------------

Schedule 1.01(c)

SPECIFIED LETTERS OF CREDIT

[To Be Provided Upon Request]



--------------------------------------------------------------------------------

Schedule 1.01(d)

UNRESTRICTED SUBSIDIARIES

None.



--------------------------------------------------------------------------------

Schedule 7.03

LITIGATION

None.



--------------------------------------------------------------------------------

Schedule 7.09

TAXES

None.



--------------------------------------------------------------------------------

Schedule 7.10

TITLES, ETC.

None.



--------------------------------------------------------------------------------

Schedule 7.13

SUBSIDIARIES

 

Company

   Ownership    Jurisdiction of
Incorporation    Legal entity    Restricted Subsidiary or
Unrestricted Subsidiary    Excluded Subsidiary    Domestic Subsidiary
or Foreign
Subsidiary *    U.S. EIN EES Finance Corp.    Wholly owned    Delaware   
Corporation    Restricted       Domestic    47-4473176 EESLP LP LLC    Wholly
owned    Delaware    Limited liability
company    Restricted       Domestic    47-3405915 Enterra B.V.    Wholly owned
   Netherlands    Limited liability
company    Restricted       Foreign    98-1242388 Enterra Compression Investment
LLC    Wholly owned    Delaware    Limited liability
company    Restricted       Domestic    88-0349384 Enterra Global Holdings LLC
   Wholly owned    Delaware    Limited liability
company    Restricted    Excluded    Domestic    26-2580671 Excel Energy
Services Limited    Wholly owned    Nigeria    Corporation    Restricted      
Foreign    EXH Cayman Ltd.    Wholly owned    Cayman Islands    Corporation   
Restricted       Foreign    Exterran (Beijing) Energy Equipment Company Ltd.   
Wholly owned    China    Corporation    Restricted       Foreign    Exterran
(Colombia) Ltd.    Wholly owned    Colombia    Corporation    Restricted      
Foreign    Exterran (Singapore) Pte. Ltd.    Wholly owned    Singapore   
Corporation    Restricted       Foreign    Exterran (Thailand) Ltd.    Wholly
owned    Thailand    Corporation    Restricted       Foreign    Exterran
Argentina S.r.l.    Wholly owned    Argentina    Corporation    Restricted      
Foreign *    98-0683932 Exterran Bahrain S.P.C.    Wholly owned    Bahrain   
Limited liability
company    Restricted       Foreign    98-1036669 Exterran Bolivia S.r.l.   
Wholly owned    Bolivia    Limited liability
company    Restricted       Foreign    98-1149664 Exterran Colombia Leasing LLC
   Wholly owned    Delaware    Limited liability
company    Restricted       Domestic    Exterran Eastern Hemisphere F.Z.E.   
Wholly owned    UAE Dubai    Corporation    Restricted       Foreign   
98-0533505 Exterran Eastern Hemisphere Holdings LLC    Wholly owned    Delaware
   Limited liability
company    Restricted    Excluded    Foreign    45-3691140 Exterran Egypt LLC   
Wholly owned    Egypt    Corporation    Restricted       Foreign    Exterran
Egypt Oil & Gas Services LLC    Wholly owned    Egypt    Corporation   
Restricted       Foreign   

 

*

Significant Foreign Subsidiary or Significant Domestic Subsidiary, as
applicable.



--------------------------------------------------------------------------------

Exterran Energy de Mexico, S. de R.L. de C.V.    Wholly owned    Mexico   
Corporation    Restricted       Foreign*    Exterran Energy F.Z.E.    Wholly
owned    UAE    Limited liability
company    Restricted       Foreign    Exterran Energy Malaysia SDN. BHD.   
Wholly owned    Malaysia    Corporation    Restricted       Foreign    Exterran
Energy Middle-East LLC    Wholly owned    Oman    Limited liability
company    Restricted       Foreign   

Exterran Energy Solutions Compania Limitada

(DBA Exterran Chile Ltda.)

   Wholly owned    Chile    Corporation    Restricted       Foreign    Exterran
Energy Solutions India Private Limited    Wholly owned    India    Corporation
   Restricted       Foreign    Exterran Energy Solutions, L.P.    Wholly owned
   Delaware    Limited partnership    Restricted       Domestic*    75-2344249
Exterran General Holdings LLC    Wholly owned    Delaware    Limited liability
company    Restricted       Domestic    36-4410752 Exterran Gulf FZE    Wholly
owned    UAE Sharjah    Limited liability
company    Restricted       Foreign    Exterran Holding Company NL B.V.   
Wholly owned    Netherlands    Limited liability
company    Restricted       Foreign    98-1036147 Exterran International
Holdings LLC    Wholly owned    Delaware    Limited liability
company    Restricted    Excluded    Foreign    27-1416800 Exterran
International SA    Wholly owned    Switzerland    Corporation    Restricted   
   Foreign    98-0335443 Exterran Kazakhstan LLP    Wholly owned    Kazakhstan
   Limited liability
partnership    Restricted       Foreign    Exterran Oman Holdings LLC    Wholly
owned    Delaware    Limited liability
company    Restricted       Domestic    Exterran Middle East LLC    Wholly owned
   Oman    Limited liability
company    Restricted       Foreign    Exterran Nigeria Limited    Wholly owned
   Nigeria    Corporation    Restricted       Foreign    Exterran Offshore Pte.
Ltd.    Wholly owned    Singapore    Corporation    Restricted       Foreign   
Exterran Pakistan (Private) Limited    Wholly owned    Pakistan    Corporation
   Restricted       Foreign    Exterran Peru S.R.L.    Wholly owned    Peru   
Corporation    Restricted       Foreign    Exterran Services (UK) Ltd.    Wholly
owned    United Kingdom    Corporation    Restricted       Foreign    98-0469827
Exterran Services B.V.    Wholly owned    Netherlands    Corporation   
Restricted       Foreign    98-0512765 Exterran Servicos de Oleo e Gas Ltda.   
Wholly owned    Brazil    Limited liability
company    Restricted       Foreign*    98-0586824 Exterran Corporation   
Parent    Delaware    Corporation    Restricted       Domestic    47-3282259



--------------------------------------------------------------------------------

Exterran Trinidad LLC    Wholly owned    Delaware    Limited liability
company    Restricted       Domestic    45-5426735 Exterran Venezuela, S.R.L.   
Wholly owned    Venezuela    Limited liability
company    Restricted       Foreign    98-1063810 Exterran Water Solutions ULC
   Wholly owned    Alberta, Canada    Unlimited liability
corporation    Restricted       Foreign    98-0693464 ExterranEnergy Solutions
Ecuador Cia. Ltda.    Wholly owned    Ecuador    Limited liability
company    Restricted       Foreign    98-0701361 Gas Conditioning of Mexico, S.
de R.L. de C.V.    Wholly owned    Mexico    Corporation    Restricted      
Foreign    H.C.C. Compressor de Venezuela, C.A.    Wholly owned    Venezuela   
Corporation    Restricted       Foreign    Hanover Cayman Limited    Wholly
owned    Cayman Islands    Corporation    Restricted       Foreign    LLC
Exterran Vostok    Wholly owned    Russia    Limited liability
company    Restricted       Foreign    98-1039595 Production Operators Cayman
Inc.    Wholly owned    Cayman Islands    Corporation    Restricted      
Foreign    PT. Exterran Indonesia    Wholly owned    Indonesia    Corporation   
Restricted       Foreign    Quimex Sarl    Wholly owned    Switzerland   
Limited liability
company    Restricted       Foreign    98-1085245 Quimex Tunisia Sarl    Wholly
owned    Tunisia    Limited liability
company    Restricted       Foreign    UCO Compression Holding, L.L.C.    Wholly
owned    Delaware    Limited liability
company    Restricted    Excluded    Foreign    76-0593928 Universal Compression
International, L.P.    Wholly owned    Delaware    Limited partnership   
Restricted       Domestic    Universal Compression International Holdings,
S.L.U.    Wholly owned    Spain    Corporation    Restricted       Foreign   
98-0683928 Universal Compression International Ltd.    Wholly owned    Cayman
Islands    Corporation    Restricted       Foreign    Universal Compression of
Colombia Ltd.    Wholly owned    Cayman Islands    Corporation    Restricted   
   Foreign    Universal Compression Services, LLC    Wholly owned    Delaware   
Limited liability
company    Restricted    Excluded    Domestic    76-0593931 Exterran Cayman GP
Holdings LLC    Wholly owned    Delaware    Limited liability
company    Restricted       Domestic    Exterran Cayman, L.P.    Wholly owned   
Cayman Islands    Limited partnership    Restricted       Foreign    Exterran
Italy Holdings B.V.    Wholly owned    Netherlands    Limited liability
company    Restricted       Foreign    Exterran Italy S.r.l.    Wholly owned   
Italy       Restricted       Foreign   



--------------------------------------------------------------------------------

Exterran International Holdings GP LLC    Wholly owned    Delaware   
Limited liability
company    Restricted       Domestic    Exterran International Holdings C.V.   
Wholly owned    Netherlands    Limited
partnership    Restricted       Foreign    Exterran Capital Services
International C.V.    Wholly owned    Netherlands    Limited
partnership    Restricted       Foreign    Uniwhale Ltd.    75% owned    Cayman
Islands    Corporation    Restricted       Foreign    UCI GP LLC    Wholly owned
   Delaware    Limited liability
company    Restricted       Domestic    47-2540435 WilPro Energy Services (El
Furrial) Limited    33.33% owned    Cayman Islands    Corporation    Restricted
      Foreign    98-0173905 WilPro Energy Services (PIGAP II) Limited    30%
owned    Cayman Islands    Corporation    Restricted       Foreign    52-2120356
Exterran Energy Spain, S.L.U.    Wholly owned    Spain    Corporation   
Restricted       Foreign    98-1442458



--------------------------------------------------------------------------------

Schedule 7.16

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

Schedule 7.19

HEDGING AGREEMENTS

None.



--------------------------------------------------------------------------------

Schedule 7.20

RESTRICTION ON LIENS

None.



--------------------------------------------------------------------------------

Schedule 7.22

JURISDICTIONS FOR MORTGAGE FILINGS

 

Real Property Address

  

Owner as of
the Effective Date

  

Jurisdiction

20602 E 81st Street S.
Broken Arrow, Oklahoma 74014    Exterran Energy Solutions, L.P.    Wagoner
County, Oklahoma 12001 N Houston Rosslyn Road
Houston, Texas 77086    Exterran Energy Solutions, L.P.    Harris County, Texas
4444 Brittmoore Road
Houston, Texas 77041    Exterran Energy Solutions, L.P.    Harris County, Texas
4506 Brittmoore Road
Houston, Texas 77041    Exterran Energy Solutions, L.P.    Harris County, Texas
4510 Brittmoore Road
Houston, Texas 77041    Exterran Energy Solutions, L.P.    Harris County, Texas



--------------------------------------------------------------------------------

Schedule 7.23

FLOOD PROPERTIES

The following addresses are real property locations that contain Buildings or
Manufactured (Mobile) Homes:

 

Real Property Address

  

Owner as of
the Effective Date

20602 E 81st Street S.
Broken Arrow, Oklahoma 74014    Exterran Energy Solutions, L.P. 12001 N Houston
Rosslyn Road
Houston, Texas 77086    Exterran Energy Solutions, L.P. 4444 Brittmoore Road
Houston, Texas 77041    Exterran Energy Solutions, L.P. 4506 Brittmoore Road
Houston, Texas 77041    Exterran Energy Solutions, L.P. 4510 Brittmoore Road
Houston, Texas 77041    Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------

Schedule 8.06

EXCLUDED COLLATERAL

Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions), (ii)
motor vehicles, forklifts, trailers, photocopiers or any property which may be
covered by a certificate of title, (iii) any lease, license, contract, property
rights or agreement to which the Borrower or any Subsidiary is a party or any of
its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (A) the abandonment,
invalidation or unenforceability of any right, title or interest of such Person
therein or (B) in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code); provided,
however, that such security interest shall, unless otherwise not excluded from
the Collateral under the Loan Documents, attach immediately at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and to the extent severable, shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified in (A) or (B) above.



--------------------------------------------------------------------------------

Schedule 9.01

INDEBTEDNESS

 

1.

Miscellaneous equipment leases and other equipment financings set forth on
Schedule 9.02, incorporated herein by reference.



--------------------------------------------------------------------------------

Schedule 9.02

LIENS

The following UCC filings securing obligations under equipment leases and other
equipment financings under Exterran Energy Solutions, L.P. (as Listed Debtor)
recorded in the State of Delaware:

 

Original Instrument No.

  

Collateral Description

  

Secured Creditor

20101089493    All of the equipment now or hereafter leased by Lessor to Lessee;
and all accessions, additions, replacements, and substitutions thereto and
therefore; and all proceeds including insurance proceeds thereof    NMHG
Financial Services Inc. 20121112392   

All parts, items and products as set forth on Exhibit A to the UCC Financing
Statement. The foregoing parts, items and products, as well as any and all after
acquired parts, items and products that Exterran Energy Solutions, L.P. may
consign from Hagemeyer North America, Inc. going forward and that may be located
at 12001 N. Houston Rosslyn, Houston TX 77086, or at any other Exterran Energy
Solutions, L.P. location, shall be deemed collateral.

 

*Collateral consists of equipment: abrasives, saw blades, welding equipment,
safety equipment, tapes, lubricants, paint brushes, drill bits, etc.

   Hagemeyer North America, Inc. 20124433639    All of the equipment now or
hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof    HYG Financial Services, Inc. (previously
by NMHG Financial Services, Inc.) 20142504785    All of the equipment now or
hereafter leased by Lessor to Lessee; and all accessions, additions,
replacements, and substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof    NMHG Financial Services, Inc.
20144295697    RANPAK STANDARD PAD PAK JR SN 11306800    Carlson Systems LLC



--------------------------------------------------------------------------------

Schedule 9.03

INVESTMENTS

None.



--------------------------------------------------------------------------------

Schedule 9.11(f)

PERMITTED DISPOSITIONS OF PROPERTY

[To be provided upon request]



--------------------------------------------------------------------------------

Schedule 9.13

TRANSACTIONS WITH AFFILIATES

None.